Exhibit 10.12

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

Code word for this Charter Party

”SHELLTIME 4”

Issued December 1984 and amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

Time Charter Party

HOUSTON      2011

 

  

IT IS THIS 24th DAY OF January, 2012 AGREED between PI 2 Pelican State LLC,
guaranteed by American Petroleum Tankers Parent LLC

of Wilmington, Delaware (hereinafter referred to as “Owners”), being owners

of the good U.S. Flag motor vessel called M/V Pelican State

(hereinafter referred to as “the vessel”), and more fully described as per
Clause 1 hereof, and SHELL TRADING (U.S.) COMPANY

of Houston, Texas (hereinafter referred to as “Charterers”):

Description

And

Condition of

Vessel

  

1.       At the date of delivery of the vessel under this Charter and throughout
the charter period:

 

(a)     she shall be classed by the American Bureau of Shipping, and she shall
be technically managed and operated by a technical manager/operator who has
passed the Shell Time Charter Assurance Review (defined herein);

 

(b)     she shall be in every way fit to carry crude petroleum and/or its
products, and she and the Owners shall be in full compliance with the
requirements and regulations of the Oil Pollution Act of 1990, and as same may
be amended from time to time (“OPA90”);

 

(c)     she shall be tight, staunch, strong, in good order and condition, and in
every way fit for the service, with her machinery, boilers, hull and other
equipment (including but not limited to hull stress calculator, radar, computers
and computer systems) in a good and efficient state;

 

(d)     her tanks, valves and pipelines shall be oil-tight;

 

(e)     she shall be in every way fitted for burning, in accordance with the
grades specified in Clause 29 hereof:

 

(i)      at sea, fuel oil for main propulsion and fuel oil/marine gas oil (MGO)
for auxiliaries;

 

(ii)     in port, fuel oil/marine gas oil (MGO) for auxiliaries;

 

(f)      she shall comply with the regulations in force so as to enable her to
pass through the Suez and Panama Canals by day and night without delay;

 

(g)     she shall have on board all certificates, documents and equipment
required from time to time by any applicable law to enable her to perform the
charter service without delay;

 

(h)     she shall comply with the description in the OCIMF Harmonized Vessel
Particulars Questionnaire appended hereto as Appendix A, provided however that
if there is any conflict between the provisions of this questionnaire and any
other provision, including this Clause 1, of this Charter such other provisions
shall govern;

 

(i)      she shall be owned by a U.S. citizen for the purposes of owning or
operating a vessel engaged in the U.S. domestic Jones Act trades under 46 U.S.C.
Chapter 121 and Section 2 of the Shipping Act of 1916, as each may be amended
from time to time, and her U.S. ownership structure, U.S. documentation and
registry status (with valid coastwise endorsement), classification society, ***

Safety

Management

  

(j)      Owners will operate:

 

(i)      a safety management system certified to comply with the International
Safety Management Code (“ISM Code”) for the Safe Operation of Ships and for
Pollution Prevention;

 

(ii)     a documented safe working procedures system (including procedures for
the identification and mitigation of risks);

 

(iii)   a documented environmental management system;

 

(iv)    documented accident/incident reporting system compliant with U.S.
requirements;

 

(k)     Owners shall submit to Charterers a monthly written report detailing all
accidents/incidents and environmental reporting requirements, in accordance with
the “Shell Safety and Environmental Monthly Reporting Template” appended hereto
as Appendix B;

 

(l)      Owners shall maintain Health Safety Environmental (“HSE”) records
sufficient to demonstrate compliance with the requirements of their HSE system
and of this Charter. Charterers reserve the right to confirm compliance with HSE
requirements by audit of Owners.

 

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

  

(m)    Owners will arrange at their expense for a SIRE inspection to be carried
out at intervals of six months plus or minus thirty days.

Shipboard

Personnel

And their

Duties

  

2.       (a)      At the date of delivery of the vessel under this Charter and
throughout the charter period:

 

(i)      she shall have a full and efficient complement of master, officers and
crew for a vessel of her tonnage, who shall in any event be not less than the
number required by the laws of the United States and who shall be trained to
operate the vessel and her equipment competently and safely;

 

(ii)     all shipboard personnel shall hold valid certificates of competence in
accordance with the requirements of the U.S. Coast Guard and the laws of the
United States;

 

(iii)   all shipboard personnel shall be trained in accordance with the relevant
provisions of the International Convention on Standards of Training,
Certification and Watchkeeping for Seafarers, 1995 or any additions,
modifications or subsequent versions thereof;

 

(iv)    there shall be on board sufficient personnel with a good working
knowledge of the English language to enable cargo operations at loading and
discharging places to be carried out efficiently and safely and to enable
communications between the vessel and those loading the vessel or accepting
discharge there from to be carried out quickly and efficiently;

 

[ Lines 61-66 intentionally deleted by the parties ]

 

(b)     Owners guarantee that throughout the charter service the master shall
with the vessel’s officers and crew, unless otherwise ordered by Charterers;

 

(i)      prosecute all voyages with the utmost despatch;

 

(ii)     render all customary assistance; and

 

(iii)   load and discharge cargo as rapidly as possible when required by
Charterers or their agents to do so, by night or by day, but always in
accordance with the laws of the place of loading or discharging (as the case may
be) and in each case in accordance with any applicable laws of the United
States.

Duty to

Maintain

  

3.       (a)    Throughout the charter service Owners shall, whenever the
passage of time, wear and tear or any event (whether or not coming within Clause
27 hereof) requires steps to be taken to maintain or restore the conditions
stipulated in Clauses 1 and 2(a), exercise due diligence so to maintain or
restore the vessel.

 

(b)     If at any time whilst the vessel is on hire under this Charter the
vessel fails to comply with the requirements of Clauses 1, 2(a) or 10 then hire
shall be reduced to the extent necessary to indemnify Charterers for such
failure. If and to the extent that such failure affects the time taken by the
vessel to perform any services under this Charter, hire shall be reduced by an
amount equal to the value, calculated at the rate of hire, of the time so lost.

 

         Any reduction of hire under this sub-Clause (b) shall be without
prejudice to any other remedy available to Charterers, but where such reduction
of hire is in respect of time lost, such time shall be excluded from any
calculation under Clause 24.

 

(c)     If Owners are in breach of their obligations under Clause 3(a)),
Charterers may so notify Owners in writing and if, after the expiry of 30 days
following the receipt by Owners of any such notice, Owners have failed to
demonstrate to Charterers’ reasonable satisfaction the exercise of due diligence
as required in Clause 3(a), the vessel shall be off-hire, and no further hire
payments shall be due, until Owners have so demonstrated that they are
exercising such due diligence.

 

(d)     Owners shall advise Charterers immediately, in writing, should the
vessel fail an inspection by, but not limited to, a governmental and/or port
state authority, and/or terminal and/or major charterer of similar tonnage.
Owners shall simultaneously advise Charterers of their proposed course of action
to remedy the defects which have caused the failure of such inspection.

 

(e)     If, in Charterers reasonably held view:

 

(i)      failure of an inspection, or,

 

(ii)     any finding of an inspection,



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

  

referred to in Clause 3 (d), prevents normal commercial operations then
Charterers have the option to place the vessel off-hire from the date and time
that the vessel fails such inspection, or becomes commercially inoperable, until
the date and time that the vessel passes a re-inspection by the same
organization, or becomes commercially operable, which shall be in a position no
less favorable to Charterers than at which she went off-hire.

 

(f)      Furthermore, at any time while the vessel is off-hire under this Clause
3 (with the exception of Clause 3(e)(ii)), Charterers have the option to
terminate this Charter by giving notice in writing with effect from the date on
which such notice of termination is received by Owners or from any later date
stated in such notice. This sub-Clause (f) is without prejudice to any rights of
Charterers or obligations of Owners under this Charter or otherwise (including
without limitation Charterers’ rights under Clause 21 hereof).

Period,

Trading

Limits and

Safe Places

  

4.      (a)     Owners agree to let and Charterers agree to hire the vessel for
an initial period of three (3) years plus or minus thirty (30) days in
Charterers’ option, such option declarable 90 days in advance, commencing from
the time and date of delivery of the vessel pursuant to the terms and conditions
of this Charter, and with an option of two (2) 1-year extensions, at Charterers’
sole election to be declared no later than ninety (90) days prior to the expiry
of the initial period, with same plus/minus 30 days declarable 90 days in
advance to apply to the final term of the Charter, for the purpose of carrying
all lawful merchandise, always consistent with Vessel’s certification (subject
always to Clause 28) including, in particular, but not limited to, clean
petroleum products, excluding chemicals (including, but not limited to,
ethanol), dirty petroleum products, crude oil, and/or any other products or
cargoes as described in the vessel’s Certificate of Inspection (the vessel shall
be capable of maintaining cargo temperature loaded up to a maximum of 135
degrees Fahrenheit), in any part of the world, as Charterers shall direct,
subject to the limits of the current American Institute Warranties (and any
subsequent amendments thereof, with any legally mandated exclusions for U.S.
Flag vessels, and excluding Alaska). Notwithstanding the foregoing, but subject
to Clause 35, Charterers may order the vessel to ice-bound waters or to any part
of the world outside such limits provided that Owners’ consent thereto (such
consent not to be unreasonably withheld) and that Charterers pay for (i) any
insurance premium required by the vessel’s underwriters as a consequence of such
order, and (ii) any damage sustained.

 

(b)     Any time during which the vessel is off-hire under this Charter may be
added to the applicable charter period in Charterers’ option, up to the total
amount of time spent off-hire. In such cases the rate of hire will be that
prevailing at the time the vessel would, but for the provisions of this Clause,
have been redelivered.

 

(c)     Charterers shall use due diligence to ensure that the vessel is only
employed between and at safe places (which expression when used in this Charter
shall include ports, berths, wharves, docks, anchorages, submarine lines,
alongside vessels or lighters, and other locations including locations at sea)
where she can safely lie always afloat. Notwithstanding anything contained in
this or any other clause of this Charter, Charterers do not warrant the safety
of any place to which they order the vessel and shall be under no liability in
respect thereof. Subject as above, the vessel shall be loaded and discharged at
any places as Charterers may direct, provided that Charterers shall exercise due
diligence to ensure that any ship-to-ship transfer operations shall conform to
standards not less than those set out in the latest published edition of the
ICS/OCIMF Ship-to-Ship Transfer Guide.

 

(d)     Unless otherwise agreed by the parties, the vessel shall be delivered by
Owners at Inbound Pilot Station one safe port USG in Charterer’s option Unless
this Charter has expired early by loss of the vessel or as otherwise provided
herein or by applicable law, Charterers shall redeliver the vessel to Owners,
free of cargo, at the expiration of the last applicable charter period, at the
pilot boarding station of a U.S. Gulf of Mexico port to be nominated by Owners.

 

(e)     The vessel will deliver with her tanks inerted and will redeliver with
last three (3) cargoes of clean petroleum products, unless the parties otherwise
agree.

 

(f)      Owners are required to give Charterers six (6) months, three (3)
months, one (1) month, and 15, 10, 5, 3, 2, and 1 day(s) prior written notice of
delivery, and Charterers are required to give Owners 30 and 15 approximate, and
then 10, 5, 3, 2, and 1 day(s) prior written notice of redelivery.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

Laydays/

Cancelling

  

5.      (a)     The vessel shall not be delivered to Charterers before *** (the
“Earliest Permissible Delivery Date”), and no later *** (the “Latest Permissible
Delivery Date). Laydays are to be narrowed by Owners to a 30-day spread by
Friday, ***; then further narrowed by Owners to a 15-day spread 15 days in
advance of 1st layday.

Owners to

Provide

  

6.       Owners undertake to provide and to pay for all provisions, wages
(including but not limited to all overtime payments), and shipping and
discharging fees and all other expenses of the master, officers and crew; also,
except as provided in Clauses 4 and 34 hereof, for all insurance on the vessel,
for all deck, cabin and engine-room stores, and for water; for all drydocking,
overhaul, maintenance and repairs to the vessel; for all fumigation expenses and
de-rat certificates; and for all certificates of financial responsibility or
similar financial undertakings required for calling at any ports or terminals or
proceeding into any territorial waters where such certificates or undertakings
are required. Owners’ obligations under this Clause 6 extend to all liabilities
for customs or import duties arising at any time during the performance of this
Charter in relation to the personal effects of the master, officers and crew,
and in relation to the stores, provisions and other matters aforesaid which
Owners are to provide and pay for and Owners shall refund to Charterers any sums
Charterers or their agents may have paid or been compelled to pay in respect of
any such liability. Any amounts allowable in general average for wages and
provisions and stores shall be credited to Charterers insofar as such amounts
are in respect of a period when the vessel is on-hire.

Charterers to

Provide

  

7.      (a)     Charterers shall provide and pay for all fuel (except fuel used
for domestic services), towage and pilotage and shall pay agency fees, port
charges, expenses of loading and unloading cargoes, canal dues and all charges
other than those payable by Owners in accordance with Clause 6 hereof, provided
that all charges for the said items shall be for Owners’ account when such items
are consumed, employed or incurred for Owners’ purposes or while the vessel is
off-hire (unless such items reasonably relate to any service given or distance
made good and taken into account under Clause 21 or 22); and provided further
that any fuel used in connection with a general average sacrifice or expenditure
shall be paid for by Owners. If Charterers shall require fresh water and
chemicals for tank cleaning, the cost of such shall be for Charterers’ account.

  

(b)     In respect of bunkers consumed for Owners’ purposes these will be
charged on each occasion by Charterers on a “first-in-first-out” basis valued on
the prices actually paid by Charterers, as evidenced by supporting invoices.

  

[ Lines 170 – 174 intentionally deleted by the parties ]

Rate of

Hire

  

8.       Subject as herein provided, Charterers shall pay for the use and hire
of the vessel at the fixed rate (with no labor or other escalators) of United
States Dollars $ *** per day, and pro rata for any part of a day, during the
first year of the initial, three-year period, with a fixed *** per year for each
succeeding year of the initial period (i.e. years two and three), with a fixed
*** per year for each succeeding year of respective option periods (i.e. years
four and five), from the time and date of her delivery (local time) to
Charterers pursuant to the terms and conditions hereunder this Charter until the
time and date of redelivery (local time) to Owners following the expiry of the
initial period or additional period, as applicable.

Payment of

Hire

  

9.       Subject to Clause 3 (c) and 3 (e), payment of hire shall be made in
immediately available funds

  

to: ***

  

______

  

For credit to Account: ***

  

______

  

______

  

in United States Dollars per calendar month in advance, less:

  

(i)      any hire paid which Charterers reasonably estimate to relate to
off-hire periods, and;

  

(ii)     any amounts disbursed on Owners’ behalf, any advances and commission
thereon, and charges which are for Owners’ account pursuant to any provision
hereof, and;

   ***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

  

(iii)   any amounts due or reasonably estimated to become due to Charterers
under Clause 3 (c) or 24 hereof,

  

any such adjustments to be made at the due date for the next monthly payment
after the facts have been ascertained. Charterers shall not be responsible for
any delay or error by Owners’ bank in crediting Owners’ account provided that
Charterers have made proper and timely payment.

  

In default of such proper and timely payment:

  

(a)     Owners shall notify Charterers of such default and Charterers shall
within seven days of receipt of such notice pay to Owners the amount due,
including interest, failing which Owners may withdraw the vessel from the
service of Charterers without prejudice to any other rights Owners may have
under this Charter or otherwise; and;

  

(b)     Interest on any amount due but not paid on the due date shall accrue
from the day after that date up to and including the day when payment is made,
at a rate per annum which shall be 1% above the U.S. Prime Interest Rate as
published by the Chase Manhattan Bank in New York at 12.00 New York time on the
due date, or, if no such interest rate is published on that day, the interest
rate published on the next preceding day on which such a rate was so published,
computed on the basis of a 360 day year of twelve 30-day months, compounded
semi-annually.

Space

Available to

Charterers

  

10.     The whole reach, burthen and decks on the vessel and any passenger
accommodation (including Owners’ suite) shall be at Charterers’ disposal,
reserving only proper and sufficient space for the vessel’s master, officers,
crew, tackle, apparel, furniture, provisions and stores, provided that the
weight of stores on board shall not, unless specially agreed, exceed 250 tons at
any time during the charter period.

Segregated

Ballast

  

11.     If the vessel is equipped with segregated water ballast that qualifies
under the provision of IMO Resolution A.747(18), the Owners will ensure that the
following remark will be added to her tonnage certificate:

  

Resolution A747(18) Owners will ensure that the following entry is made on the
International Tonnage Certificate (1969) under the section headed “remarks”:

  

“The segregated ballast tanks comply with the Regulation 13 of Annex 1 of the
International Convention for the prevention of pollution from ships, 1973, as
modified by the Protocol of 1978 relating thereto, and the total tonnage of such
tanks exclusively used for the carriage of segregated water ballast is
           The reduced gross tonnage which should be used for the calculation of
tonnage based fees is           , where            and            are the
appropriate tonnages calculated in accordance with Resolution A.747(18)”.

Instructions

And Logs

  

12.     Charterers shall from time to time give the master all requisite
instructions and sailing directions, and the master shall keep a full and,
correct log of the voyage or voyages, which Charterers or their agents may
inspect as required. The master shall when required furnish Charterers or their
agents with a true copy of such log and with properly completed loading and
discharging port sheets and voyage reports for each voyage and other returns as
Charterers may require. Charterers shall be entitled to take copies at Owners’
expense of any such documents which are not provided by the master.

Bills of

Lading

  

13.     (a)     Any Bills of Lading shall be signed by the Master as presented.
However, at Charterers’ option, the Charterers or their agents may sign Bills of
Lading on behalf of the Master. All Bills of Lading shall be without prejudice
to this Charter, and the Charterers shall indemnify the Owners by Letter of
Indemnity consistent with Owner’s P&I Club wording, as acceptable to Charterers,
against all consequences or liabilities that may arise from any inconsistency
between this Charter and any Bills of Lading or other documents signed by the
Charterers or their agents or by the Master at their request or which may arise
from any irregularities in papers supplied by Charterers or their agents.

  

(b)     Notwithstanding anything in this Charter to the contrary, the carriage
of cargo under this Charter and under all Bills of Lading issued for the cargo
shall be subject to the statutory provisions and other terms set forth or
specified in Clauses 36 (“Both to Blame Collision Clause”), 37 (“Jason Clause”),
38 (“Clause Paramount”), and 50 (“General Average”) of this Charter, and such
terms shall be incorporated verbatim or be deemed incorporated by the reference
in any such Bill of Lading. In such Clauses and in any statutes referred to
therein, the word “carrier” shall include the Owners and the operator/management
company of the vessel.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

  

[ Lines 242 – 259 intentionally deleted by the parties ]

  

[ Lines 260 – 282 intentionally deleted by the parties ]

Conduct of

Vessel’s

Personnel

  

14.     If Charterers complain of the conduct of the master or any of the
officers or crew, Owners shall immediately investigate the complaint. If the
complaint proves to be well founded, Owners shall, without delay, make a change
in the appointments and Owners shall in any event communicate the result of
their investigations to Charterers as soon as possible.

Bunkers at

Delivery and

Redelivery

  

15.     Charterers shall accept and pay for all bunkers on board at the time of
delivery, and Owners shall on redelivery (whether it occurs at the end of the
charter or on the earlier termination of this Charter) accept and pay for all
bunkers remaining on board, at the delivered price actually paid, on a
“first-in-first-out” basis. Such prices are to be supported by paid invoices.

  

The vessel is to be delivered to and redelivered from the Charterers with, at
least, a quantity of bunkers on board sufficient to reach the nearest main
bunkering port.

  

Notwithstanding anything contained in this Charter all bunkers on board the
vessel shall, throughout the duration of this Charter, remain the property of
Charterers and can only be purchased on the terms specified in the charter at
the end of the charter period or, if earlier, at the termination of the charter.

Pilots, Tugs   

16.     Owners agree fully to INDEMNIFY, DEFEND, AND HOLD HARMLESS Charterers
and their affiliates, and each of Charterers’ and their affiliates’ respective
officers, directors, shareholders, agents, employees, joint-venturers,
contractors (except Owners), sucessors-in-interest, and assigns (collectively
the “Charterer Group”) from and against any and all losses, claims, judgments,
causes of action, or other legal liabilities of any nature whatsoever, for any
and all elements of recovery and relief recognized by law, arising out of or in
any way related to the employment of pilots or tugboats,



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

 

who although employed by Charterers shall be deemed to be the servants of and in
the service of Owners and under their instructions (even if such pilots or
tugboat personnel are in fact the servants of any member of Charterer Group).
THE INDEMNITY, DEFENSE, and HOLD HARMLESS RIGHTS AFFORDED UNDER THIS CLAUSE
SHALL PROTECT AND INDEMNIFY CHARTERER GROUP AGAINST THE CONSEQUENCES OF THEIR
SOLE, JOINT, OR CONCURRENT NEGLIGENCE, GROSS NEGLIGENCE, STRICT LIABILITY, OR
OTHER BREACH OF LEGAL DUTY.

Super-

Numeraries

 

17.    Charterers may send representatives aboard the vessel. Owners shall make
available to Charterers’ representatives upon any voyage made hereunder this
Charter accommodations and provisions and all requisites as supplied to
officers.

Sub-letting/

Assignment/

Novation

 

18.    Charterers shall have the right to sub-let the vessel, but shall always
remain responsible to Owners for due fulfillment of this Charter. Charterers
shall have the right, without Owners’ consent, to assign or novate this Charter
to any company or joint-venturer of the Royal Dutch/Shell Group of Companies.
Charterers shall have the right to assign or novate this Charter to any
third-party with the prior written consent of Owners, which consent shall not be
unreasonably withheld. Owners shall not have the right to sub-let the vessel or
to assign or novate this Charter, in whole or in part, to any party without the
prior written consent of Charterers, in their sole discretion.

Final Voyage    

 

19.    If when a payment of hire is due hereunder Charterers reasonably expect
to redeliver the vessel before the next payment of hire would fall due, the hire
to be paid shall be assessed on Charterers’ reasonable estimate of the time
necessary to complete Charterers’ program up to redelivery, and from which
estimate Charterers may deduct amounts due or reasonably expected to become due
for;

 

(a)    disbursements on Owners’ behalf or charges for Owners’ account pursuant
to any provision hereof, and;

 

(b)    bunkers on board at redelivery pursuant to Clause 15.

 

Promptly after redelivery any overpayment shall be refunded by Owners or any
underpayment made good by Charterers.

 

If at the time this Charter would otherwise terminate in accordance with Clause
4 the vessel is on a ballast voyage to a port of redelivery or is upon a laden
voyage, Charterers shall continue to have the use of the vessel at the same rate
and conditions as stand herein for as long as necessary to complete such ballast
voyage, or to complete such laden voyage and return to a port of redelivery as
provided by this Charter, as the case may be.

Loss of

Vessel

 

20.    Should the vessel be lost, this Charter shall terminate and hire shall
cease at noon on the day of her loss; should the vessel be a constructive total
loss, this Charter shall terminate and hire shall cease at noon on the day on
which the vessel’s underwriters agree that the vessel is a constructive total
loss; should the vessel be missing, this Charter shall terminate and hire shall
cease at noon on the day on which she was last heard of. Any hire paid in
advance and not earned shall be returned to Charterers and Owners shall
reimburse Charterers for the value of the estimated quantity of bunkers on board
at the time of termination, at the price paid by Charterers at the last
bunkering port.

Off-hire

 

21.     (a)      On each and every occasion that there is loss of time (whether
by way of interruption in the

                     vessel’sservice or, from reduction in the vessel’s
performance, or in any other manner);

 

(i)      due to deficiency of personnel or stores; repairs; gas-freeing for
repairs; time in and waiting to enter dry dock for repairs; breakdown (whether
partial or total) of machinery, boilers or other parts of the vessel or her
equipment (including without limitation tank coatings); overhaul, maintenance or
survey; collision, stranding, accident or damage to the vessel; or any other
similar cause preventing the efficient working of the vessel; and such loss
continues for more than 4.5 consecutive hours (if resulting from interruption in
the vessel’s service) or cumulates to more than 4.5 hours (if resulting from
partial loss of service), but in no case more than 42 hours per annum; or,

 

(ii)     due to industrial action, refusal to sail, breach of orders or neglect
of duty on the part of the master, officers or crew; or;

 

(iii)    for the purpose of obtaining medical advice or treatment for or landing
any sick or injured person (other than a Charterers’ representative carried
under Clause 17 hereof) or for the purpose of landing the body of any person
(other than a Charterers’ representative), and such loss continues for more than
4.5 consecutive hours; or;

 

(iv)    due to any delay in quarantine arising from the master, officers or crew
having had communication with the shore at any infected area without the written
consent or instructions of Charterers or their agents, or to any detention by
customs or other authorities caused by smuggling or other infraction of local
law on the part of the master, officers, or crew; or;



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

(v)     due to detention of the vessel by authorities at home or abroad
attributable to legal action against or breach of regulations by the vessel, the
vessel’s owners, or Owners (unless brought about by the act or neglect of
Charterers); then; without prejudice to Charterers’ rights under Clause 3 or to
any other rights of Charterers hereunder, or otherwise, the vessel shall be
off-hire from the commencement of such loss of time until she is again ready and
in an efficient state to resume her service from a position not less favorable
to Charterers than that at which such loss of time commenced; provided, however,
that any service given or distance made good by the vessel whilst off-hire shall
be taken into account in assessing the amount to be deducted from hire.

 

(b)      If the vessel fails to proceed at any guaranteed speed pursuant to
Clause 24, and such failure arises wholly or partly from any of the causes set
out in Clause 21(a) above, then the period for which the vessel shall be
off-hire under this Clause 21 shall be the difference between;

 

(i)      the time the vessel would have required to perform the relevant service
at such guaranteed speed, and;

 

(ii)     the time actually taken to perform such service (including any loss of
time arising from interruption in the performance of such service).

 

          For the avoidance of doubt, all time included under (ii) above shall
be excluded from any computation under Clause 24.

 

(c)     Further and without prejudice to the foregoing, in the event of the
vessel deviating (which expression includes without limitation putting back, or
putting into any port other than that to which she is bound under the
instructions of Charterers) for any cause or purpose mentioned in Clause 21(a),
the vessel shall be off-hire from the commencement of such deviation until the
time when she is again ready and in an efficient state to resume her service
from a position not less favorable to Charterers than that at which the
deviation commenced, provided, however, that any service given or distance made
good by the vessel whilst so off-hire shall be taken into account in assessing
the amount to be deducted from hire. If the vessel, for any cause or purpose
mentioned in Clause 21 (a), puts into any port other than the port to which she
is bound on the instructions of Charterers, the port charges, pilotage and other
expenses at such port shall be borne by Owners. Should the vessel be driven into
any port or anchorage by stress of weather hire shall continue to be due and
payable during any time lost thereby.

 

(d)     Government Regulation Clause

 

 If any governing body imposes a law or regulation that affects U.S. flag tanker
vessels and which would require a substantial capital expenditure or
substantially change the Vessel’s operating cost in a manner not reasonably
foreseeable by the parties at the time this Charter is consummated, Charterers
and Owners will negotiate in good faith to increase the hire to reflect the
change in law or regulation. The share of capital costs to be borne by
Charterers will not exceed the percentage of time remaining on this Charter
versus the remaining life expectancy of this Vessel. For purposes of this
Charter, it is agreed the life expectancy of the Vessel is 25 years from the
date it is built. Total daily increases in operating costs are to be paid by
Charterers for the duration of the charter and any options or renewal
periods. Should Charterers determine in their sole discretion that such
adjustment is not justified, Charterers may terminate this Charter on written
notice without liability to Owners. The effective date of termination of the
Charter shall be the date immediately prior to the effective date of the new law
or regulation. Should Charterers elect to terminate the Charter under this
clause, the Owners shall have the option for fifteen (15) days following the
date of Charterers’ notice of termination to provide Charterers with written
notice of their election to make the necessary capital expenditures or pay the
additional operating expenses required by the changes, in applicable law or
regulation and continue the Charter without additional costs or expense to
Charterers.

 

(e)     Time during which the vessel is off-hire under this Charter shall count
as part of the charter period except where Charterers declare their option to
add off-hire periods under Clause 4 (b)).

 

(f)      All references to “time” in this Charter shall be references to local
time except where otherwise stated.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

Periodical

Drydocking

 

22.     (a)     Ownershave the right and obligation to drydock the vessel at
regular intervals as required by U.S. regulations and vessel classification
society rules. On each occasion Owners shall propose to Charterers a date on
which they wish to drydock the vessel, not less than ninety (90) before such
date, and Charterers shall offer a port for such periodical drydocking and shall
take all reasonable steps to make the vessel available as near to such date as
practicable.

 

Owners shall put the vessel in drydock at their expense as soon as practicable
after Charterers place the vessel at Owners’ disposal clear of cargo other than
tank washings and residues. Owners shall be responsible for and pay for the
disposal into reception facilities of such tank washings and residues and shall
have the right to retain any monies received therefor, without prejudice to any
claim for loss of cargo under any Bill of Lading or this Charter.

 

(b)    If a periodical drydocking is carried out in the port offered by
Charterers (which must have suitable accommodation for the purpose and reception
facilities for tank washings and residues), the vessel shall be off-hire from
the time she arrives at such port until drydocking is completed and she is in
every way ready to resume Charterers’ service and is at the position at which
she went off-hire or a position no less favorable to Charterers, whichever she
first attains. However;

 

(i)     provided that Owners exercise due diligence in gas-freeing, any time
lost in gas- freeing to the standard required for entry into drydock for
cleaning and painting the hull shall not count as off-hire, whether lost on
passage to the drydocking port or after arrival there (notwithstanding Clause
21), and;

 

(ii)    any additional time lost in further gas-freeing to meet the standard
required for hot work or entry to cargo tanks shall count as off-hire, whether
lost on passage to the drydocking port or after arrival there.

 

         Any time which, but for sub-Clause (i) above, would be off-hire, shall
not be included in any calculation under Clause 24.

 

         The expenses of gas-freeing, including without limitation the cost of
bunkers, shall be for Owners account.

 

(c)     If Owners require the vessel, instead of proceeding to the offered port,
to carry out periodical drydocking at a special port selected by them, the
vessel shall be off-hire from the time when she is released to proceed to the
special port until she next presents for loading in accordance with Charterers’
instructions, provided, however, that Charterers shall credit Owners with the
time which would have been taken on passage at the service speed had the vessel
not proceeded to drydock. All fuel consumed shall be paid for by Owners but
Charterers shall credit Owners with the value of the fuel which would have been
used on such notional passage calculated at the guaranteed daily consumption for
the service speed, and shall further credit Owners with any benefit they may
gain in purchasing bunkers at the special port.

 

(d)     Charterers shall, insofar as cleaning for periodical drydocking may have
reduced the amount of tank-cleaning necessary to meet Charterers’ requirements,
credit Owners with the value of any bunkers which Charterers calculate to have
been saved thereby, whether the vessel drydocks at at an offered or a special
port saved thereby.

Ship

Inspection

 

23.    Charterers shall have the right at any time, with reasonable notice,
during the charter period to make such inspection of the vessel as they may
consider necessary. This right may be exercised as often and at such intervals
as Charterers in their absolute discretion may determine and whether the vessel
is in port or on passage. Owners affording all necessary co-operation and
accommodation on board provided, however:

 

(a)    that neither the exercise nor the non-exercise, nor anything done or not
done in the exercise or non-exercise, by Charterers of such right shall in any
way reduce the master’s or Owners’ authority over, or responsibility to
Charterers or third parties for, the vessel and every aspect of her operation,
nor increase Charterers’ responsibilities to Owners or third parties for the
same; and;

 

(b)     that Charterers shall not be liable for any act, neglect or default by
themselves, their servants or agents in the exercise or non-exercise of the
aforesaid right.

Detailed

Description

and

Performance

 

24.    (a)    Ownersguarantee that the speed and consumption of the vessel shall
be as follows:-

 

Vessel shall make an average speed of *** in weather up to and including ***
while consuming *** for auxiliary generators. All fuel consumption warranties
shall have a tolerance of *** before penalty is assessed

 

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

 

The foregoing bunker consumptions are for all purposes except cargo heating,
COW, and tank cleaning and shall be pro-rated between the speeds shown. Any at
sea passages, seabuoy-to-seabouy, of less than 12 hours duration shall not count
against performance assessments.

 

The service speed of the vessel is average *** laden and average *** in ballast
and in the absence of Charterers’ orders to the contrary the vessel shall
proceed at the service speed. However if more than one laden and one ballast
speed are shown in the table above Charterers shall have the right to order the
vessel to steam at any speed within the range set out in the table (the “ordered
speed”).

 

If the vessel is ordered to proceed at any speed other than the highest speed
shown in the table, and the average speed actually attained by the vessel during
the currency of such order exceeds such ordered speed plus *** (the “maximum
recognized speed”), then for the purpose of calculating a decrease of hire under
this Clause 24 the maximum recognized speed shall be used in place of the
average speed actually attained.

 

For the purposes of this Charter the “guaranteed speed” at any time shall be the
then-current ordered speed or the service speed, as the case may be.

 

The average speeds and bunker consumptions shall for the purposes of this Clause
24 be calculated by reference to the observed distance from pilot station to
pilot station on all sea passages during each period stipulated in Clause 24
(c), but excluding any time during which the vessel is (or but for Clause 22
(b) (i) would be) off-hire and also excluding “Adverse Weather Periods”, being;

 

(i)      any periods during which reduction of speed is necessary for safety in
congested waters or in poor visibility;

 

(ii)     any days, noon to noon, when winds exceed *** for more than 12 hours.

 

(b)    If during any year from the date on which the vessel enters service
(anniversary to anniversary) the vessel falls below the performance guaranteed
in Clause 24 (a) then if such shortfall results;

 

(i)      from a reduction in the average speed of the vessel, compared to the
speed guaranteed in Clause 24 (a), then an amount equal to the value at the hire
rate of the time so lost, as the case may be, shall be included in the
performance calculation;

 

(ii)     from an increase in the total bunkers consumed, compared to the total
bunkers which would have been consumed had the vessel performed as guaranteed in
Clause 24 (a), an amount equivalent to the value of the additional bunkers
consumed based on the price actually paid by Charterers on a first-in-first-out
basis for the vessel’s bunkers in such period, shall be included in the
performance calculation.

 

The results of the performance calculation for laden and ballast mileage
respectively shall be adjusted to take into account the mileage steamed in each
such condition during Adverse Weather Periods, by dividing such addition or
deduction by the number of miles over which the performance has been calculated
and multiplying by the same number of miles plus the miles steamed during the
Adverse Weather Periods, in order to establish the total performance calculation
for such period.

 

Reduction of hire under the foregoing sub-Clause (b) shall be without prejudice
to any other remedy available to Charterers.

 

(c)    Calculations under this Clause 24 shall be made for the yearly periods
terminating on each successive anniversary of the date on which the vessel
enters service, and for the period between the last such anniversary and the
date of termination of this Charter if less than a year. Claims in respect of
reduction of hire arising under this Clause during the final year or part year
of the charter period shall in the first instance be settled in accordance with
Charterers’

  ***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

          estimate made two months before the end of the charter period. Any
necessary adjustment after this Charter terminates shall be made by payment by
Owners to Charterers or by Charterers to Owners as the case may require.

 

(d)     Owners and Charterers agree that this Clause 24 is assessed on the basis
that Owners are not entitled to additional hire for performance in excess of the
speeds and consumptions given in this Clause 24. Nevertheless, Owners are to be
credited for any overperformance as an offset against any underperformance.

Salvage

 

25.    Subject to the provisions of Clause 21 hereof, all loss of time and all
expenses (excluding any damage to or loss of the vessel or tortious liabilities
to third parties) incurred in saving or attempting to save life or in successful
or unsuccessful attempts at salvage shall be borne equally by Owners and
Charterers provided that Charterers shall not be liable to contribute towards
any salvage payable by Owners arising in any way out of services rendered under
this Clause 25.

 

         All salvage and all proceeds from derelicts shall be divided equally
between Owners and Charterers after deducting the master’s, officers’ and crew’s
share.

Lien

 

26.    Owners shall have a lien upon all cargoes and all freights, sub-freights
and demurrage for any amounts due under this Charter; and Charterers shall have
a lien on the vessel for all monies paid in advance and not earned, and for all
claims for damages arising from any breach by Owners of this charter. Charterers
lien shall always be subordinate to the lien of any mortgage on the vessel
provided that the lenders holding such mortgage(s) execute an agreement, in form
and substance satisfactory to Charterers, recognizing Charterers’ quiet
enjoyment rights in the vessel.

Exceptions

 

27.    (a)     Thevessel, her master and Owners shall not, unless otherwise in
this Charter expressly provided, be liable for any loss or damage or delay or
failure arising or resulting from any act, neglect or default of the master,
pilots, mariners or other servants of Owners in the navigation or management of
the vessel; fire, unless caused by the actual fault or privity of Owners;
collision or stranding; dangers and accidents of the sea; explosion, bursting of
boilers, breakage of shafts or any latent defect in hull, equipment or
machinery; provided, however, that Clauses 1, 2, 3 and 24 hereof shall be
unaffected by the foregoing. Further, neither the vessel, her master or Owners,
nor Charterers shall, unless otherwise in this Charter expressly provided, be
liable for any loss or damage or delay or failure in performance hereunder
arising or resulting from act of God, act of war, seizure under legal process,
quarantine restrictions, strikes, lock-outs, riots, restraints of labor, civil
commotions or arrest or restraint of princes, rulers or people.

 

(b)     The vessel shall have liberty to sail with or without pilots, to tow or
go to the assistance of vessels in distress and to deviate for the purpose of
saving life or property.

 

(c)     Clause 27(a) shall not apply to, or affect any liability of Owners or
the vessel or any other relevant person in respect of;

 

(i)      loss or damage caused to any berth, jetty, dock, dolphin, buoy, mooring
line, pipe or crane or other works or equipment whatsoever at or near any place
to which the vessel may proceed under this Charter, whether or not such works or
equipment belong to Charterers, or;

 

(ii)     any claim (whether brought by Charterers or any other person) arising
out of any loss of or damage to or in connection with cargo.

 

          [ Lines 548 – 552 intentionally deleted by the parties]

 

(d)     In particular and without limitation, the foregoing subsections (a) and
(b) of this Clause shall not apply to or in any way affect any provision in this
Charter relating to off-hire or to reduction of hire.

 

         [ Clause 28 / Lines 556 – 559 intentionally deleted by the parties ]

Grade of

Bunkers

 

29.    Charterers shall supply fuel oil of a quality complying with ISO Standard
8217 for Marine Residual Fuels and Marine Distillate Fuels, as applicable, with
a maximum viscosity of ***

 

 

***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

         ***

 

         ***for the auxiliaries. If Owners

 

         require the vessel to be supplied with more expensive bunkers they
shall be liable for the extra cost thereof.

 

         [ Lines 565 – 567 intentionally deleted by the parties ]

 

         [ Clause 30 / Lines 568 – 570 intentionally deleted by the parties ]

Laying-up

 

31.     Charterers shall have the option, after consultation with Owners, of
requiring Owners to lay up the vessel at a port, berth, or place nominated by
Charterers, in which case the hire provided for under this Charter shall be
adjusted to reflect any net increases in expenditure reasonably incurred or any
net saving which should reasonably be made by Owners as a result of such lay up.
Charterers may exercise the said option any number of times during the charter
period.

Requisition

 

32.     Should the vessel be requisitioned by any government, de facto or de
jure, during the period of this charter, the vessel shall be off-hire during the
period of such requisition, and any hire paid by such governments in respect of
such requisition period shall be for Owners’ account. Any such requisition
period shall count as part of the charter period.

Outbreak of

War

 

33.     If war or hostilities break out between any two or more of the following
countries: U.S.A., the countries or republics having been part of the former
U.S.S.R (except that declaration of war or hostilities solely between any two or
more of the countries or republics having been part of the former USSR shall be
exempted), P.R.C., U.K., Netherlands, then both Owners and Charterers shall have
the right to cancel this Charter.

Additional

War

Expenses

 

34.     If the vessel is ordered to trade in areas where there is war (de facto
or de jure) or threat of war, Charterers shall reimburse Owners for any
additional insurance premia, crew bonuses and other expenses which are
reasonably incurred by Owners as a consequence of such orders, provided that
Charterers are given notice of such expenses as soon as practicable and in any
event before such expenses are incurred, and provided further that Owners obtain
from their insurers a waiver of any subrogated rights against Charterers in
respect of any claims by Owners under their war risk insurance arising out of
compliance with such orders.

 

         Any payments by Charterers under this clause will only be made against
proven documentation. Any discount or rebate refunded to Owners, for whatever
reason, in respect of additional war risk premium shall be passed on to
Charterers.

War Risks

 

35.    (a)     Themaster shall not be required or bound to sign Bills of Lading
for any place which in his or Owners’ reasonable opinion is dangerous or
impossible for the vessel to enter or reach owing to any blockade, war,
hostilities, warlike operations, civil war, civil commotions or revolutions.

 

(b)     If in the reasonable opinion of the master or Owners it becomes, for any
of the reasons set out in Clause 35(a) or by the operation of international law,
dangerous, impossible or prohibited for the vessel to reach or enter, or to load
or discharge cargo at, any place to which the vessel has been ordered pursuant
to this Charter (a “place of peril”), then Charterers or their agents shall be
immediately notified in writing or by radio messages, and Charterers shall
thereupon have the right to order the cargo, or such part of it as may be
affected, to be loaded or discharged, as the case may be, at any other place
within the trading limits of this Charter (provided such other place is not
itself a place of peril). If any place of discharge is or becomes a place of
peril, and no orders have been received from Charterers or their agents within
48 hours after dispatch of such messages, then Owners shall be at liberty to
discharge the cargo or such part of it as may be affected at any place which
they or the master may in their or his discretion select within the trading
limits of this Charter and such discharge shall be deemed to be due fulfillment
of Owners’ obligations under this Charter so far as cargo so discharged is
concerned.

 

(c)     The vessel shall have liberty to comply with any directions or
recommendations as to departure, arrival, routes, ports of call, stoppages,
destinations, zones, waters, delivery or in any other wise whatsoever given by
the government of the state under whose flag the vessel sails or any other
government or local authority or by any person or body acting or purporting

  ***Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

  

to act as or with the authority of any such government or local authority
including any de facto government or local authority or by any person or body
acting or purporting to act as or with the authority of any such government or
local authority or by any committee or person having under the terms of the war
risks insurance on the vessel the right to give any such directions or
recommendations. If by reason of or in compliance with any such directions or
recommendations anything is done or is not done, such shall not be deemed a
deviation. If by reason of or in compliance with any such direction or
recommendation the vessel does not proceed to any place of discharge to which
she has been ordered pursuant to this Charter, the vessel may proceed to any
place which the master or Owners in his or their discretion select and there
discharge the cargo or such part of it as may be affected. Such discharge shall
be deemed to be due fulfillment of Owners’ obligations under this Charter so far
as cargo so discharged is concerned.

  

[ Lines 629 – 630 intentionally deleted by the parties ]

Both to

Blame

Collision

Clause

  

36.    “If the vessel comes into collision with another ship as a result of the
negligence of the other ship and any act, neglect or default of the master,
mariner, pilot or the servants of the carrier in the navigation or in the
management of the vessel, the owners of the cargo carried hereunder will
indemnify the carrier against all loss, or liability to the other or
non-carrying ship or her owners in so far as such loss or liability represents
loss of, or damage to, or any claim whatsoever of the owners of the said cargo,
paid or payable by the other or recovered by the other or non-carrying ship or
her owners as part of their claim against the carrying ship or carrier.”

  

“The foregoing provisions shall also apply where the owners, operators or those
in charge of any ship or ships or objects other than, or in addition to, the
colliding ships or objects are at fault in respect of a collision or contact.”

  

[ Lines 645 – 647 intentionally deleted by the parties ]

Jason

Clause

  

37.    [ Lines 648 – 651 intentionally deleted by the parties ]

  

In the event of accident, danger, damage or disaster before or after the
commencement of the voyage, resulting from any cause whatsoever, whether due to
negligence or not, for which, or for the consequence of which, the carrier is
not responsible by statute, contract or otherwise, the cargo, shippers,
consignees or owners of the cargo shall contribute with the carrier in general
average to the payment of any sacrifices, losses or expenses of a general
average nature that may be made or incurred and shall pay salvage and special
charges incurred in respect of the cargo.

 

  

If a salving ship is owned or operated by the carrier, salvage shall be paid for
as fully as if the said salving ship or ships belonged to strangers. Such
deposit as the carrier or his agents may deem sufficient to cover the estimated
contribution of the cargo and any salvage and special charges thereon shall, if
required, be made by the cargo, shippers, consignees or owners of the cargo to
the carrier before delivery.

  

[ Lines 663 – 665 intentionally deleted by the parties ]

Clause

Paramount

  

38.    Any and all Bills of Lading issued pursuant to this Charter shall have
effect subject to the provisions of the Carriage of Goods by Sea Act of the
United States (46 U.S.C. 1301, et seq.), approved April 13, 1936, and as same
may be amended from time to time, except that if the Bill of Lading is issued at
a place where any other act, ordinance or legislation gives statutory effect to
the International Convention for the Unification of Certain Rules relating to
the Bills of Lading at Brussels, August 1924, then the Bill of Lading shall have
effect subject to the provisions of such act, ordinance, or legislation (“Act”).
The applicable Act shall be deemed to be incorporated herein and nothing herein
contained shall be deemed a surrender by the Owners of any of their rights or
immunities or an increase of any of their responsibilities or liabilities under
the Act.

  

If any term of the Bill of Lading be repugnant to the Act to any extent, such
term shall be void to that extent but no further.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

   [ Lines 676 – 690 intentionally deleted by the parties ]

Insurance/

ITOPF

  

39.    Owners warrant that the vessel is now, and will, throughout the duration
of the charter:

 

(a)     be owned or demise chartered by a member of the International Tanker
Owners Pollution Federation Limited;

 

(b)     be properly entered in Steamship Mutual P & I Club, being a member of
the International Group of P and I Clubs;

 

(c)     have in place insurance cover for oil pollution for the maximum on offer
through the International Group of P&I Clubs but always a minimum of United
States Dollars 1,000,000,000 (one thousand million);

 

(d)     have in full force and effect Hull and Machinery insurance placed
through reputable brokers on Institute Time Clauses or equivalent for the value
of United States Dollars $145 million as from time to time may be amended with
Charterers’ approval, which shall not be unreasonably withheld.

  

Owners will provide, within a reasonable time following a request from
Charterers to do so, documented evidence of compliance with the warranties given
in this Clause 39.

Export

Restrictions

  

40.    The master shall not be required or bound to sign Bills of Lading for the
carriage of cargo to any place to which export of such cargo is prohibited under
the laws, rules or regulations of the country in which the cargo was produced
and/or shipped.

  

Charterers shall procure ensure that all Bills of Lading issued under this
Charter shall contain the following clause:

  

“If any laws rules or regulations applied by the government of the country in
which the cargo was produced and/or shipped, or any relevant agency thereof,
impose a prohibition on export of the cargo to the place of discharge designated
in or ordered under this Bill of Lading, carriers shall be entitled to require
cargo owners forthwith to nominate an alternative discharge place for the
discharge of the cargo, or such part of it as may be affected, which alternative
place shall not be subject to the prohibition, and carriers shall be entitled to
accept orders from cargo owners to proceed to and discharge at such alternative
place. If cargo owners fail to nominate an alternative place within 72 hours
after they or their agents have received from carriers notice of such
prohibition, carriers shall be at liberty to discharge the cargo or such part of
it as may be affected by the prohibition at any safe place on which they or the
master may in their or his absolute discretion decide and which is not subject
to the prohibition, and such discharge shall constitute due performance of the
contract contained in this Bill of Lading so far as the cargo so discharged is
concerned”.

  

The foregoing provision shall apply mutatis mutandis to this Charter, the
references to a Bill of Lading being deemed to be references to this Charter.

Business

Principles

  

41.    Owners will co-operate with Charterers to ensure that the “Business
Principles”, as amended from time to time, of the Royal Dutch/Shell Group of
Companies, which are posted on the Shell Worldwide Web (www.Shell.com), are
complied with.

Drugs and

Alcohol

  

42.    (a) Owners warrant that they have in force an active policy covering the
vessel which meets or exceeds the standards set out in the “Guidelines for the
Control of Drugs and Alcohol On Board Ship” as published by the Oil Companies
International Marine Forum (OCIMF) dated January 1990 (or any subsequent
modification, version, or variation of these guidelines) and that this policy
will remain in force throughout the charter period, and Owners will exercise due
diligence to ensure the policy is complied with.



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr 06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

  

(b) Owners warrant that the current policy concerning drugs and alcohol on board
is acceptable to ExxonMobil and will remain so throughout the charter period.

Oil Major

Acceptability

  

43.     If, at any time during this Charter, the vessel becomes unacceptable to
any Oil Major, the Owners shall correct the identified deficiency within thirty
(30) days, during which time the vessel shall be off-hire for the purposes of
this Charter, provided only that such deficiency impairs the Vessel’s ability to
trade for Charterers pursuant to their instructions and sailing directions. If,
after such thirty (30) day correction period, the vessel is still unacceptable,
then Charterers shall have the right to terminate this Charter, provided the Oil
Major in question has been available to reassess and/or reinspect the Vessel
following Owners’ corrective actions.

Pollution and

Emergency

Response

  

44.     Owners are to advise Charterers of organizational details and names of
Owners’ personnel together with their relevant telephone/facsimile/e-mail/telex
numbers, including the names and contact details of Qualified Individuals and
clean up contractors for OPA 90 response, who may be contacted on a 24 hour
basis in the event of oil spills or emergencies.

 

Owners warrant that they have an Oil Spill Response Plan in place in
satisfaction of the requirements of OPA 90, and as same may be amended from time
to time, and a copy of such Plan has been submitted to and approved by the U.S.
Coast Guard. Owners’ compliance with the requirements of this Clause does not,
in any way, relieve Owners of any state law requirements or obligations in
respect to pollution and emergency response.

ISPS

Code/US

MTSA 2002

  

45.     (a)    (i)      From the date of coming into force of the International
Code for the Security of Ships and of Port Facilities and the relevant
amendments to Chapter XI of SOLAS (ISPS Code) and the US Maritime Transportation
Security Act 2002 (MTSA) in relation to the vessel and thereafter during the
currency of this Charter, Owners shall procure that both the Vessel and “the
Company” (as defined by the ISPS Code) and the “owner”(as defined by the MTSA)
shall comply with the requirements of the ISPS Code relating to the Vessel and
“the Company” and the requirements of MTSA relating to the vessel and the
“owner”. Upon request Owners shall provide documentary evidence of compliance
with this Clause 45(a) (i).

  

(ii)     Except as otherwise provided in this Charter, loss, damage, expense or
delay, caused by failure on the part of Owners or “the Company”/ “owner” to
comply with the requirements of the ISPS Code/MTSA or this Clause shall be for
Owners’ account.

  

(b)     (i)      Charterersshall provide Owners/Master with their full style
contact details and shall ensure that the contact details of all sub-charterers
are likewise provided to Owners/Master. Furthermore, Charterers shall ensure
that all sub-charter parties they enter into during the period of this Charter
contain the following provision: “The Charterers shall provide the Owners with
their full style contact details and, where sub-letting is permitted under the
terms of the charter party, shall ensure that the contact details of all
sub-charterers are likewise provided to the Owners”.

  

(ii)      Exceptas otherwise provided in this Charter, loss, damage, expense or
delay, caused by failure on the part of Charterers to comply with this
sub-Clause 45(b) shall be for Charterers’ account.

  

(c)     Notwithstanding anything else contained in this Charter costs or
expenses related to security regulations or measures required by the port
facility or any relevant authority in accordance with the ISPS Code/MTSA
including, but not limited to, security guards, launch services, tug escorts,
port security fees or taxes and inspections, shall be for Charterers’ account,
unless such costs or expenses result solely from Owners’ negligence in which
case such costs or expenses shall be for Owners’ account. All measures required
by Owners to comply with the security plan required by the ISPS Code/MTSA shall
be for Owners’ account.

  

(d)     Notwithstanding any other provision of this Charter, the vessel shall
not be off-hire where there is a loss of time caused by Charterers’ failure to
comply with the ISPS Code/MTSA(when in force ).

  

(e)     If either party makes any payment which is for the other party’s account
according to this Clause, the other party shall indemnify the paying party.

Law and

Litigation

  

46.     (a)     Thischarter shall be construed and enforced in accordance with
and governed by the General Maritime Law of the United States to the extent
applicable, and to the extent state law may be applicable, by the internal laws
of the State of Texas.

  

(b)     Each of the parties hereto hereby submits to the exclusive jurisdiction
of the United States Court for the Southern District of Texas (Houston
Division), or in the event that there is no applicable federal jurisdiction, to
the exclusive jurisdiction of any state court of competent jurisdiction located
in Houston, Harris County, Texas, for the purposes of all legal proceedings
arising out of or relating to this Charter. Each of the parties hereto hereby
irrevocably waives, to the fullest extent



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

 

  

permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

  

(c)     In the event of a dispute, including but not limited to a commercial
dispute, between the parties or a dispute connected with a personal injury or
property damage claim, arising out of or relating to this Charter or the breach
thereof, the parties shall submit the dispute to non-binding mediation in
Houston, Texas, and shall make a good faith effort to resolve the dispute
through the mediation process. In the event that the parties are unable to
resolve their dispute through mediation pursuant to this Clause 46, such dispute
shall be settled exclusively and finally by the federal or state court of
competent jurisdiction located in Houston, Harris County, Texas, as set above.

  

(d)     EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS CHARTER.

  

(e)     In any mediation or other legal proceeding arising out of relating to
this Charter, the parties agree that damages will be limited to compensatory
damages (only), and that all exemplary and/or punitive damages are expressly
waived.

  

[ Lines 796 – 800 intentionally deleted by the parties ]

Confidentiality   

47.    The negotiations, fixtures, and all terms and conditions of this Charter
shall be kept private and confidential, and shall not be disclosed by any party
to third parties (other than (i) to comply with any governmental or judicial
authority and its rules and regulations as reasonably determined by the
disclosing party or (ii) employees, auditors, lawyers and affiliates who have a
need to know such information in connection with performance of this Charter and
agree to keep such information private and confidential) without the prior
written consent of the other party.

Construction   

48.    The side headings have been included in this Charter for convenience of
reference and shall in no way affect the construction hereof.

 

 

Appendix A:

   OCIMF Harmonized Vessel Particulars Questionnaire for the vessel, as
attached, shall be incorporated herein.  

Appendix B:

   Shell Safety and Environmental Monthly Reporting Template, as attached, shall
be incorporated herein.  

Additional Clauses:

   Clauses 49 – 64, as attached, shall be incorporated fully herein.

IN WITNESS WHEREOF the parties hereto have caused this Charter to be duly
executed by their respective authorized representatives on the day and year
first above written.

 

SIGNED FOR OWNERS

PI 2 Pelican State LLC, guaranteed by

American Petroleum Tankers Parent LLC

    

SIGNED FOR CHARTERERS,

SHELL TRADING (U.S.) COMPANY

/s/ Robert K. Kurz

    

/s/ Tim Gaughan

FULL NAME   Robert K. Kurz      Full Name POSITION       CEO     

Position      General Manager

                     Shipping North America Shell

    

                     Trading (US) Co.

 



--------------------------------------------------------------------------------

Code word for this Charter Party

“SHELLTIME 4”

Issued December 1984 amended December 2003, Version 1.1 Apr06

And as further amended July 2010 for U.S. coastwise “Jones Act” trade

 

Appendix A

OCIMF Harmonized Vessel Particulars Questionnaire



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

OCIMF

Oil Companies International Marine Forum

SIRE Programme

Vessel Particulars Questionnaire

Pelican State

IMO/LR Number 9408102

13 Mar 2012



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

CHAPTER 1 CHAPTER 1

 

1    GENERAL INFORMATION    1.1    Date this HVPQ document completed    13 March
2012 1.2    Name of ship    Pelican State 1.3    LR/IMO Number    9408102 1.4   
Last previous name    Not applicable 1.4.1    Date of name change   
Not applicable 1.5    Second last previous name    Not applicable 1.5.1    Date
of name change    Not applicable 1.6    Third last previous name    Not
applicable 1.6.1    Date of name change    Not applicable 1.7    Fourth last
previous name    Not applicable 1.7.1    Date of name change    Not applicable
1.8    Flag    United States of America 1.9    Port of Registry    Wilmington,
DE. 1.10    If the flag has been changed, what was previous flag?    Not
applicable 1.11    Call sign    WDE4433 1.12    INMARSAT number    436 901 319
1.13    Ship’s fax number    764 871 339 1.14    Ship’s telex number    436 901
319 1.15    Mobile Phone Number    904-304-6053 1.16    Ship’s Email address   
master.wde4433@globeemail.com 1.17    Type of ship    Oil Tanker 1.18   
Vessel’s MMSI No. (Maritime Mobile Selective Call Identity Code)    367353110
1.19    Type of Hull    Double hull 2    OWNERSHIP AND OPERATION    1.20    Name
of the Registered Owner    PI 2 Pelican State LLC 1.20.1    Full address    345
Park Ave, 31st Floor, NY, NY 10154

 

Chapter 1 1/82



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

1.20.2    Office telephone number    904-727-2494 1.20.3    Office telex number
   Not applicable 1.20.4    Office fax number    904-727-4256 1.20.5    Office
Email address    cpsvetting@crowley.com 1.20.6    Contact person    Capt. Boren
Chambers 1.20.7    Contact person after hours telephone number    904-861-4120
1.21    Number of years this ship has been owned by Registered Owner    Years
1.22    Name of Technical Operator (if different from Registered Owner)   
Crowley Petroleum Services 1.22.1    Full Address    9487 Regency Square Blvd,
Jacksonville, FL 32225 1.22.2    Office telephone number    904-727-2494 1.22.3
   Office telex number    Not applicable 1.22.4    Office fax number   
904-727-4256 1.22.5    Office Email address    cpsvetting@crowley.com 1.22.6   
Contact person (Designated Person Ashore)    Dominic LaSenna 1.22.7    Contact
person after hours telephone number    (904)727-2422 1.22.8    Emergency callout
number    Not applicable 1.22.9    Emergency callout pager number    Not
applicable 1.22.10    Contact details for person responsible for oil spill
response    904-727-2494 1.23    Number of years this vessel has been controlled
by technical operator    1 Years 1.24    Total number of ships operated by this
Technical Operator    15 1.25    Name of Commercial Operator (if different from
Registered Owner)    Crowley Petroleum Services 1.25.1    Full Address    9487
Regency Square Blvd, Jacksonville, FL 32225 1.25.2    Office telephone number   
904-727-2494 1.25.3    Office telex number    Not applicable 1.25.4    Office
fax number    904-727-4256 1.25.5    Office Email address   
cpsvetting@crowley.com 1.25.6    Contact person    Capt. Boren Chambers



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

1.25.7    Contact person after hours telephone number    904-861-4120 3   
BUILDER    1.26    Builder    General Dynamics -NASSCO, San Diego, CA 1.27   
Date of building contract    14 March 2006 1.28    Hull number    6502 1.29   
Date keel laid    2 June 2008 1.30    Date launched    14 March 2009 1.31   
Date delivered    15 June 2009 1.32    If applicable, date of completion of
major hull changes    Not applicable 1.33    List what changes were made.    Not
applicable 4    CLASSIFICATION    1.34    Classification society    ABS 1.35   
Class Notation    Al, Chemical Carrier, Oil Carrier, AMS, ACCU, VEC, FL 25, SH,
SHCM 1.36    If Classification society changed, name of previous society    Not
applicable 1.37    If Classification society changed, date of change    Not
applicable 1.38    Date of last dry-dock    14 March 2009 1.39    Date of second
last dry-dock    Not applicable 1.40    Date next dry-dock due    13 March 2014
1.41    Date of last special survey    Not applicable 1.42    Was last special
survey an enhanced special survey?    Not applicable 1.43    Date next special
survey due    13 March 2014 1.44    If ship has Condition Assessment Programme
(CAP) rating, what is the latest rating?    1 1.45    Date of last annual survey
   Not applicable 1.46    Date of last boiler survey - Port boiler    Not
applicable 1.47    Date of last boiler survey - Starboard boiler    Not
applicable 1.48    Is the ship subject to Continuous Machinery Survey?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

5    DIMENSIONS    1.49    Length overall (LOA)    183 Meters 1.50    Length
between perpendiculars (LBP)    174 Meters 1.51    Extreme breadth    32.2
Meters 1.52    Moulded breadth    32.2 Meters 1.53    Moulded depth    19 Meters
1.54    Keel to masthead    49.22 Meters 1.55    Distance bow to bridge    146.2
Meters 1.56    Distance bridge front - mid point manifold    58.8 Meters 1.57   
PARALLEL MID-BODY DIAGRAM    Not applicable 1.57.1    Distance bow to mid-point
manifold    88.3 Meters 1.57.2    Distance stern to mid-point manifold    94.7
Meters 1.57.3    Parallel body (light ship)    72.3 Meters 1.57.4    Parallel
body, forward to mid-point manifold (light ship)    37.66 Meters 1.57.5   
Parallel body, aft to mid-point manifold (light ship)    34.64 Meters 1.57.6   
Parallel body (normal ballast)    72.3 Meters 1.57.7    Parallel body, forward
to mid-point manifold (normal ballast)    37.66 Meters 1.57.8    Parallel body,
aft to mid-point manifold (normal ballast)    34.64 Meters 1.57.9    Parallel
body at loaded summer deadweight (SDWT)    72.3 Meters 1.57.10    Parallel body,
forward to mid-point manifold at loaded SDWT    37.66 Meters 1.57.11    Parallel
body, aft to mid-point manifold at loaded SDWT    34.64 Meters 1.58    Does ship
have a bulbous bow?    Yes 6    TONNAGES    1.59    Net Registered Tonnage   
12859 Tonnes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

1.60    Gross Tonnage    29527 Tonnes 1.61    Suez Tonnage    25458 Tonnes 161.1
   Suez Canal Gross Tonnage (SCGT)    30537 Tonnes 1.61.2    Suez Canal Net
Tonnage (SCNT)    25459 Tonnes 1.62    Panama Tonnage    24513 Tonnes 7   
LOADLINE INFORMATION    1.63.1    Summer Freeboard    6.213 Meters 1.63.2   
Summer Draft    12.8 Meters 1.63.3    Summer Deadweight    48599 Tonnes 1.63.4
   Summer Displacement    58746 Tonnes 1.64.1    Winter Freeboard    648 Meters
1.64.2    Winter Draft    12.45 Meters 1.64.3    Winter Deadweight    47255
Tonnes 1.64.4    Winter Displacement    57369 Tonnes 1.65.1    Tropical
Freeboard    5.946 Meters 1.65.2    Tropical Draft    13.1 Meters 1.65.3   
Tropical Deadweight    50013 Tonnes 1.65.4    Tropical Displacement    60127
Tonnes 1.66.1    Lightship Freeboard    16.4 Meters 1.66.2    Lightship Draft   
2.6 Meters 1.66.3    Lightship Deadweight    0 Tonnes 1.66.4    Lightship
Displacement    10113.5 Tonnes 1.67.1    Normal Ballast Condition Freeboard   
10.3 Meters 167.2    Normal Ballast Condition Draft    8.7 Meters 1.67.3   
Normal Ballast Condition Deadweight    22809 Tonnes 1.67.4    Normal Ballast
Condition Displacement    32897 Tonnes 1.68.1    Segregated Ballast Condition
Freeboard    10.3 Meters 168.2    Segregated Ballast Condition Draft    8.7
Meters 1.68.3    Segregated Ballast Condition Deadweight    22809 Tonnes 1.68.4
   Segregated Ballast Condition Displacement    32897 Tonnes 1.69    FWA at
Summer Draft (Freeboard)    284 Millimeters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

170    TPC Immersion at Summer Draft (Freeboard)    56700 Tonnes 1.71.1   
Draught Fore at normal ballast conditions (Freeboard)    7.6 Meters 1.71.2   
Draught Aft at normal ballast conditions (Draft)    8.7 Meters 1.72    Does ship
have Multiple SDWT ?    Not applicable 1.73    If yes, what is maximum assigned
Deadweight?    Not applicable 1.74    What is the max. height of mast above
waterline (air draft) in normal SBT condition?    40.5 Meters 8    RECENT
OPERATIONAL HISTORY    1.75    Has the ship traded continuously without
requirement for unscheduled repairs since the last dry-dock, except for normal
maintenance?    Yes 1.76    If unscheduled repairs have been carried out, what
was the nature of the repairs?    Not applicable 1.77    Has ship been involved
in a pollution incident during the past 12 months?    Not applicable 1.78    Has
ship been involved in a grounding incident during the past 12 months?    Not
applicable 1.79    Has ship been involved in a collision during the past 12
months?    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 2 CHAPTER 2

 

1    CERTIFICATES    2.1    Register Number    1218103 2.2.1    Safety Equipment
Certificate (Issued)    15 June 2009 2.2.2    Safety Equipment Certificate
(Expires)    14 June 2014 2.2.3    Safety Equipment Certificate (Last Annual)   
21 June 2011 2.3.1    Safety Radio Certificate (Issued)    14 January 2012 2.3.2
   Safety Radio Certificate (Expires)    14 January 2013 2.3.3    Safety Radio
Certificate (Last Annual)    14 January 2012 2.4.1    Safety Construction
Certificate (Issued)    15 June 2009 2.4.2    Safety Construction Certificate
(Expires)    14 June 2014 2.4.3    Safety Construction Certificate (Last Annual)
   14 January 2012 2.5.1    Loadline Certificate (Issued)    15 June 2009 2.5.2
   Loadline Certificate (Expires)    14 June 2014 25.3    Loadline Certificate
(Last Annual)    14 January 2012 2.6.1    International Oil Pollution Prevention
Certificate (IOPPC) (Issued)   

15 June 2009

2.6.2    International Oil Pollution Prevention Certificate (IOPPC) (Expires)   

14 June 2014

2.6.3    International Oil Pollution Prevention Certificate (IOPPC) (Last
Annual)   

14 January 2012

2.7    Type of Oil Tanker as specified by IOPPC Crude/Product (If not an oil
tanker, specify)   

Oil Tanker

2.8.1    Safety Management Certificate (Issued) (SMC)    18 February 2010 2.8.2
   Safety Management Certificate (Expires) (SMC)    17 February 2015 2.8.3   
Safety Management Certificate (Last Intermediate) (SMC)    Not applicable 2.9.1
   Document of Compliance (Issued) (DOC)    11 October 2011 2.9.2    Document of
Compliance (Expires) (DOC)    11 October 2016 2.9.3    Document of Compliance
(Endorsed) (DOC)    11 October 2011 2.10.1    USCG Letter of Compliance (if
applicable) (Issued)    15 June 2009



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

2.10.2    USCG Letter of Compliance (if applicable) (Expires)    15 June 2014
2.10.3    USCG Letter of Compliance (if applicable) (Last Annual)    15 June
2009 2.11.1    Date of last USCG Tank Vessel Examination Letter (TVEL) (Issued)
   Not applicable 2.11.2    Date of last USCG Tank Vessel Examination Letter
(TVEL) (Expires)    Not applicable 2.12    Minimum Safe Manning Certificate   
8 August 2011 2.13    Civil Liability Convention Certificate (1969)   
20 February 2012 2.14    Civil Liability Convention Certificate (1992)    20
February 2012 2.15    U.S. Certificate of Financial Responsibility   
16 September 2009 2.16    Certificate of Fitness (Chemicals)    15 June 2009
2.17    Certificate of Fitness (Gas)    Not applicable 2.18    Noxious Liquids
Certificate    Not applicable 2.19    Unattended Machinery Space Certificate
(Issued)    8 September 2010 2.20    International Tonnage Certificate (Issued)
   15 June 2009 2    DOCUMENTS    2.21    IMO Safety of Life at Sea Convention
(SOLAS 74)    Yes 2.22    IMO International Code of Signals (SOLAS V-Reg 21)   
Yes 2.23    IMO International Convention for the Prevention of Pollution from
Ships (MARPOL 73/78)    Yes 2.24    IMO Ships Routeing    Yes 2.25    IMO
International Regulations For Preventing Collisions at Sea (COLREGS)    Yes 2.26
   IMO Standards of Training, Certification and Watchkeeping (STCW Convention)
   Yes 2.27    ICS Guide to Helicopter/Ship Operations    Yes 2.28   
OCIMF/ICS/IAPH International Safety Guide for Oil Tankers and Terminals (ISGOTT)
   Yes 2.29    OCIMF/ICS Clean Seas Guide for Oil Tankers    Yes 2.30   
OCIMF/ICS Prevention of Oil Spillages Through Cargo Pumproom Sea Valves    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

2.31    OCIMF/ICS Ship to Ship Transfer Guide (Petroleum)    Yes 2.32    OCIMF
Recommendations for Oil Tanker Manifolds and Associated Equipment    Yes 2.33   
OCIMF Mooring Equipment Guidelines    Yes 2.34    OCIMF Effective Mooring    Yes
2.35    USCG Regulations for Tankers (USCG 33 CFR/46 CFR)    Yes 2.36    Oil
Transfer Procedures (USCG 33 CFR 155-156)    Yes 2.37    Operator’s ISM Manuals
   Yes 2.38    Is the publication IMO-Inert Gas Systems, or Ship Technical
Operator’s equivalent manual on board?    Yes 2.39    Is the publication IMO-Cow
Systems, or Ship Technical Operator’s equivalent manual on board?    Yes 2.40   
ICS Bridge Procedures Guide    Yes 2.41    IAMSAR Vol.3    Yes 2.42    Nautical
Institute Bridge Team Management    Yes 2.43    International Medical Guide for
Ships(or equivalent)    Yes 2.44    ISPS Code    3    FOR CHEMICAL TANKERS ONLY
   2.45    IMO Code for Construction & Equipment of Ships Carrying Dangerous
Chemicals in Bulk (IBC Code)    Yes 2.46    IMO Index of Dangerous Chemicals
Carried in Bulk    Yes 2.47    ICS Tanker Safety Guide (Chemicals)    Yes 2.48
   IMO Code for Construction & Equipment of Ships Carrying Dangerous Chemicals
in Bulk (BCH Code)    Yes 2.49    Chemical Data Guide (USCG 1990 CIM 16616.6A)
   Yes 2.50    Medical First Aid Guide for Use in Accidents involving Dangerous
goods (MFAG)   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

2.51    Procedures and Arrangements (P&A) Manual    Yes 4    FOR GAS CARRIERS
ONLY    2.52    IMO Code for Construction & Equipment of Ships Carrying
Liquefied Gases in Bulk (IGC Code)    Not applicable 2.53    ICS Tanker Safety
Guide (Liquefied Gas)    2.54    SIGTTO Liquefied Gas Handling Principles on
Ships and in Terminals    2.55    SIGTTO Guide to Pressure Relief Valve
Maintenance and Testing    2.56    ICS Ship to Ship Transfer Guide (Liquefied
Gases)    2.57    IMO International Code for the Construction and Equipment of
Ships Carrying Liquefied Gases in Bulk (IGC Code)    2.58    IMO Code for
Existing Ships Carrying Liquefied Gases in Bulk (EGC Code)   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 3 CHAPTER 3

 

1    CREW MANAGEMENT    3.1    Minimum manning required (officers)    8 3.1.1   
Actual manning (officers)    9 3.1.2    List Nationality of Officers    United
States 3.1.3    Master employed by (Vessel Operator)    3.1.4    Officers
employed by (Vessel Operator)    No 3.1.5    Ratings employed by (Vessel
Operator)    No 3.1.6    Common language used (Vessel Operator)    English 3.1.7
   Full name of Manning agent 1 (Officers)    American Martitme Officers 3.1.7.1
   Full address    2 West Dixie Hwy, Dania Beach, FL 33004 3.1.7.2    Office
telephone number    800-362-0513 3.1.7.3    Office telex number    Not
applicable 3.1.7.4    Office fax number    Not applicable 3.1.7.5    Office
Email address    Not applicable 3.1.8    Are manning agent(s) wholly or
partially owned by Operator?    No 3.1.9    If No, does Operator have selection
rights?    Yes 3.1.10    Does vessel’s Operator maintain personnel files on
officers assigned to his vessels?    Yes 3.1.11    Do officers regularly return
to Operator’s vessels?    Yes 3.2    Minimum manning required (ratings)    9
3.2.1    Actual manning (ratings)    12 3.2.2    List Nationality of Ratings   
USA 3.2.3    Master employed by (Manning Agent)    Yes 3.2.4    Officers
employed by (Manning Agent)    Yes 3.2.5    Ratings employed by (Manning Agent)
   Yes 3.2.6    Common language used (Manning Agent)    Englsih 3.2.7    Full
name of Manning agent 1 (Ratings)    Seafarers International union 3.2.7.1   
Full address    3.2.7.2    Office telephone number   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

3.2.7.3    Office telex number    3.2.7.4    Office fax number    3.2.7.5   
Office Email address    3.2.8    Does vessel’s Operator maintain personnel files
on ratings assigned to his vessels?    Yes 3.2.9    Do ratings regularly return
to Operator’s vessels?    Yes 2    CONTINUITY    3.3    Do senior officers
return to the same ship on a rotational basis?    Yes 3.4    Are senior officers
rotated on ships of similar class within company fleet?    3.5   
Are junior officers and ratings rotated on ships of similar
class within company fleet?    Yes 3.6    If senior officers do not return to
same ship on a rotational basis, are changes of Master, Chief Officer and Second
Engineer organised to avoid a full change of officers at same time?    Yes 3   
TRAINING    3.7    List Operator sponsored training courses available to
officers (Bridge Management etc.)    Drug/Alcohol Testing, EEO, CPR, Accident
Investigation,
Confined Space Entry, Designated Care Giver, Medical
PIC, Medical PIC Refresher, Fire Fighting, Advanced
Product/Chemical Tanker Safety, BRM, Manned Model
Ship Handling, Advance Ship Handling for Masters, Ship’s
Security Officer, Cargo Pumps, Main Engine, Auxuliary
Engines, NS5 Orientation, ECDIS Training, Fast Rescue
Boat, TOAR 3.8    List Operator sponsored training courses available to ratings
(Fire Fighting etc.)    Not applicable 3.9    Are Masters and Chief Engineers
required to attend company office before and after each tour of duty?    Yes
3.10    Does operator hold regular training seminars ashore for officers?    Yes
3.11    Are training seminars provided on board for officers and ratings?   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

3.12    What courses, exceeding statutory requirements, are provided for senior
officers?    Not applicable 3.13    What courses, exceeding statutory
requirements, are provided for junior officers?    Not applicable 3.14    What
courses, exceeding statutory requirements, are provided for ratings?    Not
applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 4 CHAPTER 4

 

1    NAVIGATION    4.1.1    Magnetic compass    Yes 4.1.2    Magnetic compass
(Type)    Saracom MC-180 4.1.3    Magnetic compass (Number of Units)    2 4.2.1
   Gyro compass    Yes 4.2.2    Gyro compass (Type)    Yokogawa CMZ700S 4.2.3   
Gyro compass (Number of Units)    1 4.3.1    Gyro Autopilot    Yes 4.3.2    Gyro
Autopilot (Type)    Yokogawa PT500A 4.3.3    Gyro Autopilot (Number of Units)   
1 4.4.1.1    Radar 1    Yes 4.4.1.2    Radar (Type)    Furuno 9 GHz FAR2827
4.4.1.3    Radar 1 (Number of Units)    1 4.4.2.1    Radar 2    Yes 4.4.2.2   
Radar (Type)    Furuno 3 GHz FAR2837S 4.4.2.3    Radar 2 (Number of Units)    1
4.4.3    Are radars gyro stabilised?    Yes 4.5    Is there at least one radar
operating in the 9 GHz frequency band (3cm/x band)?    Yes 4.6    Are the 3 GHz
(10cm/S band) and 9Ghz (3cm / X band) radars fitted with an electronic switching
unit?    Yes 4.7.1    Radar plotting equipment    Not applicable 4.7.2    Radar
plotting equipment (Type)    Not applicable 4.7.3    Radar plotting equipment
(Number of Units)    Not applicable 4.8.1    Are the Radars fitted with ARPA?   
Yes 4.8.2    Type of ARPA    Furuno FAR2837S / FAR2827 4.8.3    Number of ARPA
Units installed    2 4.9.1    Depth sounder with recorder    Yes 4.9.2    Depth
sounder with recorder (Type)    L3 Comm LAZ-5100 4.9.3    Depth sounder with
recorder (Number of Units)    1



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

4.10.1    Speed/distance indicator    Yes 4.10.2    Speed/distance indicator
(Type)    Consilium SLAR1A 4.10.3    Speed/distance indicator (Number of Units)
   1 4.11.1    Doppler log    Yes 4.11.2    Doppler log (Type)    Not applicable
4.11.3    Doppler log (Number of Units)    Not applicable 4.12.1    Docking
approach doppler    Yes 4.12.2    Docking approach doppler (Type)    Consilium
SD4 4.12.3    Docking approach doppler (Number of Units)    1 4.13.1    Rudder
angle indicator    Yes 4.13.2    Rudder angle indicator (Type)    Heriana CB340
4.13.3    Rudder angle indicator (Number of Units)    4 4.14.1    RPM indicator
   Yes 4.14.2    RPM indicator (Type)    Konsburg “Engine RPM” 4.14.3    RPM
indicator (Number of Units)    6 4.15.1    Controllable pitch propeller
indicator    4.15.2    Controllable pitch propeller indicator (Type)    Not
applicable 4.15.3    Controllable pitch propeller indicator (Number of Units)
Not applicable    4.16.1    Bow thruster indicator    4.16.2    Bow thruster
indicator (Type)    Not applicable 4.16.3    Bow thruster indicator (Number of
Units)    Not applicable 4.17.1    Stern Thrust indicator    4.17.2    Stern
Thrust indicator (Type)    Not applicable 4.17.3    Stern Thrust indicator
(Number of Units)    Not applicable 4.18.1    Rate of turn indicator    Yes
4.18.2    Rate of turn indicator (Type)    Built in to the Yokagowa steering
stand 4.18.3    Rate of turn indicator (Number of Units)    1 4.19.1    Radio
direction finder    4.19.2    Radio direction finder (Type)    Not applicable
4.19.3    Radio direction finder (Number of Units)    Not applicable 4.20.1   
Navtex receiver    Yes 4.20.2    Navtex receiver (Type)    JRC NCR 333



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

4.20.3    Navtex receiver (Number of Units)    1 4.21.1    Satellite navigation
receiver    No 4.21.2    Satellite navigation receiver (Type)    Not applicable
4.21.3    Satellite navigation receiver (Number of Units)    Not applicable
4.22.1    Is the ship fitted with GPS?    Yes 4.22.2    Type of GPS installed?
   JRC MR-7700 MKII 4.22.3    Number of GPS units installed?    2 4.23.1    Is
the ship fitted with Differential GPS?    Yes 4.23.2    Type of Differential GPS
installed?    JRC JLC-7700 MKII 4.23.3    Number of Differential GPS units
installed?    2 4.24.1    Is there an Electronic Chart Display?    Yes 4.24.2   
Is there an Electronic Chart Display? (Type)    JRC JAN-901M 4.24.3    Is there
an Electronic Chart Display? (Number of Units)    1 4.25    Is the Electronic
Chart Display incorporated into an approved ECDIS ?    No 4.26.1    Integrated
Navigation System (INS)    No 4.26.2    Integrated Navigation System (INS)
(Type)    Not applicable 4.26.3    Integrated Navigation System (INS) (Number of
Units)    Not applicable 4.27.1    Decca navigator    4.27.2    Decca navigator
(Type)    Not applicable 4.27.3    Decca navigator (Number of Units)    Not
applicable 4.28.1    Omega receiver    4.28.2    Omega receiver (Type)    Not
applicable 4.28.3    Omega receiver (Number of Units)    Not applicable 4.29.1
   Loran C receiver    4.29.2    Loran C receiver (Type)    Not applicable
4.29.3    Loran C receiver (Number of Units)    Not applicable 4.30.1    Course
recorder    Yes 4.30.2    Course recorder (Type)    Yokogawa MKR181A 4.30.3   
Course recorder (Number of Units)    1 4.31.1.1    Off - course alarm - gyro   
Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

4.31.1.2    Off - course alarm - gyro (Type)    Yokogawa 4.31.1.3    Off -
course alarm - gyro (Number of Units)    1 4.31.2.1    Off - course alarm -
magnetic    Yes 4.31.2.2    Off - course alarm - magnetic (Type)    Yokogawa
4.31.2.3    Off - course alarm - magnetic (Number of Units)    1 4.32.1   
Engine order printer    Yes 4.32.2    Engine order printer (Type)    Konsburg
4.32.3    Engine order printer (Number of Units)    1 4.33.1    Anemometer   
Yes 4.33.2    Anemometer (Type)    Heriana AC-F11 4.33.3    Anemometer (Number
of Units)    1 4.34.1    Weather fax    Yes 4.34.2    Weather fax (Type)    JRC
-9A 4.34.3    Weather fax (Number of Units)    1 4.35    Does ship carry
sextant(s)?    Yes 4.36    Does ship carry a signal lamp?    Yes 4.37    Is each
bridge wing fitted with a rudder angle indicator?    Yes 4.38.1    Is each
bridge wing fitted with a RPM indicator?    Yes 4.38.2    Is each bridge wing
fitted with a gyro repeater?    Yes 4.39    If the ship is fitted with a
controllable pitch propeller, are indicators fitted on the bridge wings?    No
4.40    Are steering motor controls and engine controls fitted on bridge wings?
   Yes 4.41    Is bridge equipped with a ‘Dead-Man’ alarm or equipment?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 5 CHAPTER 5

   1    SAFETY MANAGEMENT    5.1    Is the vessel operated under a Quality
Management System?    Yes 5.1.1    If Yes, what type of system? (IS09002 or IMO
Resolution A.741(18))?    IS09002 5.1.2    If Yes, who is the certifying body?
   ABS 5.1.3    Date of vessel certification    15 June 2009 2    HELICOPTERS   
5.2    Can the ship comply with the ICS Helicopter Guidelines?    Yes 5.2.1   
If Yes, state whether winching or landing area provided Winching    5.2.2   
What is diameter of circle provided?    0 Meters 3    FIRE FIGHTING EQUIPMENT &
LIFE SAVING EQUIPMENT    5.3    Is a fixed foam firefighting system installed
for the cargo area?    Yes 5.4    Type of foam on board    Alcohol 5.5    Date
of foam supply or last analysis certificate    22 April 2011 5.6    What fixed
fire fighting system is provided for the paint Salt water sprinkler locker?   
5.7    What type of fire fighting system is fitted in pumproom(s)?    Not
applicable 5.8    What type of fire fighting system is fitted in engine room(s)?
   CO2 5.9    What type of fire fighting system is fitted in void spaces(s)?   
Not applicable 5.10    Is a fixed dry powder firefighting system installed for
the cargo area?    No 5.11    Is a fixed water spray firefighting system
installed for the cargo area?    No



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

5.12    Is vessel equipped with recharging compressor for breathing apparatus?
   Yes 5.13    What type of lifeboat is fitted?    Conventional 5.14    Is a
dedicated rescue boat carried?    No 5.15    The type of rescue boat is:   
Rigid/inflated/ rigid inflated



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 6 CHAPTER 6

   1    POLLUTION PREVENTION    6.1    Is ship fitted with a continuous deck
edge fishplate enclosing the deck area?    Yes 6.1.1    If Yes, what is its
minimum vertical height above the deck plating?    150 Millimeters 6.1.2    What
is maximum vertical height above deck plating at aft thwartships coaming?    250
Millimeters 6.1.3    How far forward is this height maintained?    0 Meters 6.2
   Is an athwartship deck coaming fitted adjacent to accommodation and service
areas?    Yes 6.3    What is the height of the coaming?    300 Millimeters 6.4
   Is spill containment fitted under the cargo manifold?    Yes 6.5    Is spill
containment fitted under all bunker manifolds? Yes    6.6    Is containment
fitted under the bunker tank vents?    Yes 6.7    Is containment fitted around
the deck machinery?    Yes 6.8    Specify type of scupper plugs    Expandable
Plug Type 6.9    Are means provided for draining or removing oil from deck area
/containment?    Yes 6.10    Is the following pollution control equipment
available to clean up oil spilled on deck:    6.10.1    Sorbents    Yes 6.10.2
   Non-sparking hand scoops/shovels    Yes 6.10.3    Containers    Yes 6.10.4   
Emulsifiers    6.10.5    Non-sparking pumps    Yes 6.11    Is the cargo piping
system fully segregated from the sea chest?    Yes 6.12    What type of sea
valves that are fitted.    Butterfly Valves



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

6.13    If the ship is a pre-MARPOL tanker, is a cargo sea chest valve testing
arrangement fitted which meets OCIMF recommendations?    No 6.14    Are dump
valves fitted to slop tanks which can be left open with inert gas pressure on
the tanks?    Yes 6.15    Are overboard discharges fitted with blanks or
alternatively, is there a testing arrangement for the overboard valves?    No
6.16    Is there a discharge below the waterline for Annex II substances    Yes
6.17    Is there a discharge above the waterline for Annex I oily mixtures   
Yes 6.18    Does Operator have policy to pressure test cargo piping at intervals
no greater than 12 months?    Yes 6.18.1    If Yes, specify pressure    20 Bar
6.19    Is garbage incinerator fitted?    Yes 2    OPA 90 REQUIREMENTS    6.20
   Has the vessel Operator submitted a Vessel Spill Response Plan to the US
Coast Guard which has been approved by official USCG letter?    Yes 6.21    Has
a Geographic Specific Appendix been filed with the Captain of the Port for each
Port Zone the vessel expects to enter or transit?    Yes 6.22    Has the vessel
Operator deposited a letter with the US Coast Guard confirming that the Operator
has signed a service contract with an oil spill removal organisation for
responding to a ‘worst case scenario’?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 7 CHAPTER 7

   1    STRUCTURAL CONDITION    7.1    Are cargo tanks coated?    Yes 7.1.1   
If Yes, specify type of coating    Epoxy 7.1.2    If partially coated, specify
which tanks are coated    Not applicable 7.1.3    If cargo tanks are coated,
specify to what extent    100% New Construction 7.2    What is the condition of
coating as determined by the criteria listed below?    Good 7.3    Are ballast
tanks coated?    Yes 7.3.1    If ballast tanks are coated, specify type of
coating    Epoxy 7.3.2    If ballast tanks are coated, specify to what extent   
100% 7.3.3    What is the condition of cargo/ballast tank coating?    Good 7.4
   Are there anodes in the cargo tanks?    7.5    Are there anodes in the
ballast tanks?    Yes 7.6    What type of anodes are used?    Zinc 7.7    What
percentage of anodes have wasted?    0 Percent 7.8    If anodes are aluminium,
what is the height above tank bottom?    Not applicable 7.9    Is a formal
programme in place for regular inspection of void spaces, cargo and ballast
tanks?    Yes 7.10    Does ship have planned prevention maintenance programme
(PPM)?    Yes 7.10.1    Is PPM manual (card system) or computerised?   
Computerised 7.10.2    What areas of vessel does PPM cover?    Entire Vessel
7.10.3    Is PPM Class approved?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 8 CHAPTER 8

   1    CARGO AND BALLAST HANDLING    8.1    Tank Plan    8.1.1    Tank Plan
Diagram    2    DOUBLE HULL VESSELS    8.2    Is vessel fitted with centreline
bulkhead in all cargo tanks?    Not applicable 8.2.1    If Yes, is bulkhead
solid or perforated?    Perforated 8.2.2    Is vessel fitted with any full
breadth ballast tanks?    No 8.2.3    If Yes, how many ballast tanks are full
breadth?    Not applicable 8.2.4    Does vessel meet the IMO definition of
‘double hull’?    Yes 3    CARGO TANK CAPACITIES    8.3    Cargo Tank Capacities
At 98% Full (M3)    8.3.1    Centre Tank Number 1 Capacity (98%)    Not
applicable 8.3.2    Centre Tank Number 2 Capacity (98%)    Not applicable 8.3.3
   Centre Tank Number 3 Capacity (98%)    Not applicable 8.3.4    Centre Tank
Number 4 Capacity (98%)    Not applicable 8.3.5    Centre Tank Number 5 Capacity
(98%)    Not applicable 8.3.6    Centre Tank Number 6 Capacity (98%)    Not
applicable 8.3.7    Centre Tank Number 7 Capacity (98%)    Not applicable 8.3.8
   Centre Tank Number 8 Capacity (98%)    Not applicable 8.3.9    Centre Tank
Number 9 Capacity (98%)    Not applicable 8.3.10    Centre Tank Number 10
Capacity (98%)    Not applicable 8.3.11    Centre Tank Number 11 Capacity (98%)
   Not applicable 8.3.12    Centre Tank Number 12 Capacity (98%)    Not
applicable 8.3.13    Centre Tank Number 13 Capacity (98%)    Not applicable
8.3.14    Centre Tank Number 14 Capacity (98%)    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.3.15    Centre Tank Number 15 Capacity (98%)    Not applicable 8.3.16    Wings
(P & S combined) Number 1 Capacity (98%)    5536.6 Cu Meters 8.3.17    Wings (P
& S combined) Number 2 Capacity (98%)    8775 Cu Meters 8.3.18    Wings (P & S
combined) Number 3 Capacity (98%)    9570.6 Cu Meters 8.3.19    Wings (P & S
combined) Number 4 Capacity (98%)    9570.6 Cu Meters 8.3.20    Wings (P & S
combined) Number 5 Capacity (98%)    9472.2 Cu Meters 8.3.21    Wings (P & S
combined) Number 6 Capacity (98%)    8376.4 Cu Meters 8.3.22    Wings (P & S
combined) Number 7 Capacity (98%)    Not applicable 8.3.23    Wings (P & S
combined) Number 8 Capacity (98%)    Not applicable 8.3.24    Wings (P & S
combined) Number 9 Capacity (98%)    Not applicable 8.3.25    Wings (P & S
combined) Number 10 Capacity (98%)    Not applicable 8.3.26    Wings (P & S
combined) Number 11 Capacity (98%)    Not applicable 8.3.27    Wings (P & S
combined) Number 12 Capacity (98%)    Not applicable 8.3.28    Wings (P & S
combined) Number 13 Capacity (98%)    Not applicable 8.3.29    Wings (P & S
combined) Number 14 Capacity (98%)    Not applicable 8.3.30    Wings (P & S
combined) Number 15 Capacity (98%)    Not applicable 8.4    Centre Tank Total
Capacity (98%)    Not applicable 8.5    Slops 1st Tank Capacity (98%)    700.3
Cu Meters 8.5.1    Slops 2nd Tank Capacity (98%)    817.5 Cu Meters 8.6    Wings
(P & S combined) Total Capacity (98%)    51301.4 Cu Meters 8.7    Slops 3rd tank
Capacity (98%)    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.7.1    Slops 4th tank Capacity (98%)    Not applicable 8.8    Centre Tank
Total Capacity (98%)    Not applicable 8.9    Wings (P & S combined) Total
Capacity (98%)    Not applicable 8.10    Grand Total Capacity (98%)    51301.4
Cu Meters 4    ALLAST TANK CAPACITIES    8.11    Ballast Capacities At 100% Full
(M3)    8.11.1.1    Tank Number 1 (Identity)    No. 1WB TK Port 8.11.1.2    Tank
Number 1 (Capacity)    2008.5 Cu Meters 8.11.2.1    Tank Number 2 (Identity)   
No. 1 WB TK Stbd 8.11.2.2    Tank Number 2 (Capacity)    1792.5 Cu Meters
8.11.3.1    Tank Number 3 (Identity)    No. 2 WB TK Port 8.11.3.2    Tank Number
3 (Capacity)    1918.9 Cu Meters 8.11.4.1    Tank Number 4 (Identity)    No. 2
WB TK Stbd 8.11.4.2    Tank Number 4 (Capacity)    1698.7 Cu Meters 8.11.5.1   
Tank Number 5 (Identity)    No. 3 WB TK Port 8.11.5.2    Tank Number 5
(Capacity)    1695 Cu Meters 8.11.6.1    Tank Number 6 (Identity)    No. 3 WB TK
Stbd 8.11.6.2    Tank Number 6 (Capacity)    1474.8 Cu Meters 8.11.7.1    Tank
Number 7 (Identity)    No. 4 WB TK Port 8.11.7.2    Tank Number 7 (Capacity)   
1697.5 Cu Meters 8.11.8.1    Tank Number 8 (Identity)    No. 4 WB TK Stbd
8.11.8.2    Tank Number 8 (Capacity)    1477.3 Cu Meters 8.11.9.1    Tank Number
9 (Identity)    No. 5 WB TK Port 8.11.9.2    Tank Number 9 (Capacity)    1720 Cu
Meters 8.11.10.1    Tank Number 10 (Identity)    No. 5 WB TK Stbd 8.11.10.2   
Tank Number 10 (Capacity)    1499.8 Cu Meters 8.11.11.1    Tank Number 11
(Identity)    No. 6 WB Tk Port 8.11.11.2    Tank Number 11 (Capacity)    2127.9
Cu Meters 8.11.12.1    Tank Number 12 (Identity)    No. 6 WB TK Stbd 8.11.12.2
   Tank Number 12 (Capacity)    1867.5 Cu Meters 8.11.13.1    Tank Number 13
(Identity)    F.P. Tank



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.11.13.2    Tank Number 13 (Capacity)    1690.9 Cu Meters 8.11.14    Total
Ballast Tank Capacities at 100% full    23359.2 Cu Meters 5    BALLAST HANDLING
   8.12    Ballast Handling    Not applicable 8.12.1    If vessel is a
Pre-MARPOL tanker, indicate by tank number, tanks usually designated for
departure ballast    Not applicable 8.121.1    Tank Location    Not applicable
8.12.2    If vessel is a Pre-MARPOL tanker, indicate by tank number, tanks
usually designated for arrival ballast.    Not applicable 8.12.2.1    Tank
Location    8.12.3    Can vessel handle cargo and non-segregated ballast
concurrently maintaining two valve segregation?    Not applicable 8.12.4    Can
dirty ballast be safely loaded with gas transfer method? (simultaneous cargo
discharge and loading of ballast into empty tanks)    Not applicable 6    IF
VESSEL IS CBT TANKER WITH MANUAL    8.13    If the vessel is a CBT Tanker with
Approved Manual:    8.13.1    Which cargo tanks are indicated as CBT in the IOPP
Certificate?    Not applicable 8.13.2    What is total capacity of CBT tanks?   
Not applicable 8.13.3    Is the piping for CBT common with cargo piping or
independent?    Not applicable 7    IF VESSEL IS SBT TANKER    8.14    If Vessel
is SBT Tanker:    8.14.1    What is total capacity of SBT?    23326 Cu Meters
8.14.2    What percentage of summer deadweight can vessel maintain with SBT
only?    47.78 Percent 8.14.3    Does vessel meet the requirements of MARPOL Reg
13 (2)?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.14.4    Can segregated ballast be discharged through vessel’s manifold?    Yes
8.14.5    Is vessel equipped with spool piece designed to connect ballast system
to cargo system?    Yes 8.14.6    Do cargo lines pass through any dedicated or
segregated ballast tanks?    8.14.7    If Yes, what type of expansion is fitted?
   8.14.8    Do ballast lines pass through any cargo tanks?    8.14.9    If Yes,
what type of expansion is fitted?    8.14.10    Can vessel pump water ashore for
line clearing?    8.14.11    If Yes, what is maximum attainable discharge rate?
   0 Cu Meter/Hour 8.14.12    If Yes, what is maximum acceptable back pressure?
   0 Bar 8.14.13    Which cargo tanks are designated for heavy weather ballast
as per IMO?    All Cargo Tanks 8.14.13.1    Tank Location    8    CARGO HANDLING
   8.15    How many grades/products can vessel load/discharge with double valve
segregation?    6 8.15.1    How many grades can vessel load/discharge using
blank flanges?    6 8.15.2    If vessel is fitted with deepwell pumps and heat
exchangers, can pumps and heat exchangers be by-passed during loading?    Yes
8.15.3    Is there Oil Discharge Monitoring Equipment (ODME) fitted?    Yes
8.15.4    Is an Oil Discharge Monitoring System connected to the above waterline
discharge?    Yes 8.15.5    If yes, is the Oil Discharge Monitoring System
designed to automatically stop the discharge of effluent when its oil content
exceeds permitted levels?    Yes 8.16    Is vessel equipped with class approved
or certified stability computer?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.16.1    Does this stability programme consider damaged stability conditions?
   Yes 8.17    Is computer integrated with cargo system and equipped with alarm
to monitor loading and discharging operations?    Yes 9    CARGO AND BALLAST
PUMPING SYSTEMS    8.18.1    Main Pump Number 1 (Identity)    1P, 1S, 2P,
2S, 3P, 3S,
4P, 4S, 5P,
5S, 6P, 6S 8.18.2    Main Pump Number 1 (Number)    12 8.18.3    Main Pump
Number 1 (Type)    Framo 8.18.4    Main Pump Number 1 (Type of Prime Mover)   
Framo Hydraulic 8.18.5    Main Pump Number 1 (Self Priming or Draining)    Self
Priming 8.18.6    Main Pump Number 1 (Capacity)    600 Cu Meter/Hour 8.18.7   
Main Pump Number 1 (Normal Back Pressure)    0 Bar 8.18.8    Main Pump Number 1
(At what Head?)    0 Meters 8.18.9    Main Pump Number 1 (Max RPM)    0 RPM
8.19.1    Main Pump Number 2 (Identity)    8.19.2    Main Pump Number 2 (Number)
   0 8.19.3    Main Pump Number 2 (Type)    8.19.4    Main Pump Number 2 (Type
of Prime Mover)    8.19.5    Main Pump Number 2 (Self Priming or Draining)   
8.19.6    Main Pump Number 2 (Capacity)    0 Cu Meter/Hour 8.197    Main Pump
Number 2 (Normal Back Pressure)    0 Bar 8.19.8    Main Pump Number 2 (At what
Head?)    0 Meters 8.19.9    Main Pump Number 2 (Max RPM)    0 RPM 8.20.1   
Main Pump Number 3 (Identity)    8.20.2    Main Pump Number 3 (Number)    0
8.20.3    Main Pump Number 3 (Type)    8.20.4    Main Pump Number 3 (Type of
Prime Mover)    8.20.5    Main Pump Number 3 (Self Priming or Draining)   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.20.6    Main Pump Number 3 (Capacity)    0 Cu Meter/Hour 8.20.7    Main Pump
Number 3 (Normal Back Pressure)    0 Bar 8.20.8    Main Pump Number 3 (At what
Head?)    0 Meters 8.20.9    Main Pump Number 3 (Max RPM)    0 RPM 8.21.1   
Main Pump Number 4 (Identity)    8.21.2    Main Pump Number 4 (Number)    0
8.21.3    Main Pump Number 4 (Type)    8.21.4    Main Pump Number 4 (Type of
Prime Mover)    8.21.5    Main Pump Number 4 (Self Priming or Draining)   
8.21.6    Main Pump Number 4 (Capacity)    0 Cu Meter/Hour 8.21.7    Main Pump
Number 4 (Normal Back Pressure)    0 Bar 8.21.8    Main Pump Number 4 (At what
Head?)    0 Meters 8.21.9    Main Pump Number 4 (Max RPM)    0 RPM 8.22.1   
Main Pump Number 5 (Identity)    8.22.2    Main Pump Number 5 (Number)    0
8.22.3    Main Pump Number 5 (Type)    8.22.4    Main Pump Number 5 (Type of
Prime Mover)    8.22.5    Main Pump Number 5 (Self Priming or Draining)   
8.22.6    Main Pump Number 5 (Capacity)    0 Cu Meter/Hour 8.22.7    Main Pump
Number 5 (Normal Back Pressure)    0 Bar 8.22.8    Main Pump Number 5 (At what
Head?)    0 Meters 8.22.9    Main Pump Number 5 (Max RPM)    0 RPM 8.23.1   
Main Pump Number 6 (Identity)    8.23.2    Main Pump Number 6 (Number)    0
8.23.3    Main Pump Number 6 (Type)    8.23.4    Main Pump Number 6 (Type of
Prime Mover)    8.23.5    Main Pump Number 6 (Self Priming or Draining)   
8.23.6    Main Pump Number 6 (Capacity)    0 Cu Meter/Hour 8.23.7    Main Pump
Number 6 (Normal Back Pressure)    0 Bar 8.23.8    Main Pump Number 6 (At what
Head?)    0 Meters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.23.9

   Main Pump Number 6 (Max RPM)    0 RPM

8.24.1

   Main Pump Number 7 (Identity)   

8.24.2

   Main Pump Number 7 (Number)    0

8.24.3

   Main Pump Number 7 (Type)   

8.24.4

   Main Pump Number 7 (Type of Prime Mover)   

8.24.5

   Main Pump Number 7 (Self Priming or Draining)   

8.24.6

   Main Pump Number 7 (Capacity)    0 Cu Meter/Hour

8.247

   Main Pump Number 7 (Normal Back Pressure)    0 Bar

8.24.8

   Main Pump Number 7 (At what Head?)    0 Meters

8.24.9

   Main Pump Number 7 (Max RPM)    0 RPM

8.25.1

   Main Pump Number 8 (Identity)   

8.25.2

   Main Pump Number 8 (Number)    0

8.25.3

   Main Pump Number 8 (Type)   

8.25.4

   Main Pump Number 8 (Type of Prime Mover)   

8.25.5

   Main Pump Number 8 (Self Priming or Draining)   

8.25.6

   Main Pump Number 8 (Capacity)    0 Cu Meter/Hour

8.25.7

   Main Pump Number 8 (Normal Back Pressure)    0 Bar

8.25.8

   Main Pump Number 8 (At what Head?)    0 Meters

8.25.9

   Main Pump Number 8 (Max RPM)    0 RPM

8.26.1

   Booster Pumps (Number)    0

8.26.2

   Booster Pumps (Type)   

8.26.3

   Booster Pumps (Type of Prime mover)   

8.26.4

   Booster Pumps (Capacity) (water)    0 Cu Meter/Hour

8.26.5

   Booster Pumps (Normal Back Pressure)    0 Bar

8.26.6

   Booster Pumps (At what Head?)    0 Meters

8.26.7

   Booster Pumps (RPM)    0 RPM

8.26.8

   Booster Pumps (Max RPM)    0 RPM

8.27.1

   Stripping (Number)    0

8.27.2

   Stripping (Type)   

8.27.3

   Stripping (Type of Prime Mover)   

8.27.4

   Stripping (Capacity)    0 Cu Meter/Hour



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.27.5

   Stripping (Normal Back Pressure)    0 Bar

8.27.6

   Stripping (At what Head?)    0 Meters

8.28.1

   Eductors (Number)    0

8.28.2

   Eductors (Type)   

8.28.3

   Eductors (Type of Prime Mover)   

8.28.4

   Eductors(Capacity)    0 Cu Meter/Hour

8.28.5

   Eductors(Normal Back Pressure)    0 Bar

8.28.6

   Eductors(At what Head?)    0 Meters

8.29.1

   Ballast Handling Main Pump (Number)    2

8.29.2

   Ballast Handling Main Pump (Type)    Framo

8.29.3

   Ballast Handling Main Pump (Type of Prime Mover)    Hydraulic

8.29.4

   Ballast Handling Main Pump (Capacity)    1000 Cu Meter/Hour

8.29.5

   Ballast Handling Main Pump (Normal Back Pressure)    0 Bar

8.29.6

   Ballast Handling Main Pump (At what Head?)    45.7 Meters

8.29.7

   Ballast Handling Main Pump (Max RPM)    0 RPM

8.30.1

   Ballast Handling Stripping (Number)    0

8.30.2

   Ballast Handling Stripping (Type)   

8.30.3

   Ballast Handling Stripping (Type of Prime Mover)   

8.30.4

   Ballast Handling Stripping (Capacity)    0 Cu Meter/Hour

8.30.5

   Ballast Handling Stripping (At what Head?)    0 Bar

8.31.1

   Ballast Handling Eductors (Number)    0

8.31.2

   Ballast Handling Eductors (Type)   

8.31.3

   Ballast Handling Eductors (Type of Prime Mover)   

8.31.4

   Ballast Handling Eductors (Capacity)    0 Cu Meter/Hour

8.31.5

   Ballast Handling Eductors (At what Head?)    0 Bar

8.32

   Is vessel fitted with dedicated stripping lines and pumps?   

8.33

   State location of cargo pump emergency stops (i)    Aft End Port Manifold

8.34

   State location of cargo pump emergency stops (ii)    Aft End Stbd Manifold



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.35

   State location of cargo pump emergency stops (iii)   

8.36

   State location of cargo pump emergency stops (iv)   

8.37

   State location of cargo pump emergency stops (v)   

8.38.1

   Are bearings of cargo pumps fitted with high temperature alarms?    Not
applicable

8.38.2

   Are bearings of cargo pumps fitted with high temperature trips?    Not
applicable

8.39.1

   Are bearings of ballast pumps fitted with high temperature alarms?   
Not applicable

8.39.2

   Are bearings of ballast pumps fitted with high temperature trips?    Not
applicable

8.40.1

   Are casings of cargo pumps fitted with high temperature alarms?    Not
applicable

8.40.2

   Are casings of cargo pumps fitted with high temperature trips?    Not
applicable

8.41.1

   Are casings of ballast pumps fitted with high temperature alarms?    Not
applicable

8.41.2

   Are casings of ballast pumps fitted with high temperature trips?    Not
applicable

8.42.1

   Are pumproom shaft glands through bulkheads fitted with high temperature
alarms?    Not applicable

8.42.2

   Are pumproom shaft glands through bulkheads fitted with high temperature
trips?    Not applicable

8.43

   What is the principal type of cargo valve?    Butterfly

8.44

   What type of cargo valve actuator is fitted?    Hydraulic

10

   CARGO CONTROL ROOM   

8.45

   Is ship fitted with a Cargo Control Room? (CCR)    Yes

8.46

   Can cargo and ballast pumps be controlled from the CCR?    Yes

8.47

   Can all valves be controlled from the CCR?    No

8.48

   Can tank innage/ullage be read from the CCR?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.49

   Is ODME readout fitted in the CCR?    Yes

8.50

   Can the IGS be controlled from the CCR?    Yes

11

   GAUGING AND SAMPLING   

8.51

   Can vessel operate under closed loading conditions in accordance with Section
7.6.3 of ISGOTT?    Yes

8.51.1

   What type of fixed closed tankgauging system is fitted?    Radar /Hermetic

8.52

   Does tank gauging system have local reading?    No

8.52.1

   Is gauging system certified and calibrated?    Yes

8.52.2

   If it is a portable system does the sounding pipe extend to full tank depth?
  

8.53

   Are bunker tanks fitted with a full depth gauging system?    Yes

8.54

   Are high level alarms fitted?    Yes

8.54.1

   If Yes, indicate whether to all tanks or partial?    All

8.54.2

   Are high level alarms independent of the gauging system?   

8.55

   Are bunker tanks fitted with high level alarms?    Yes

8.56

   If Yes, are bunker tank high level alarms part of the primary tank gauging
system?   

8.57

   Are closed sampling devices on board?    Yes

8.58

   Are cargo tanks fitted with dipping points as per IMO Res 497 4.4.4?    Yes

8.59

   If portable equipment for gauging uses vapour locks, are vapour locks
calibrated?    No

8.59.1

   If Yes, by whom are vapour locks calibrated?    NASSCO

8.59.2

   If Yes, by whom are vapour locks certified?    NASSCO

8.60

   If portable equipment used for gauging who is manufacturer?    Hermetic

8.60.1

   If portable equipment used for gauging how many units are supplied?    4

8.60.2

   What is the name of the manufacturer of the vapour locks?    Hermetic

8.61

   What is the nominal (internal) diameter of the vapour lock?    51 Millimeters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.61.1

   To what standard is the thread of the vapour lock manufactured?   
Bayonnet Fitting

8.61.2

   Can vapour lock be used for ullaging?    Yes

8.61.3

   Can vapour lock be used for temperature?    Yes

8.61.4

   Can vapour lock be used for interface?    Yes

8.61.5

   Can vapour lock be used for cargo sampling?    Yes

8.61.6

   If the vapour lock can be used for cargo sampling, what is the volume of the
sample that can be drawn?    1 Quart

8.62

   Specify portable equipment for checking oil/water interface    Hermetic

8.63

   Can cargo samples be taken at the manifold?    Yes

8.64

   What is the means of taking cargo temperatures?    Radar / Hermetic

12

   VAPOUR EMISSION CONTROL   

8.65

   Is a vapour return system fitted?    Yes

8.65.6

   If fitted, is vapour line return manifold in compliance with OCIMF
Guidelines?    Yes

8.66

   Is vessel certified for vapour transfer?    Yes

8.66.1

   If yes, by which organisation?    ABS

13

   VENTING   

8.67

   State what type of venting system is fitted    PV Hi Velocity Bullet Valves

8.68

   State maximum venting capacity    600 Cu Meter/Hour

8.69

   State P/V valve opening pressure    2000 MM/WG

8.70

   State P/V valve vacuum setting    -350 MM/WG

8.71

   Does each tank have isolating valve?    Yes

8.72

   Are cargo tanks fitted with full flow P/V valves without isolating valves
between the P/V valve and tank?    Yes

8.73

   Is there a means of measuring the pressure in the vapour space in each cargo
tank?    Yes

8.74

   Is venting through a mast riser?    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.75

   Are mast risers fitted with high velocity vents?    Not applicable

8.76

   If Yes, state opening pressure    Not applicable

8.77

   State vacuum setting of mast riser    Not applicable

8.78

   State throughput capacity of mast riser.    Not applicable

8.79

   What is the maximum loading rate for homogenous cargo?    3600 Cu Meter/Hour

14

   CARGO MANIFOLDS   

8.80

   Does vessel comply with the latest edition of the OCIMF ‘Recommendations for
Oil Tanker Manifolds and Associated Equipment’?    Yes

8.81

   What type of valves are fitted at manifold?    Butterfly Valves

8.82

   If hydraulic valves fitted, what are closing times?    Not applicable

8.83

   What is the number of cargo connections per side?    6

8.84

   What is the size of cargo connections?    350 Millimeters

8.85

   Are pressure gauges fitted outboard of manifold valves?    Yes

8.86

   What is the material of the manifold?    Steel

8.87

   Is the vessel fitted with a crossover at the manifold?    Yes

8.88

   Are manifold cross-connections made by hard or flexible piping? (chemical
carriers)    Hard Piping

15

   BUNKER MANIFOLDS   

8.89

   What is the number of bunker connections per side? 2   

8.90

   What is the size of the bunker connection?    152.4 Millimeters

16

   MANIFOLD ARRANGEMENT   

8.91

   Manifold Arrangement Diagram    Not applicable

8.92

   Distance A bunker manifold to cargo manifold    4000 Millimeters

8.93

   Distance B cargo manifold to cargo manifold    2000 Millimeters

8.94

   Distance C cargo manifold to vapour return manifold    6000 Millimeters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.95

   Distance D manifolds to ship’s rail    4600 Millimeters

8.96

   Distance E spill tank grating to centre of manifold    880 Millimeters

8.97

   Distance F main deck to centre of manifold    1880 Millimeters

8.98

   Distance G maindeck to top of rail    1380 Millimeters

8.99

   Distance H top of rail to centre of manifold    500 Millimeters

8.100

   Distance J manifold to ship side    4900 Millimeters

8.101

   What is the height of the manifold connections above the waterline at loaded
(Summer Deadweight) condition?    9.1 Meters

8102

   What is the height of the manifold connections above the waterline in normal
ballast?    13.68 Meters

8.103

   What is the distance between the keel and centre of manifold?    20.88 Meters

8.104

   Is vessel fitted with a stern manifold?    No

8.104.1

   If stern manifold fitted, state size    Not applicable

8.105

   Is vessel fitted with a bow manifold?    No

8.105.1

   If bow manifold fitted, state size    Not applicable

8.106.1

   Number of Reducers carried    6

8.106.2

   From Diameter    350 Millimeters

8.106.3

   To Diameter    200 Millimeters

8.107.1

   Number of Reducers carried    6

8.107.2

   From Diameter    350 Millimeters

8.107.3

   To Diameter    250 Millimeters

8.108.1

   Number of Reducers carried    2

8.108.2

   From Diameter    250 Millimeters

8.108.3

   To Diameter    200 Millimeters

8.109.1

   Number of Reducers carried    12

8.109.2

   From Diameter    400 Millimeters

8.109.3

   To Diameter    350 Millimeters

8.110.1

   Number of Reducers carried    2

8.110.2

   From Diameter    400 Millimeters

8.110.3

   To Diameter    200 Millimeters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

8.111

   To what standard are manifold reducers manufactured? (ANSI, ASA, BSI, DIN,
JIS, etc.)    ANSI

17

   GAS MONITORING   

8.1.12

   Is the vessel fitted with a fixed system to continuously Yes monitor for
flammable atmospheres?   

8.112.1

   What spaces are monitored?    Ballast Tanks

8.113

   Where are sensors/sampling points located in pumproom?    Not applicable

8.113.1

   Are sensors/sampling points calibrated/tested?    Yes

8.113.2

   Who is responsible for testing sensors/sampling points?    Chief officer

8.114.1

   Portable and Personal gas detection equipment carried Item Number 1 (Name)   
Multi Ray 4 Gas

8.114.2

   Portable and Personal gas detection equipment carried Item Number 1 (Number
of units)    2

8.115.1

   Portable and Personal gas detection equipment carried Item Number 2 (Name)   
Riki

8.115.2

   Portable and Personal gas detection equipment carried Item Number 2 (Number
of units)    4

8.116.1

   Portable and Personal gas detection equipment carried Item Number 3 (Name)   

8.116.2

   Portable and Personal gas detection equipment carried Item Number 3 (Number
of units)    0

8.117.1

   Portable and Personal gas detection equipment carried Item Number 4 (Name)   

8.117.2

   Portable and Personal gas detection equipment carried Item Number 4 (Number
of units)    0

8.118.1

   Portable and Personal gas detection equipment carried Item Number 5 (Name)   

8.118.2

   Portable and Personal gas detection equipment carried Item Number 5 (Number
of units)    0

8.119.1

   Portable and Personal gas detection equipment carried Item Number 6 (Name)   

8.119.2

   Portable and Personal gas detection Item Number 6 (Number of units)   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

18

   CARGO HEATING   

8.120

   Are there coils in cargo tanks?    Not applicable

8.121

   State the Number of independent sets of coils per tank    Not applicable

8.122

   Are all tanks coiled?   

8.123

   What is the Height of coils above tank bottom?    Not applicable

8.124.1

   Heating surface per tank    Not applicable

8.124.2

   Heating surface per tank volume ratio    Not applicable

8.125

   Are heating coils welded or coupled?    Not applicable

8.126

   Are heat exchangers external to cargo tanks?    Yes

8.127

   Are there external ducts?   

8.128

   What is the Material of heating coils?    SS

8.129

   Inlet heating medium to coils    Steam

8.130.1

   With Sea temperature    Not applicable

8.130.2

   With air temperature    Not applicable

8.131

   Heating agent    Steam

8.132

   Number of heaters    12

8.133.1

   Able to raise temperature from    44 Degrees C

8.133.2

   Able to raise temperature to    66 Degrees C

8.133.3

   Time taken to raise temperature    24 Hours

8.134

   Total capacity of boilers    20000 KCaI



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 9 CHAPTER 9

 

  

1

   INERT GAS AND CRUDE OIL WASHING   

9.1

   Is an inert gas system (IGS) fitted? (If No, ignore remainder of this
section)    Yes

9.2

   Is a P/V breaker fitted?    Yes

9.3

   Is IGS supplied by flue gas, inert gas (IG) generator and/or nitrogen?   
Generator

9.4

   Are fixed 02 alarms fitted in inert gas generating spaces?    Not applicable

9.5

   What is the capacity of the IGS?    4500 Cu Meter/Hour

9.6

   How many fans does it have?    2

9.7

   What is the total combined fan capacity?    9000 Cu Meter/Hour

9.8

   Is a top-up IG generator fitted?   

9.8.1

   If Yes, what is its capacity?    0 Cu Meter/Hour

9.9

   Is an IGS operating manual on board?    Yes

9.10

   What type of deck seal is fitted?    Wet

9.11

   How many segregations does the IGS have?    1

9.12

   What method is used to isolate individual tanks?    Butterfly Valve

9.13

   What type of non-return valve is fitted?    swing check

9.14

   What means of protection is fitted, other than minimum thermal variation P/V
valves, if tanks can be individually isolated from the IG ?   

9.15

   If ship has double hull or sides, are facilities available to inert ballast
tanks and other void spaces?    Yes

9.15.1

   Can these tanks/spaces be purged with air?    Yes

9.16

   Where is the location of the emergency IGS connection?    Ballast Tank Trunks

9.16.1

   What is the size of the emergency IGS connection?    152.4 Millimeters

9.17

   Is a Crude Oil Washing (COW) installation fitted? (If No, ignore remainder of
this section)    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

9.18

   Are COW drive units fixed or portable?    Fixed

9.19

   Are COW drive units programmable?    Yes

9.20

   Is vessel capable of performing COW at the same time as cargo discharge?   
Yes

9.21

   Is there an approved COW Manual on board?    Yes

9.22

   What is the working pressure of the COW lines?    10 Bar



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

CHAPTER 10 CHAPTER 10

 

1   

 

MOORING

   10.1    Does the vessel comply with the latest edition of OCIMF Mooring
Equipment Guidelines?    Yes 2                    

 

MOORINGWIRES (ON DRUMS)

   10.2.1    Mooring Wires (On Drums) Forecastle (Number)    Not applicable
10.2.2    Mooring Wires (On Drums) Forecastle (Diameter)    Not applicable
10.2.3    Mooring Wires (On Drums) Forecastle (Material)    Not applicable
10.2.4    Mooring Wires (On Drums) Forecastle (Length)    Not applicable 10.2.5
   Mooring Wires (On Drums) Forecastle (Breaking Strength)    Not applicable
10.3.1    Mooring Wires (On Drums) Forward Main Deck (Number)    Not applicable
10.3.2    Mooring Wires (On Drums) Forward Main Deck (Diameter)    Not
applicable 10.3.3    Mooring Wires (On Drums) Forward Main Deck (Material)   
Not applicable 10.3.4    Mooring Wires (On Drums) Forward Main Deck (Length)   
Not applicable 10.3.5    Mooring Wires (On Drums) Forward Main Deck (Breaking
Strength)    Not applicable 10.4.1    Mooring Wires (On Drums) Aft Main Deck
(Number)    Not applicable 10.4.2    Mooring Wires (On Drums) Aft Main Deck
(Diameter)    Not applicable 10.4.3    Mooring Wires (On Drums) Aft Main Deck
(Material)    Not applicable 10.4.4    Mooring Wires (On Drums) Aft Main Deck
(Length)    Not applicable 10.4.5    Mooring Wires (On Drums) Aft Main Deck
(Breaking Strength)    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

10.5.1    Mooring Wires (On Drums) Poop (Number)    Not applicable 10.5.2   
Mooring Wires (On Drums) Poop (Diameter)    Not applicable 10.5.3    Mooring
Wires (On Drums) Poop (Material)    Not applicable 10.5.4    Mooring Wires (On
Drums) Poop (Length)    Not applicable 10.5.5    Mooring Wires (On Drums) Poop
(Breaking Strength)    Not applicable 3                    

MOORINGWIRE TAILS

   10.6    Type of shackle    Not applicable 10.7.1    Mooring Wire Tails
Forecastle (Number)    Not applicable 10.7.2    Mooring Wire Tails Forecastle
(Diameter)    Not applicable 10.7.3    Mooring Wire Tails Forecastle (Material)
   Not applicable 10.7.4    Mooring Wire Tails Forecastle (Length)    0 Meters
10.7.5    Mooring Wire Tails Forecastle (Breaking Strength)    Not applicable
10.8.1    Mooring Wire Tails Forward Main Deck (Number)    Not applicable 10.8.2
   Mooring Wire Tails Forward Main Deck (Diameter)    Not applicable 10.8.3   
Mooring Wire Tails Forward Main Deck (Material)    Not applicable 10.8.4   
Mooring Wire Tails Forward Main Deck (Length)    Not applicable 10.8.5   
Mooring Wire Tails Forward Main Deck (Breaking Strength)    Not applicable
10.9.1    Mooring Wire Tails Aft Main Deck (Number)    Not applicable 10.9.2   
Mooring Wire Tails Aft Main Deck (Diameter)    Not applicable 10.9.3    Mooring
Wire Tails Aft Main Deck (Material)    Not applicable 10.9.4    Mooring Wire
Tails Aft Main Deck (Length)    Not applicable 10.9.5    Mooring Wire Tails Aft
Main Deck (Breaking Strength)    Not applicable 10.10.1    Mooring Wire Tails
Poop (Number)    Not applicable 10.10.2    Mooring Wire Tails Poop (Diameter)   
Not applicable 10.10.3    Mooring Wire Tails Poop (Material)    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

10.10.4    Mooring Wire Tails Poop (Length)    Not applicable 10.10.5    Mooring
Wire Tails Poop (Breaking Strength)    Not applicable 4   

 

MOORING ROPES (ON DRUMS)

   10.11.1    Mooring Ropes (On Drums) Forecastle (Number)    4 10.11.2   
Mooring Ropes (On Drums) Forecastle (Diameter)    28 Millimeters 10.11.3   
Mooring Ropes (On Drums) Forecastle (Material)    AmSteel Blue 10.11.4   
Mooring Ropes (On Drums) Forecastle (Length)    250 Meters 10.11.5    Mooring
Ropes (On Drums) Forecastle (Breaking Strength)    61.2 Tonnes 10.12.2   
Mooring Ropes (On Drums) Forward Main Deck (Diameter)    28 Millimeters 10.12.3
   Mooring Ropes (On Drums) (Material) Forward Main Deck    AmSteel Blue 10.12.4
   Mooring Ropes (On Drums) Forward Main Deck (Length)    250 Meters 10.12.5   
Mooring Ropes (On Drums) Forward Main Deck (Breaking Strength)    61.2 Tonnes
10.13.1    Mooring Ropes (On Drums) Aft Main Deck (Number)    2 10.13.2   
Mooring Ropes (On Drums) Aft Main Deck (Diameter)    28 Millimeters 10.13.3   
Mooring Ropes (On Drums) Aft Main Deck (Material)    AmSteel Blue 10.13.4   
Mooring Ropes (On Drums) Aft Main Deck (Length)    250 Meters 10.13.5    Mooring
Ropes (On Drums) Aft Main Deck (Breaking Strength)    61.2 Tonnes 10.14.1   
Mooring Ropes (On Drums) Poop (Number)    5 10.14.2    Mooring Ropes (On Drums)
Poop (Diameter)    28 Millimeters 10.14.3    Mooring Ropes (On Drums) Poop
(Material)    AmSteel Blue 10.14.4    Mooring Ropes (On Drums) Poop (Length)   
250 Meters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

10.14.5    Mooring Ropes (On Drums) Poop (Breaking Strength)    61.2 Tonnes 5   
OTHER MOORING LINES    10.15.1    Other Mooring Lines Forecastle (Number)   
Not applicable 10.15.2    Other Mooring Lines Forecastle (Diameter)   
28 Millimeters 10.15.3    Other Mooring Lines Forecastle (Material)    AM steel
blue 10.15.4    Other Mooring Lines Forecastle (Length)    250 Meters 10.15.5   
Other Mooring Lines Forecastle (Breaking Strength)    61.5 Tonnes 10.16.1   
Other Mooring Lines Forward Main Deck (Number)    Not applicable 10.16.2   
Other Mooring Lines Forward Main Deck (Diameter)    Not applicable 10.16.3   
Other Mooring Lines Forward Main Deck (Material)    Not applicable 10.16.4   
Other Mooring Lines Forward Main Deck (Length)    Not applicable 10.16.5   
Other Mooring Lines Forward Main Deck (Breaking Strength)    Not applicable
10.17.1    Other Mooring Lines Aft Main Deck (Number)    Not applicable 10.17.2
   Other Mooring Lines Aft Main Deck (Diameter)    Not applicable 10.17.3   
Other Mooring Lines Aft Main Deck (Material)    Not applicable 10.17.4    Other
Mooring Lines Aft Main Deck (Length)    Not applicable 10.17.5    Other Mooring
Lines Aft Main Deck (Breaking Strength)    Not applicable 10.18.1    Other
Mooring Lines Poop (Number)    Not applicable 10.18.2    Other Mooring Lines
Poop (Diameter)    Not applicable 10.18.3    Other Mooring Lines Poop (Material)
   Not applicable 10.18.4    Other Mooring Lines Poop (Length)    Not applicable
10.18.5    Other Mooring Lines Poop (Breaking Strength)    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

6                     SPARE MOORING WIRES    10.19.1    Spare Mooring Wires
(Identity 1)    Not applicable 10.19.2    Number (Identity 1)    Not applicable
10.19.3    Diameter (Identity 1)    Not applicable 10.19.4    Material (Identity
1)    Not applicable 10.19.5    Length (Identity 1)    Not applicable 10.19.6   
Breaking Strength (Identity 1)    Not applicable 10.19.1.1    Spare Mooring
Wires (Identity 2)    Not applicable 10.19.1.2    Number (Identity 2)    Not
applicable 10.19.1.3    Diameter (Identity 2)    Not applicable 10.19.1.4   
Material (Identity 2)    Not applicable 10.19.1.5    Length (Identity 2)    Not
applicable 10.19.1.6    Breaking Strength (Identity 2)    Not applicable 7   
SPARE MOORING ROPES    10.20.1    Spare Mooring Ropes (Identity 1)    Bow
10.20.2    Number (Identity 1)    1 10.20.3    Diameter (Identity 1)    28
Millimeters 10.20.4    Material (Identity 1)    AmSteel Blue 10.20.5    Length
(Identity 1)    250 Meters 10.20.6    Breaking Strength (Identity 1)    61.2
Tonnes 10.20.1.1    Spare Mooring Ropes (Identity 2)    Bow 10.20.1.2    Number
(Identity 2)    1 10.20.1.3    Diameter (Identity 2)    28 Millimeters 10.20.1.4
   Material (Identity 2)    AmSteel Blue 10.20.1.5    Length (Identity 2)    250
Meters 10.20.1.6    Breaking Strength (Identity 2)    61.2 Tonnes
8                     SPARE MOORING TAILS    10.21.1    Spare Mooring Tails
(Identity 1)    Not applicable 10.21.2    Number (Identity 1)    Not applicable
10.21.3    Diameter (Identity 1)    Not applicable



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

10.21.4    Material (Identity 1)    Not applicable 10.21.5    Length (Identity
1)    Not applicable 10.21.6    Breaking Strength (Identity 1)    Not applicable
10.21.1.1    Spare Mooring Tails (Identity 2)    Not applicable 10.21.1.2   
Number (Identity 2)    Not applicable 10.21.1.3    Diameter (Identity 2)    Not
applicable 10.21.1.4    Material (Identity 2)    Not applicable 10.21.1.5   
Length (Identity 2)    Not applicable 10.21.1.    Breaking Strength (Identity 2)
   9                     MOORING WINCHES    10.22.1    Forecastle (Number)   
10.22.2    Forecastle (Single Drum or Double Drums)    10.22.3    Forecastle
(Split Drums Y/N)    Yes 10.22.4    Forecastle (Motive Power)    Hydraulic
10.22.5    Forecastle (Heaving Power)    16.86 Tonnes 10.22.6    Forecastle
(Brake Capacity)    49.23 Tonnes 10.22.7    Forecastle (Hauling Speed)    15
Meters/Minute 10.23.1    Forward Main Deck (Number)    2 10.23.2    Forward Main
Deck (Single Drum or Double Drums)    Double 10.23.3    Forward Main Deck (Split
Drums Y/N)    Yes 10.23.4    Forward Main Deck (Motive Power)    Hydraulic
10.23.5    Forward Main Deck (Heaving Power)    16.86 Tonnes 10.23.6    Forward
Main Deck (Brake Capacity)    49.23 Tonnes 10.23.7    Forward Main Deck (Hauling
Speed)    15 Meters/Minute 10.24.1    Aft Main Deck (Number)    2 10.24.2    Aft
Main Deck (Single Drum or Double Drums)    Double 10.24.3    Aft Main Deck
(Split Drums Y/N)    Yes 10.24.4    Aft Main Deck (Motive Power)    Hydraulic
10.24.5    Aft Main Deck (Heaving Power)    16.86 Tonnes 10.24.6    Aft Main
Deck (Brake Capacity)    49.23 Tonnes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

10.24.7    Aft Main Deck (Hauling Speed)    15 Meters/Minute 10.25.1    Poop
(Number)    5 10.25.2    Poop (Single Drum or Double Drums)    Double 10.25.3   
Poop (Split Drums Y/N)    Yes 10.25.4    Poop (Motive Power)    Hydraulic
10.25.5    Poop (Heaving Power)    16.86 Tonnes 10.25.6    Poop (Brake Capacity)
   49.23 Tonnes 10.25.7    Poop (Hauling Speed)    15 Meters/Minute 10.26   
What type of winch brakes are fitted?    Friction Brake 10.27    Is brake
testing equipment on board?    Yes 10.28    When were the brakes last tested?   
9 January 2009 10                  MOORING BITTS    10.29    How many sets of
mooring bitts are fitted on forecastle?    6 10.30    How many sets of mooring
bitts are fitted on forward main deck?    5 10.31    How many sets of mooring
bitts are fitted on aft main deck?    3 10.32    How many sets of mooring bitts
are fitted on poop deck?    12 10.33    Distance of mooring chock for
breast/spring lines forward of center of manifold    35 Meters 10.34    Distance
of mooring chock for breast/spring lines aft of center of manifold    35 Meters

11              ANCHORS AND WINDLASS

10.35    What is the motive power of the windlass?    Hydraulic 10.36    What is
the cable diameter?    66.675 Millimeters 10.37    Number of shackles - port
cable?    11 10.38    Number of shackles - starboard cable?    11 10.39    Are
bitter end connections to both cables capable of being slipped?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

12                 

EMERGENCY TOWING ARRANGEMENTS

   10.40    Is the vessel fitted with an Emergency Towing Arrangement? If no,
ignore remainder of this section.    Yes 10.41.1   

Type of system (Forward)

  

Chain

10.41.2   

Type of system (Aft)

  

Cable

10.42.1   

Safe Working Load (SWL) of system (Forward)

  

100 Tonnes

10.42.2   

Safe Working Load (SWL) of system (Aft)

  

100 Tonnes

10.43.1   

Is pick-up gear provided? (Forward)

  

Not applicable

10.43.2   

Is pick-up gear provided? (Aft)

  

Yes

10.44.1   

Towing pennant length (Forward)

  

Not applicable

10.44.2   

Towing pennant length (Aft)

  

86 Meters

10.45.1   

Towing pennant diameter (Forward)

  

Not applicable

10.45.2   

Towing pennant diameter (Aft)

  

57 Millimeters

10.46.1   

Type of strong point (Smit bracket etc) (Forward)

  

chain stopper for 76 chain swl 200t

10.46.2   

Type of strong point (Smit bracket etc) (Aft)

  

600A #80 SWL 200t

10.47.1   

Chafing chain size (Forward)

  

76 Millimeters

10.47.2   

Chafing chain size (Aft)

  

Not applicable

10.48.1   

Fairlead size (in format ABCmm x XYZmm) (Forward)

  

600 x450

10.48.2   

Fairlead size (in format ABCmm x XYZmm) (Aft)

  

600x450

10.49.1   

Is pedestal roller fitted? (Forward)

  

Yes

10.49.2   

Is pedestal roller fitted? (Aft)

   10.50.1   

Is vessel provided with towing wire? (Forward)

  

No

10.50.2   

Is vessel provided with towing wire? (Aft)

   10.50.1.1   

If Yes, what is the diameter of towing wire? (Forward)

  

Millimeters

10.50.1.2   

If Yes, what is the diameter of towing wire? (Aft)

  

0 Millimeters

10.50.2.1   

If Yes, what is the length of towing wire? (Forward)

  

0 Meters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

10.50.2.2    If Yes, what is the length of towing wire? (Aft)    0 Meters 10.52
   What is the number of bitts in the bow area?    2 10.53    What is the height
of the bitts in the bow area?    732 Millimeters 10.54    What is the safe
working load of the bitts in the bow area?    55.7 Tonnes 10.55    What is the
distance between bow fairleads and nearest bitts?    1600 Millimeters 10.58   
SWL of bollard on poopdeck suitable for escort tug    55 Tonnes 10.59    Are
stern chock and bollard capable of towing astern to 90 degrees?    Yes
14                  SINGLE POINT MOORING (SPM) EQUIPMENT    10.60    Does vessel
comply with the latest edition of OCIMF ‘Recommendations for Equipment Employed
in the Mooring of Vessels at Single Point Moorings (SPM)’?    Yes 10.61    Is
vessel fitted with chain stopper(s)?    Yes 10.61.1    If Yes, how many?    1
10.61.2    If Yes, state type    Smitt 10.61.3    If Yes, what is the Safe
Working Load (SWL)?    200 Tonnes 10.62    What is the maximum size chain
diameter the bow stopper(s) can handle?    76 Millimeters 10.63    Are closed
fairleads of OCIMF recommended size (600mm x 450mm)?    Yes 10.63.1    If not,
give details of size (in format ABCmm x XYZmm)    Not applicable 10.64    If two
forward bow fairleads are fitted give distance between them    Not applicable
10.65    What is the distance between the bow fairlead and stopper/bracket?   
3063 Millimeters 10.66    What is the distance from the stopper bracket to
roller lead/winch drum?    Meters 10.67    Is there a direct lead from the bow
stopper to the winch drum (not the warping end)?    10.68    Is the winch
storage drum capable of safely accommodating 150m X 80mm fibre pick up rope?   
Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

10.69    Is the winch storage drum capable of safely accommodating 200m X 80mm
fibre pick up rope?    15    BOW MOORING ARRANGEMENT DIAGRAM 10.70    Bow
Mooring Arrangement Diagram    16                  MANIFOLD ARRANGEMENT    10.71
   Manifold Arrangement Diagram    10.72    Distance K end of drip tray to
center line of deck cleat    0 Millimeters 10.73    Distance L spill tray to
centre line of bollard    0 Millimeters 10.74    Distance M length of bollard   
0 Millimeters 17                 

LIFTINGEQUIPMENT

   10.75    How many derricks does the vessel have?    Not applicable 10.75.1   
What is their safe working load (SWL)?    Not applicable 10.75.2    Date last
tested    Not applicable 10.76    If cranes are fitted, how many?    1 10.76.1
   What is their safe working load (SWL)?    10 Tonnes 10.76.2    Date last
tested    9 January 2009 10.77    Is Safe Working Load (SWL) clearly marked on
all lifting equipment?    Yes 10.78    Do the vessel’s derricks or cranes reach
at least 1 metre outboard of rail?    Yes 10.79    How many bitts are there on
each side of the manifold for tying off submarine hoses?    7 18              
   OTHER EQUIPMENT    10.80    Are accommodation ladders arranged to face aft
when rigged?    Yes 10.81    Does vessel have Suez Canal boat davits?    10.82
   Does vessel have Suez Canal projector?   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 11 CHAPTER 11

 

1                     COMMUNICATIONS AND ELECTRONICS    11.1    Is vessel
certified for GMDSS?    Yes 11.2    What GMDSS areas is the vessel classed for?
Al A2 A3 A4    A3 11.3    Transponder (SART)    Yes 11.4    EPIRB    Yes 11.5   
How many VHF radios are fitted on the bridge?    2 11.6    Is vessel fitted with
VHF in the cargo control room (CCR)?    No 11.7    Is the CCR connected to the
vessel’s internal communication system?    Yes 11.8    How many intrinsically
safe walkie talkies are provided for cargo handling?    18 11.9    Is vessel
fitted with an INMARSAT satellite communications system?    Yes 11.10    Does
vessel carry at least three survival craft two-way radio telephones?    Yes
11.11    List any other communications equipment carried:    11.12    Can vessel
transmit the helicopter homing signal on 410 KHz?   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 12 CHAPTER 12

 

1    MAIN PROPULSION    12.1    Means of main propulsion    Motor 12.1.1    If
motor state whether two stroke or four stroke    2 Stroke 12.1.2    If four
stroke, state how many engines fitted    0 12.2    Does vessel have single or
twin propellers?    Single 12.3    Is vessel fitted with fixed or controllable
pitch propeller(s)?    Fixed 12.4    How many boilers are fitted?   
Not applicable 12.4.1    What is rated output of boilers?    Not applicable 12.5
   What type of fuel is used for main propulsion?    HFO 380 cst 12.6    Are
pressurised fuel pipes double sheathed?    Yes 127    When moored at SBM, is
main engine capable of being run astern at low revolutions for extended periods
(up to 24 hours continuously)?    Yes 12.8    Is vessel capable of maintaining
speed below 5 Knots?    Yes 12.9    Is vessel fitted for Unmanned Machinery
Space (UMS) operation?    Yes 12.9.1    Is vessel operated in UMS mode?    2   
THRUSTERS    12.10    Is vessel fitted with a bow thruster?    Not applicable
12.10.1    If Yes, give Brake Horse Power    Not applicable 12.11    Is vessel
fitted with a stern thruster?    12.11.1    If Yes, give Brake Horse Power   
Not applicable 12.12    Is vessel fitted with high angle rudder?    12.12.1   
If yes, what type    Not applicable 3    GENERATORS    12.13    How many power
generators are fitted?    3



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

12.13.1    Indicate type of power generator(s)    MAN 6L23/30H 960KW 12.14   
What type of fuel is used in the generating plant?    MGO Marine Gas Oil 12.15
   Is vessel fitted with emergency generator or batteries?   
Emergency generator 4    MAIN ENGINE AIR START COMPRESSORS 12.16    Number of
main engine start compressors    20 12.17    Operating pressure    30 Bar 12.18
   Motive power of emergency compressor    136 Cu Meter/Hour 5    BUNKERS   
12.19.1    Fuel Oil (Tank Name)    HFO Bunker TK Port 12.19.2    Fuel Oil
(Capacity)    334 Cu Meters 12.19.3    Diesel Oil (Tank Name)    Light Diesel TK
Stbd 12.19.4    Diesel Oil (Capacity)    30 Cu Meters 12.19.5    Gas Oil (Tank
Name)    MGO STOR TK Port 12.19.6    Gas Oil (Capacity)    45 Cu Meters 12.20.1
   Fuel Oil (Tank Name)    HFO Bunker TK Stbd 12.20.2    Fuel Oil (Capacity)   
492 Cu Meters 12.20.3    Diesel Oil (Tank Name)    Light Diesel Settler TK
12.20.4    Diesel Oil (Capacity)    6.4 Cu Meters 12.20.5    Gas Oil (Tank Name)
   MGO STOR TK Stbd 12.20.6    Gas Oil (Capacity)    113.68 Cu Meters 12.21.1   
Fuel Oil (Tank Name)    HFO SERV TK Port 12.21.2    Fuel Oil (Capacity)    39.4
Cu Meters 12.21.3    Diesel Oil (Tank Name)    Light Diesel Serv. TK 12.21.4   
Diesel Oil (Capacity)    7 Cu Meters 12.21.5    Gas Oil (Tank Name)    NO. 2 MGO
SERV TK 12.21.6    Gas Oil (Capacity)    23.5 Cu Meters 12.22.1    Fuel Oil
(Tank Name)    HFO SETT TK Port 12.22.2    Fuel Oil (Capacity)    39.4 Cu Meters
12.22.3    Diesel Oil (Tank Name)   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

12.22.4    Diesel Oil (Capacity)    0 Cu Meters 12.22.5    Gas Oil (Tank Name)
   NO. 1 MGO SERV. TK Port 12.22.6    Gas Oil (Capacity)    20.8 Cu Meters
12.23.1    Fuel Oil (Tank Name)    L.S.H.FO. Bunker TK Center 12.23.2    Fuel
Oil (Capacity)    191.2 Cu Meters 12.23.3    Diesel Oil (Tank Name)    12.23.4
   Diesel Oil (Capacity)    0 Cu Meters 12.23.5    Gas Oil (Tank Name)   
12.23.6    Gas Oil (Capacity)    0 Cu Meters 12.24.1    Fuel Oil (Tank Name)   
L.S.H.F.O SETT TK Port 12.24.2    Fuel Oil (Capacity)    50.1 Cu Meters 12.24.3
   Diesel Oil (Tank Name)    12.24.4    Diesel Oil (Capacity)    0 Cu Meters
12.24.5    Gas Oil (Tank Name)    12.24.6    Gas Oil (Capacity)    0 Cu Meters
12.25.1    Fuel Oil (Tank Name)    L.S.H.F.O Serv. TK Port 12.25.2    Fuel Oil
(Capacity)    46.1 Cu Meters 12.25.3    Diesel Oil (Tank Name)    12.25.4   
Diesel Oil (Capacity)    0 Cu Meters 12.25.5    Gas Oil (Tank Name)    12.25.6
   Gas Oil (Capacity)    0 Cu Meters 6    STEERING GEAR    12.26    What type of
steering gear fitted?    Yoowon Hydraulic 12.27    How many motorized hydraulic
pumps or motors fitted?    2 12.28    How many telemotors fitted?    Not
applicable 12.29    Is an emergency rudder arrest/rudder control fitted?    Yes
7    ANTI-POLLUTION    12.30    Is an engine-room bilge high level alarm fitted?
   Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

12.31    Is a pump room bilge high level alarm fitted?    No 12.32    Is there a
permanently installed system for the disposal of residues from the machinery
space sludge tank to shore?    Yes 12.33    Are there facilities on board to
incinerate machinery space sludge?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

CHAPTER 13 CHAPTER 13

 

1    SHIP TO SHIP TRANSFER    13.1    Does vessel comply with recommendations
contained in OCIMF/ICS Ship To Ship Transfer Guide (Petroleum)?    Yes 13.2   
Are at least 7 ratings available to assist with mooring operations?    Yes 13.3
   What is Safe Working Load (SWL) of bitts in the manifold area?    25 Tonnes
13.4    Are manifold bitts at least 35 metres away from the breastlines leading
fore and aft?    Yes 13.5    What is maximum outreach of vessel’s cranes or
derricks outboard of the ship’s side?    5.9 Meters 13.6    Are four (4) 200m x
40mm messenger lines available for Ship-To-Ship (STS) mooring operations?   
13.7    Are there two (2) closed chocks with associated bollards and leads to
winches located within 35 metres forward and aft of the centre of the cargo
manifold?    Yes



--------------------------------------------------------------------------------

CHAPTER 14 CHAPTER 14

 

   1    CHEMICAL CARRIER INFORMATION    14.1    In the case of a Chemical
Carrier carrying oil, does the vessel comply fully with the requirements of
MARPOL as per Section 8 of the IOPP Supplement (Form B)?    Yes 14.2    Is
vessel equipped with an emergency portable cargo pump?    Yes 14.3    Are
independent high level alarms fitted?    Yes 14.4    Is a tank overflow control
system fitted?    14.4.1    Are these also fitted to deck tanks?    14.5    Are
there cargo tank filling restrictions?    14.5.1    If yes    14.5.2    Filling
restrictions are    14.6    Is the ship fitted with a fixed remote reading
temperature system?    Yes 14.7    Is the ship fitted with a fixed remote
pressure gauging equipment?    Yes 14.8    Specify other cargo measurement
equipment available    Hermetic 14.9    Is an Efficient Stripping System fitted?
   Yes 14.9.1    Are independent stripping lines fitted?    14.9.2    What is
the material of stripping lines?    14.9.3    What is the diameter of the
stripping lines?    0 Millimeters 2    IGS    14.10.1    (IGS) Composition of
gas supplied by    Oil Fired Generator 14.10.2    Nitrogen%    82.9 Percent
14.10.3    Carbon Dioxide %    14 Percent 14.10.4    Oxygen %    3 Percent
14.10.5    Sulphur Dioxide %    .005 Percent 14.10.6    Carbon Monoxide %    .01
Percent 14.10.7    Oxides of Nitrogen %    .015 Percent 14.10.8    Dew Point
degrees Celsius    Degrees C 14.11.1    (IGS) Composition of gas supplied by   
Oil Fired Generator



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.11.2    Nitrogen%    0 Percent 14.11.3    Carbon Dioxide %    0 Percent
14.11.4    Oxygen %    0 Percent 14.11.5    Sulphur Dioxide %    0 Percent
14.11.6    Carbon Monoxide %    0 Percent 14.11.7    Oxides of Nitrogen %    0
Percent 14.11.8    Dew Point degrees Celsius    0 Degrees C 14.12    Is Cargo
Tank Drier fitted?    14.12.1    If yes, manufacturer name    14.12.2   
Capacity    0 Cu Meter/Hour 14.13    Is bottled Nitrogen available for deck use?
   14.14    Is steam available on deck?    Yes 3    TANK CONDITIONING    14.15
   Is there a fixed ventilation system?    Not applicable 14.15.1    What is the
Total capacity?    0 Cu Meter/Hour 14.16    Is the fixed ventilation system
fitted with a dehumidifier ?    14.16.1    What is the Total capacity?    0 Cu
Meter/Hour 14.17    Is there independent piping?    14.17.1    Through cargo
lines    14.17.2    Portable fans    Yes 14.17.3    Number:    2 14.17.4   
Type:    Pneumatic 14.17.5    Capacity (one)    6850 Cu Meter/Hour 14.18    Are
there gas freeing stand pipes?    No 14.18.1    Portable:    14.18.2    Fixed   
4    SAFETY    14.19    Is there Protective equipment for the protection of crew
members available as per IBC 14.1.1/ BCH 3.16.1.?    Yes 14.20    When required
by the Chemical Code, is respiratory and eye protection for every person on
board available for emergency escape purposes?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.21    When required by the Chemical Code, is there on board at least three
sets of personnel protection safety equipment (IBC 14.2.1 / BCH 3.16)?    Yes
14.22    Is an Oxygen resuscitator available on board?    Yes 14.23    Are there
at least two decontamination showers available on deck?    Yes 5    CARGO AND
OTHER MANNIFOLDS    14.24    Total number of manifold connections per side   
14.24.1.1    Number (Port)    6 14.24.1.2    Size (Port)    355 Millimeters
13.24.2.1    Number (Starboard)    6 13.24.2.2    Size (Starboard)    355
Millimeters 14.25    Designed Max. loading rate    3600 Cu Meter/Hour 14.26   
Height of cargo vapour connections above keel    21.25 Meters 14.27    Located
on both sides?    Yes 14.28    Is there an additional connection to cargo system
on deck?    14.28.1    If yes, position (distance from bow)    0 Meters 6   
CARGO AND OTHER MANIFOLD DIAGRAM    14.29    Cargo and Other Manifold Diagram   
14.30    Dimension A    0 Millimeters 14.31    Dimension B    0 Millimeters
14.32    Dimension C    0 Millimeters 14.33    Dimension D    0 Millimeters
14.34    Dimension E    0 Millimeters 14.35    Dimension a    0 Millimeters
14.36    Dimension b    0 Millimeters 14.37    Dimension x    0 Millimeters
14.38    Dimension y    0 Millimeters 14.39    Dimension z    0 Millimeters
1440.    Dimension i    0 Meters 14.41    Dimension ii    0 Millimeters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.42    Dimension iii    0 Millimeters 7    CARGO TANK PARTICULARS    14.43.1
   TANK NUMBER    1 port- Stbd 14.43.2    TANK LOCATION    Wings 14.43.3    IMO
TYPE    3 14.43.4    CAPACITY 100%    2826 Cu Meters 14.43.5    MAX. LOAD RATE
   600 Cu Meter/Hour 14.43.6    MAX. TANK PRESSURE    0.2 Bar 14.43.7    MAX.
VENTING CAPACITY    750 Cu Meter/Hour 14.43.8    PRESSURE MONITOR    Yes 14.43.9
   CARGO PUMP CAPACITY    600 Cu Meter/Hour 14.43.10    STRIPPED ROB    13
Litres 14.43.11    HEATING MAX. TEMP    75 Degrees C 14.43.12    COOLING MIN.
TEMP    Not applicable 14.43.13    CONSTRUCTION MATERIAL OR COATING    EPX
14.43.14    COATING DATE    9 January 2009 14.43.15    HIGH LEVEL ALARM TYPE   
Electronic sensor 14.43.16    HI/HI LEVEL ALARM TYPE    Float 14.43.17    LEVEL
GAUGE TYPE    F 14.43.18    VAPOUR LOCKS DIAMETER    50 Millimeters 14.43.19   
CLOSED SAMPLE TYPE    Hermatic 14.44.1    TANK NUMBER    14.44.2    TANK
LOCATION    Wings 14.44.3    IMO TYPE    3 14.44.4    CAPACITY 100%    4477.8 Cu
Meters 14.44.5    MAX. LOAD RATE    600 Cu Meter/Hour 14.44.6    MAX. TANK
PRESSURE    0.2 Bar 14.44.7    MAX. VENTING CAPACITY    750 Cu Meter/Hour
14.44.8    PRESSURE MONITOR    14.44.9    CARGO PUMP CAPACITY    600 Cu
Meter/Hour 14.44.10    STRIPPED ROB    13 Litres 14.44.11    HEATING MAX. TEMP
   75 Degrees C 14.44.12    COOLING MIN. TEMP    0 Degrees C



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.44.13    CONSTRUCTION MATERIAL OR COATING    EPX 14.44.14    COATING DATE   
9 January 2009 14.44.15    HIGH LEVEL ALARM TYPE    Electronic sensor 14.44.16
   HI/HI LEVEL ALARM TYPE    Float 14.44.17    LEVEL GAUGE TYPE    F 14.44.18   
VAPOUR LOCKS DIAMETER    50 Millimeters 14.44.19    CLOSED SAMPLE TYPE   
Hermatic 14.45.1    TANK NUMBER    3 port- stbd 14.45.2    TANK LOCATION   
Wings 14.45.3    IMO TYPE    3 14.45.4    CAPACITY 100%    4883 Cu Meters
14.45.5    MAX. LOAD RATE    600 Cu Meter/Hour 14.45.6    MAX. TANK PRESSURE   
0.2 Bar 14.45.7    MAX. VENTING CAPACITY    750 Cu Meter/Hour 14.45.8   
PRESSURE MONITOR    Yes 14.45.9    CARGO PUMP CAPACITY    600 Cu Meter/Hour
14.45.10    STRIPPED ROB    13 Litres 14.45.11    HEATING MAX. TEMP    75
Degrees C 14.45.12    COOLING MIN. TEMP    Not applicable 14.45.13   
CONSTRUCTION MATERIAL OR COATING    EPX 14.45.14    COATING DATE   
9 January 2009 14.45.15    HIGH LEVEL ALARM TYPE    Electronic sensor 14.45.16
   HI/HI LEVEL ALARM TYPE    Float 14.45.17    LEVEL GAUGE TYPE    F 14.45.18   
VAPOUR LOCKS DIAMETER    50 Millimeters 14.45.19    CLOSED SAMPLE TYPE   
Hermetic 14.46.1    TANK NUMBER    4 Port- Stbd. 14.46.2    TANK LOCATION   
Wings 14.46.3    IMO TYPE    3 14.46.4    CAPACITY 100%    4883 Cu Meters
14.46.5    MAX. LOAD RATE    600 Cu Meter/Hour 14.46.6    MAX. TANK PRESSURE   
0.2 Bar 14.46.7    MAX. VENTING CAPACITY    750 Cu Meter/Hour 14.46.8   
PRESSURE MONITOR    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.46.9    CARGO PUMP CAPACITY    600 Cu Meter/Hour 14.46.10    STRIPPED ROB   
13 Litres 14.46.11    HEATING MAX. TEMP    75 Degrees C 14.46.12    COOLING MIN.
TEMP    Not applicable 14.46.13    CONSTRUCTION MATERIAL OR COATING    EPX
14.46.14    COATING DATE    9 January 2009 14.46.15    HIGH LEVEL ALARM TYPE   
Electronic sensor 14.46.16    HI/HI LEVEL ALARM TYPE    Float 14.46.17    LEVEL
GAUGE TYPE    F 14.46.18    VAPOUR LOCKS DIAMETER    50 Millimeters 14.46.19   
CLOSED SAMPLE TYPE    hermetic 14.47.1    TANK NUMBER    5 Port- Stbd 14.47.2   
TANK LOCATION    Wings 14.47.3    IMO TYPE    3 14.47.4    CAPACITY 100%    4832
Cu Meters 14.47.5    MAX. LOAD RATE    600 Cu Meter/Hour 14.47.6    MAX. TANK
PRESSURE    0.2 Bar 14.47.7    MAX. VENTING CAPACITY    750 Cu Meter/Hour
14.47.8    PRESSURE MONITOR    Yes 14.47.9    CARGO PUMP CAPACITY    600 Cu
Meter/Hour 14.47.10    STRIPPED ROB    13 Litres 14.47.11    HEATING MAX. TEMP
   75 Degrees C 14.47.12    COOLING MIN. TEMP    Not applicable 14.47.13   
CONSTRUCTION MATERIAL OR COATING    EPX 14.47.14    COATING DATE    9 January
2009 14.47.15    HIGH LEVEL ALARM TYPE    Electronic sensor 14.47.16    HI/HI
LEVEL ALARM TYPE    Float 14.47.17    LEVEL GAUGE TYPE    SAAB 14.47.18   
VAPOUR LOCKS DIAMETER    50 Millimeters 14.47.19    CLOSED SAMPLE TYPE   
Hermetic 14.48.1    TANK NUMBER    6 port- Stbd 14.48.2    TANK LOCATION   
Wings 14.48.3    IMO TYPE    3 14.48.4    CAPACITY 100%    4273.6 Cu Meters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.48.5    MAX. LOAD RATE    600 Cu Meter/Hour 14.48.6    MAX. TANK PRESSURE   
0.2 Bar 14.48.7    MAX. VENTING CAPACITY    750 Cu Meter/Hour 14.48.8   
PRESSURE MONITOR    Yes 14.48.9    CARGO PUMP CAPACITY    600 Cu Meter/Hour
14.48.10    STRIPPED ROB    13 Litres 14.48.11    HEATING MAX. TEMP    75
Degrees C 14.48.12    COOLING MIN. TEMP    Not applicable 14.48.13   
CONSTRUCTION MATERIAL OR COATING    EPX 14.48.14    COATING DATE   
9 January 2009 14.48.15    HIGH LEVEL ALARM TYPE    Electronic sensor 14.48.16
   HI/HI LEVEL ALARM TYPE    Float 14.48.17    LEVEL GAUGE TYPE    F 14.48.18   
VAPOUR LOCKS DIAMETER    50 Millimeters 14.48.19    CLOSED SAMPLE TYPE   
Hermetic 14.49.1    TANK NUMBER    14.49.2    TANK LOCATION    14.49.3    IMO
TYPE    14.49.4    CAPACITY 100%    0 Cu Meters 14.49.5    MAX. LOAD RATE    0
Cu Meter/Hour 14.49.6    MAX. TANK PRESSURE    0 Bar 14.49.7    MAX. VENTING
CAPACITY    0 Cu Meter/Hour 14.49.8    PRESSURE MONITOR    14.49.9    CARGO PUMP
CAPACITY    0 Cu Meter/Hour 14.49.10    STRIPPED ROB    0 Litres 14.49.11   
HEATING MAX. TEMP    0 Degrees C 14.49.12    COOLING MIN. TEMP    0 Degrees C
14.49.13    CONSTRUCTION MATERIAL OR COATING    14.49.14    COATING DATE   
14.49.15    HIGH LEVEL ALARM TYPE    14.49.16    HI/HI LEVEL ALARM TYPE   
14.49.17    LEVEL GAUGE TYPE    14.49.18    VAPOUR LOCKS DIAMETER    0
Millimeters 14.49.19    CLOSED SAMPLE TYPE   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.50.1    TANK NUMBER    14.50.2    TANK LOCATION    14.50.3    IMO TYPE   
14.50.4    CAPACITY 100%    0 Cu Meters 14.50.5    MAX. LOAD RATE    0 Cu
Meter/Hour 14.50.6    MAX. TANK PRESSURE    0 Bar 14.50.7    MAX. VENTING
CAPACITY    0 Cu Meter/Hour 14.50.8    PRESSURE MONITOR    14.50.9    CARGO PUMP
CAPACITY    0 Cu Meter/Hour 14.50.10    STRIPPED ROB    0 Litres 14.50.11   
HEATING MAX. TEMP    0 Degrees C 14.50.12    COOLING MIN. TEMP    0 Degrees C
14.50.13    CONSTRUCTION MATERIAL OR COATING    14.50.14    COATING DATE   
14.50.15    HIGH LEVEL ALARM TYPE    14.50.16    HI/HI LEVEL ALARM TYPE   
14.50.17    LEVEL GAUGE TYPE    14.50.18    VAPOUR LOCKS DIAMETER   
0 Millimeters 14.50.19    CLOSED SAMPLE TYPE    14.51.1    TANK NUMBER   
14.51.2    TANK LOCATION    14.51.3    IMO TYPE    14.51.4    CAPACITY 100%    0
Cu Meters 14.51.5    MAX. LOAD RATE    0 Cu Meter/Hour 14.51.6    MAX. TANK
PRESSURE    0 Bar 14.51.7    MAX. VENTING CAPACITY    0 Cu Meter/Hour 14.51.8   
PRESSURE MONITOR    14.51.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour 14.51.10
   STRIPPED ROB    0 Litres 14.51.11    HEATING MAX. TEMP    0 Degrees C
14.51.12    COOLING MIN. TEMP    0 Degrees C 14.51.13    CONSTRUCTION MATERIAL
OR COATING    14.51.14    COATING DATE    14.51.15    HIGH LEVEL ALARM TYPE   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.51.16    HI/HI LEVEL ALARM TYPE    14.51.17    LEVEL GAUGE TYPE    14.51.18
   VAPOUR LOCKS DIAMETER    0 Millimeters 14.51.19    CLOSED SAMPLE TYPE   
14.52.1    TANK NUMBER    14.52.2    TANK LOCATION    14.52.3    IMO TYPE   
14.52.4    CAPACITY 100%    0 Cu Meters 14.52.5    MAX. LOAD RATE    0 Cu
Meter/Hour 14.52.6    MAX. TANK PRESSURE    0 Bar 14.52.7    MAX. VENTING
CAPACITY    0 Cu Meter/Hour 14.52.8    PRESSURE MONITOR    14.52.9    CARGO PUMP
CAPACITY    0 Cu Meter/Hour 14.52.10    STRIPPED ROB    0 Litres 14.52.11   
HEATING MAX. TEMP    0 Degrees C 14.52.12    COOLING MIN. TEMP    0 Degrees C
14.52.13    CONSTRUCTION MATERIAL OR COATING    14.52.14    COATING DATE   
14.52.15    HIGH LEVEL ALARM TYPE    14.52.16    HI/HI LEVEL ALARM TYPE   
14.52.17    LEVEL GAUGE TYPE    14.52.18    VAPOUR LOCKS DIAMETER    0
Millimeters 14.52.19    CLOSED SAMPLE TYPE    14.53.1    TANK NUMBER    14.53.2
   TANK LOCATION    14.53.3    IMO TYPE    14.53.4    CAPACITY 100%    0 Cu
Meters 14.53.5    MAX. LOAD RATE    0 Cu Meter/Hour 14.53.6    MAX. TANK
PRESSURE    0 Bar 14.53.7    MAX. VENTING CAPACITY    0 Cu Meter/Hour 14.53.8   
PRESSURE MONITOR    14.53.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour 14.53.10
   STRIPPED ROB    0 Litres 14.53.11    HEATING MAX. TEMP    0 Degrees C



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.53.12    COOLING MIN. TEMP    0 Degrees C 14.53.13    CONSTRUCTION MATERIAL
OR COATING    14.53.14    COATING DATE    14.53.15    HIGH LEVEL ALARM TYPE   
14.53.16    HI/HI LEVEL ALARM TYPE    4.53.17    LEVEL GAUGE TYPE    14.53.18   
VAPOUR LOCKS DIAMETER    0 Millimeters 14.53.19    CLOSED SAMPLE TYPE    14.54.1
   TANK NUMBER    14.54.2    TANK LOCATION    14.54.3    IMO TYPE    14.54.4   
CAPACITY 100%    0 Cu Meters 14.54.5    MAX. LOAD RATE    0 Cu Meter/Hour
14.54.6    MAX. TANK PRESSURE    0 Bar 14.54.7    MAX. VENTING CAPACITY    0 Cu
Meter/Hour 14.54.8    PRESSURE MONITOR    14.54.9    CARGO PUMP CAPACITY    0 Cu
Meter/Hour 14.54.10    STRIPPED ROB    0 Litres 14.54.11    HEATING MAX. TEMP   
0 Degrees C 14.54.12    COOLING MIN. TEMP    0 Degrees C 14.54.13   
CONSTRUCTION MATERIAL OR COATING    14.54.14    COATING DATE    14.54.15    HIGH
LEVEL ALARM TYPE    14.54.16    HI/HI LEVEL ALARM TYPE    1454.17    LEVEL GAUGE
TYPE    14.54.18    VAPOUR LOCKS DIAMETER    0 Millimeters 14.54.19    CLOSED
SAMPLE TYPE    14.55.1    TANK NUMBER    14.55.2    TANK LOCATION    14.55.3   
IMO TYPE    14.55.4    CAPACITY 100%    0 Cu Meters 14.55.5    MAX. LOAD RATE   
0 Cu Meter/Hour 14.55.6    MAX. TANK PRESSURE    0 Bar 14.55.7    MAX. VENTING
CAPACITY    0 Cu Meter/Hour



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.55.8    PRESSURE MONITOR    14.55.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour
14.55.10    STRIPPED ROB    0 Litres 14.55.11    HEATING MAX. TEMP    0 Degrees
C 14.55.12    COOLING MIN. TEMP    0 Degrees C 14.55.13    CONSTRUCTION MATERIAL
OR COATING    14.55.14    COATING DATE    14.55.15    HIGH LEVEL ALARM TYPE   
14.55.16    HI/HI LEVEL ALARM TYPE    1455.17    LEVEL GAUGE TYPE    14.55.18   
VAPOUR LOCKS DIAMETER    0 Millimeters 14.55.19    CLOSED SAMPLE TYPE    14.56.1
   TANK NUMBER    14.56.2    TANK LOCATION    14.56.3    IMO TYPE    14.56.4   
CAPACITY 100%    0 Cu Meters 14.56.5    MAX. LOAD RATE    0 Cu Meter/Hour
14.56.6    MAX. TANK PRESSURE    0 Bar 14.56.7    MAX. VENTING CAPACITY    0 Cu
Meter/Hour 14.56.8    PRESSURE MONITOR    14.56.9    CARGO PUMP CAPACITY    0 Cu
Meter/Hour 14.56.10    STRIPPED ROB    0 Litres 14.56.11    HEATING MAX. TEMP   
0 Degrees C 14.56.12    COOLING MIN. TEMP    0 Degrees C 14.56.13   
CONSTRUCTION MATERIAL OR COATING    14.56.14    COATING DATE    14.56.15    HIGH
LEVEL ALARM TYPE    14.56.16    HI/HI LEVEL ALARM TYPE    14.56.17    LEVEL
GAUGE TYPE    14.56.18    VAPOUR LOCKS DIAMETER    0 Millimeters 14.56.19   
CLOSED SAMPLE TYPE    14.57.1    TANK NUMBER    14.57.2    TANK LOCATION   
14.57.3    IMO TYPE   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.57.4    CAPACITY 100%    0 Cu Meters 14.57.5    MAX. LOAD RATE    0 Cu
Meter/Hour 14.57.6    MAX. TANK PRESSURE    0 Bar 14.57.7    MAX. VENTING
CAPACITY    0 Cu Meter/Hour 14.57.8    PRESSURE MONITOR    14.57.9    CARGO PUMP
CAPACITY    0 Cu Meter/Hour 14.57.10    STRIPPED ROB    0 Litres 14.57.11   
HEATING MAX. TEMP    0 Degrees C 14.57.12    COOLING MIN. TEMP    0 Degrees C
14.57.13    CONSTRUCTION MATERIAL OR COATING    14.57.14    COATING DATE   
14.57.15    HIGH LEVEL ALARM TYPE    14.57.16    HI/HI LEVEL ALARM TYPE   
14.57.17    LEVEL GAUGE TYPE    14.57.18    VAPOUR LOCKS DIAMETER    0
Millimeters 14.57.19    CLOSED SAMPLE TYPE    14.58.1    TANK NUMBER    14.58.2
   TANK LOCATION    14.58.3    IMO TYPE    14.58.4    CAPACITY 100%    0 Cu
Meters 14.58.5    MAX. LOAD RATE    0 Cu Meter/Hour 14.58.6    MAX. TANK
PRESSURE    0 Bar 14.58.7    MAX. VENTING CAPACITY    0 Cu Meter/Hour 14.58.8   
PRESSURE MONITOR    14.58.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour 14.58.10
   STRIPPED ROB    0 Litres 14.58.11    HEATING MAX. TEMP    0 Degrees C
14.58.12    COOLING MIN. TEMP    0 Degrees C 14.58.13    CONSTRUCTION MATERIAL
OR COATING    14.58.14    COATING DATE    14.58.15    HIGH LEVEL ALARM TYPE   
14.58.16    HI/HI LEVEL ALARM TYPE    14.58.17    LEVEL GAUGE TYPE    14.58.18
   VAPOUR LOCKS DIAMETER    0 Millimeters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.58.19    CLOSED SAMPLE TYPE    14.59.1    TANK NUMBER    14.59.2    TANK
LOCATION    14.59.3    IMO TYPE    14.59.4    CAPACITY 100%    0 Cu Meters
14.59.5    MAX. LOAD RATE    0 Cu Meter/Hour 14.59.6    MAX. TANK PRESSURE    0
Bar 14.59.7    MAX. VENTING CAPACITY    0 Cu Meter/Hour 14.59.8    PRESSURE
MONITOR    14.59.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour 14.59.10   
STRIPPED ROB    0 Litres 14.59.11    HEATING MAX. TEMP    0 Degrees C 14.59.12
   COOLING MIN. TEMP    0 Degrees C 14.59.13    CONSTRUCTION MATERIAL OR COATING
   14.59.14    COATING DATE    14.59.15    HIGH LEVEL ALARM TYPE    14.59.16   
HI/HI LEVEL ALARM TYPE    14.59.17    LEVEL GAUGE TYPE    14.59.18    VAPOUR
LOCKS DIAMETER    0 Millimeters 14.59.19    CLOSED SAMPLE TYPE    14.60.1   
TANK NUMBER    14.60.2    TANK LOCATION    14.60.3    IMO TYPE    14.60.4   
CAPACITY 100%    0 Cu Meters 14.60.5    MAX. LOAD RATE    0 Cu Meter/Hour
14.60.6    MAX. TANK PRESSURE    0 Bar 14.60.7    MAX. VENTING CAPACITY    0 Cu
Meter/Hour 14.60.8    PRESSURE MONITOR    14.60.9    CARGO PUMP CAPACITY    0 Cu
Meter/Hour 14.60.10    STRIPPED ROB    0 Litres 14.60.11    HEATING MAX. TEMP   
0 Degrees C 14.60.12    COOLING MIN. TEMP    0 Degrees C 14.60.13   
CONSTRUCTION MATERIAL OR COATING    14.60.14    COATING DATE   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.60.15    HIGH LEVEL ALARM TYPE    14.60.16    HI/HI LEVEL ALARM TYPE   
14.60.17    LEVEL GAUGE TYPE    14.60.18    VAPOUR LOCKS DIAMETER   
0 Millimeters 14.60.19    CLOSED SAMPLE TYPE    14.61.1    TANK NUMBER   
14.61.2    TANK LOCATION    14.61.3    IMO TYPE    14.61.4    CAPACITY 100%    0
Cu Meters 14.61.5    MAX. LOAD RATE    0 Cu Meter/Hour 14.61.6    MAX. TANK
PRESSURE    0 Bar 14.61.7    MAX. VENTING CAPACITY    0 Cu Meter/Hour 14.61.8   
PRESSURE MONITOR    14.61.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour 14.61.10
   STRIPPED ROB    0 Litres 14.61.11    HEATING MAX. TEMP    0 Degrees C
14.61.12    COOLING MIN. TEMP    0 Degrees C 14.61.13    CONSTRUCTION MATERIAL
OR COATING    14.61.14    COATING DATE    14.61.15    HIGH LEVEL ALARM TYPE   
14.61.16    HI/HI LEVEL ALARM TYPE    14.61.17    LEVEL GAUGE TYPE    14.61.18
   VAPOUR LOCKS DIAMETER    0 Millimeters 14.61.19    CLOSED SAMPLE TYPE   
14.62.1    TANK NUMBER    14.62.2    TANK LOCATION    14.62.3    IMO TYPE   
14.62.4    CAPACITY 100%    0 Cu Meters 14.62.5    MAX. LOAD RATE    0 Cu
Meter/Hour 14.62.6    MAX. TANK PRESSURE    0 Bar 14.62.7    MAX. VENTING
CAPACITY    0 Cu Meter/Hour 14.62.8    PRESSURE MONITOR    14.62.9    CARGO PUMP
CAPACITY    0 Cu Meter/Hour 14.62.10    STRIPPED ROB    0 Litres



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.62.11    HEATING MAX. TEMP    0 Degrees C 14.62.12    COOLING MIN. TEMP    0
Degrees C 14.62.13    CONSTRUCTION MATERIAL OR COATING    14.62.14    COATING
DATE    14.62.15    HIGH LEVEL ALARM TYPE    14.62.16    HI/HI LEVEL ALARM TYPE
   14.62.17    LEVEL GAUGE TYPE    14.62.18    VAPOUR LOCKS DIAMETER   
0 Millimeters 14.62.19    CLOSED SAMPLE TYPE    14.63.1    TANK NUMBER   
14.63.2    TANK LOCATION    14.63.3    IMO TYPE    14.63.4    CAPACITY 100%    0
Cu Meters 14.63.5    MAX. LOAD RATE    0 Cu Meter/Hour 14.63.6    MAX. TANK
PRESSURE    0 Bar 14.63.7    MAX. VENTING CAPACITY    0 Cu Meter/Hour 14.63.8   
PRESSURE MONITOR    14.63.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour 14.63.10
   STRIPPED ROB    0 Litres 14.63.11    HEATING MAX. TEMP    0 Degrees C
14.63.12    COOLING MIN. TEMP    0 Degrees C 14.63.13    CONSTRUCTION MATERIAL
OR COATING    14.63.14    COATING DATE    14.63.15    HIGH LEVEL ALARM TYPE   
14.63.16    HI/HI LEVEL ALARM TYPE    14.63.17    LEVEL GAUGE TYPE    14.63.18
   VAPOUR LOCKS DIAMETER    0 Millimeters 14.63.19    CLOSED SAMPLE TYPE   
14.64.1    TANK NUMBER    14.64.2    TANK LOCATION    14.64.3    IMO TYPE   
14.64.4    CAPACITY 100%    0 Cu Meters 14.64.5    MAX. LOAD RATE    0 Cu
Meter/Hour 14.64.6    MAX. TANK PRESSURE    0 Bar



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.64.7    MAX. VENTING CAPACITY    0 Cu Meter/Hour 14.64.8    PRESSURE MONITOR
   14.64.9    CARGO PUMP CAPACITY    0 Cu Meter/Hour 14.64.10    STRIPPED ROB   
0 Litres 14.64.11    HEATING MAX. TEMP    0 Degrees C 14.64.12    COOLING MIN.
TEMP    0 Degrees C 14.64.13    CONSTRUCTION MATERIAL OR COATING    14.64.14   
COATING DATE    14.64.15    HIGH LEVEL ALARM TYPE    14.64.16    HI/HI LEVEL
ALARM TYPE    14.64.17    LEVEL GAUGE TYPE    14.64.18    VAPOUR LOCKS DIAMETER
   0 Millimeters 14.64.19    CLOSED SAMPLE TYPE    8                     BALLAST
TANK CAPACITIES    14.65.1    TANK NUMBER    1 port 14.65.2    TANK LOCATION   
Port 14.65.3    COATING DATE    15 June 2009 14.65.4    CAPACITY    1000 Cu
Meter/Hour 14.66.1    TANK NUMBER    1 stbd. 14.66.2    TANK LOCATION   
Starboard 14.66.3    COATING DATE    15 June 2009 14.66.4    CAPACITY    1000 Cu
Meter/Hour 14.67.1    TANK NUMBER    2 port 14.67.2    TANK LOCATION    Port
14.67.3    COATING DATE    15 June 2009 14.67.4    CAPACITY    1000 Cu
Meter/Hour 14.68.1    TANK NUMBER    2 stbd. 14.68.2    TANK LOCATION   
Starboard 14.68.3    COATING DATE    15 June 2009 14.68.4    CAPACITY    1000 Cu
Meter/Hour 14.69.1    TANK NUMBER    3 port 14.69.2    TANK LOCATION    Port
14.69.3    COATING DATE    15 June 2009 14.69.4    CAPACITY    1000 Cu
Meter/Hour



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.70.1    TANK NUMBER    3 stbd. 14.70.2    TANK LOCATION    Starboard 14.70.3
   COATING DATE    15 June 2009 14.70.4    CAPACITY    1000 Cu Meter/Hour
14.71.1    TANK NUMBER    4 port 14.71.2    TANK LOCATION    Port 14.71.3   
COATING DATE    15 June 2009 14.71.4    CAPACITY    1000 Cu Meter/Hour 14.72.1
   TANK NUMBER    4 stbd. 14.72.2    TANK LOCATION    Port 14.72.3    COATING
DATE    15 June 2009 14.72.4    CAPACITY    1000 Cu Meter/Hour 14.73.1    TANK
NUMBER    5 port 14.73.2    TANK LOCATION    Port 14.73.3    COATING DATE    15
June 2009 14.73.4    CAPACITY    1000 Cu Meter/Hour 14.74.1    TANK NUMBER    5
stbd. 14.74.2    TANK LOCATION    Starboard 14.74.3    COATING DATE    Not
applicable 14.74.4    CAPACITY    1000 Cu Meter/Hour 14.75.1    TANK NUMBER    6
port 14.75.2    TANK LOCATION    Port 14.75.3    COATING DATE    9 January 2009
14.75.4    CAPACITY    1000 Cu Meter/Hour 14.76.1    TANK NUMBER    6 stbd
14.76.2    TANK LOCATION    Starboard 14.76.3    COATING DATE    9 January 2009
14.76.4    CAPACITY    1000 Cu Meter/Hour 14.77.1    TANK NUMBER    Forepeak
14.77.2    TANK LOCATION    Center 14.77.3    COATING DATE    9 January 2009
14.77.4    CAPACITY    1000 Cu Meter/Hour 14.78.1    TANK NUMBER    Aft Peak
14.78.2    TANK LOCATION    Center



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.78.3    COATING DATE    15 June 2009 14.78.4    CAPACITY    1000 Cu
Meter/Hour 14.79.1    TANK NUMBER    14.79.2    TANK LOCATION    14.79.3   
COATING DATE    14.79.4    CAPACITY    0 Cu Meter/Hour 14.80.1    TANK NUMBER   
14.80.2    TANK LOCATION    14.80.3    COATING DATE    14.80.4    CAPACITY    0
Cu Meter/Hour 14.81.1    TANK NUMBER    14.81.2    TANK LOCATION    14.81.3   
COATING DATE    14.81.4    CAPACITY    0 Cu Meter/Hour 14.82.1    TANK NUMBER   
14.82.2    TANK LOCATION    14.82.3    COATING DATE    14.82.4    CAPACITY    0
Cu Meter/Hour 14.83.1    TANK NUMBER    14.83.2    TANK LOCATION    14.83.3   
COATING DATE    14.83.4    CAPACITY    0 Cu Meter/Hour 14.84.1    TANK NUMBER   
14.84.2    TANK LOCATION    14.84.3    COATING DATE    14.84.4    CAPACITY    0
Cu Meter/Hour 14.85.1    TANK NUMBER    14.85.2    TANK LOCATION    14.85.3   
COATING DATE    14.85.4    CAPACITY    0 Cu Meter/Hour 14.86    TOTAL CAPACITY
   0 Cu Meter/Hour 9                     TANK CLEANING SYSTEM    14.87    Is
tank cleaning equipment fixed in cargo tanks?    Yes 14.88    Is portable tank
cleaning equipment available?    Yes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

14.89    What is the capacity of one tank cleaning machine?    36.5 Cu
Meter/Hour 14.89.1    At pressure of:    9 Bar 14.89.2    Duration of complete
cycle    120 Minutes 14.89.3    Nozzle diameter    30 Millimeters 14.90    Tank
washing pump capacity    140 Cu Meter/Hour 14.91    Is a washing water heater
fitted?    Yes 14.91.1    What is the Max. washing water temperature?    80
Degrees C 14.92    Maximum number of machines operative at pressure above    4
14.93    Where there is different type of equipment used, what is the capacity
and type of equipment?    Not applicable CHAPTER 15 CHAPTER 15    1    GAS
CARRIER INFORMATION    15.1    Does vessel have an IOPPC with Form B identifying
the vessel as an oil product carrier?    Yes 15.2    Do the Safety Construction
and Safety Equipment Certificates identify the vessel as a ‘tanker engaged in
the trade of carrying oil other than crude oil’?    No 2    CARGO INFORMATION   
15.3    List products which the ship is Certified to carry    3    TRANSPORT AND
CARRIAGE CONDITIONS    15.4    What is the Minimum allowable tank temperature?
   Not applicable 15.5    What is the Maximum Permissible tank pressure?    Not
applicable 15.6    Lowest permissible cargo tank pressure    Not applicable 15.7
   What are the Number of grades that can be loaded/ carried/discharged
simultaneously and completely segregated without risk of contamination?    Not
applicable 15.8    What is the Number of Products that can be conditioned by
reliquefaction simultaneously?    0 15.9    State the number of natural
segregations (NB: Separation must be by the removal of spools or the insertion
of blanks)    0



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.10    Material of Construction of Cargo Piping System    15.11    Is Cargo
piping system fitted with filters?    15.11.1    If yes, can cargo piping
filters be by-passed or removed?    15.12    Are Expansion loops fitted?   
15.13    Are liquid cargo lines free of expansion bellows?    15.14    Location
of Booster pumps   

4                    CARGO TANKS

15.15    What Type and materials of cargo tanks?    15.16    Maximum allowable
relief valve setting    0 Bar guage 15.17    IMO Setting    0 Bar guage 15.18   
USCG Setting    0 Bar guage 15.19    Safety valve set pressure - if variable
give range of pilot valves    0 Bar 15.19.1    If variable give range of pilot
valves - from:    0 Bar 15.19.2    If variable give range of pilot valves - to:
   0 Bar 15.20    Maximum Vacuum    0 KP/CM2 15.21    Maximum cargo specific
density    0 15.22    Maximum rate of cool down    0 Degrees C/Hr 15.23    State
any limitations regarding partially filled tanks    15.24    State allowable
combinations of filled and empty tanks   

5                    CARGO TANK CAPACITIES

15.25.1          Tank 1 Capacity m3 (100%)    0 Cu Meters 15.25.2    Tank 1
Butane Tonnes    0 Tonnes 15.25.3    Tank 1 Butane degrees C    0 Degrees C
15.25.4    Tank 1 Propane Tonnes    0 Tonnes 15.25.5    Tank 1 Propane degrees C
   0 Degrees C 15.25.6    Tank 1 Ammonia Tonnes    0 Tonnes 15.25.7    Tank 1
Ammonia degrees C    0 Degrees C 15.25.7.1    Specify other cargo    15.25.8   
Tank 1 “other” Tonnes    0 Tonnes 15.25.9    Tank 1 “other” degrees C    0
Degrees C



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.25.10    Tank 1 “other” Tonnes    0 Tonnes 15.25.11    Tank 1 “other” degrees
C    0 Degrees C 15.26.1    Tank 2 Capacity m3 (100%)    0 Cu Meters 15.26.2   
Tank 2 Butane Tonnes    0 Tonnes 15.26.3    Tank 2 Butane degrees C    0 Degrees
C 15.26.4    Tank 2 Propane Tonnes    0 Tonnes 15.26.5    Tank 2 Propane degrees
C    0 Degrees C 15.26.6    Tank 2 Ammonia Tonnes    0 Tonnes 15.26.7    Tank 2
Ammonia degrees C    0 Degrees C 15.26.7.1    Specify other cargo    15.26.8   
Tank 2 “other” Tonnes    0 Tonnes 15.26.9    Tank 2 “other” degrees C    0
Degrees C 15.26.10    Tank 2 “other” Tonnes    0 Tonnes 15.26.11    Tank 2
“other” degrees C    0 Degrees C 15.27.1    Tank 3 Capacity m3 (100%)    0 Cu
Meters 15.27.2    Tank 3 Butane Tonnes    0 Tonnes 15.27.3    Tank 3 Butane
degrees C    0 Degrees C 15.27.4    Tank 3 Propane Tonnes    0 Tonnes 15.27.5   
Tank 3 Propane degrees C    0 Degrees C 15.27.6    Tank 3 Ammonia Tonnes    0
Tonnes 15.27.7    Tank 3 Ammonia degrees C    0 Degrees C 15.27.7.1    Specify
other cargo    15.27.8    Tank 3 “other” Tonnes    0 Tonnes 15.27.9    Tank 3
“other” degrees C    0 Degrees C 15.27.10    Tank 3 “other” Tonnes    0 Tonnes
15.27.11    Tank 3 “other” degrees C    0 Degrees C 15.28.1    Tank 4 Capacity
m3 (100%)    0 Cu Meters 15.28.2    Tank 4 Butane Tonnes    0 Tonnes 15.28.3   
Tank 4 Butane degrees C    0 Degrees C 15.28.4    Tank 4 Propane Tonnes    0
Tonnes 15.28.5    Tank 4 Propane degrees C    0 Degrees C 15.28.6    Tank 4
Ammonia Tonnes    0 Tonnes 15.28.7    Tank 4 Ammonia degrees C    0 Degrees C
15.28.7.1    Specify other cargo   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.28.8    Tank 4 “other” Tonnes    0 Tonnes 15.28.9    Tank 4 “other” degrees C
   0 Degrees C 15.28.10    Tank 4 “other” Tonnes    0 Tonnes 15.28.11    Tank 4
“other” degrees C    0 Degrees C 15.29.1    Tank 5 Capacity m3 (100%)    0 Cu
Meters 15.29.2    Tank 5 Butane Tonnes    0 Tonnes 15.29.3    Tank 5 Butane
degrees C    0 Degrees C 15.29.4    Tank 5 Propane Tonnes    0 Tonnes 15.29.5   
Tank 5 Propane degrees C    0 Degrees C 15.29.6    Tank 5 Ammonia Tonnes    0
Tonnes 15.29.7.1    Specify other cargo    15.29.7    Tank 5 Ammonia degrees C
   0 Degrees C 15.29.8    Tank 5 “other” Tonnes    0 Tonnes 15.29.9    Tank 5
“other” degrees C    0 Degrees C 15.29.10    Tank 5 “other” Tonnes    0 Tonnes
15.29.11    Tank 5 “other” degrees C    0 Degrees C 15.30.1    Tank 6 Capacity
m3 (100%)    0 Cu Meters 15.30.2    Tank 6 Butane Tonnes    0 Tonnes 15.30.3   
Tank 6 Butane degrees C    0 Degrees C 15.30.4    Tank 6 Propane Tonnes    0
Tonnes 15.30.5    Tank 6 Propane degrees C    0 Degrees C 15.30.6    Tank 6
Ammonia Tonnes    0 Tonnes 15.30.7    Tank 6 Ammonia degrees C    0 Degrees C
15.30.7.1    Specify other cargo    15.30.8    Tank 6 “other” Tonnes    0 Tonnes
15.30.9    Tank 6 “other” degrees C    0 Degrees C 15.30.10    Tank 6 “other”
Tonnes    0 Tonnes 15.30.11    Tank 6 “other” degrees C    0 Degrees C 15.31.1
   Tank 7 Capacity m3 (100%)    0 Cu Meters 15.31.2    Tank 7 Butane Tonnes    0
Tonnes 15.31.3    Tank 7 Butane degrees C    0 Degrees C 15.31.4    Tank 7
Propane Tonnes    0 Tonnes 15.31.5    Tank 7 Propane degrees C    0 Degrees C
15.31.6    Tank 7 Ammonia Tonnes    0 Tonnes



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.31.7    Tank 7 Ammonia degrees C    0 Degrees C 15.31.7.1    Specify other
cargo    15.31.8    Tank 7 “other” Tonnes    0 Tonnes 15.31.9    Tank 7 “other”
degrees C    0 Degrees C 15.31.10    Tank 7 “other” Tonnes    0 Tonnes 15.31.11
   Tank 7 “other” degrees C    0 Degrees C 15.32.1    Tank 8 Capacity m3 (100%)
   0 Cu Meters 15.32.2    Tank 8 Butane Tonnes    0 Tonnes 15.32.3    Tank 8
Butane degrees C    0 Degrees C 15.32.4    Tank 8 Propane Tonnes    0 Tonnes
15.32.5    Tank 8 Propane degrees C    0 Degrees C 15.32.6    Tank 8 Ammonia
Tonnes    0 Tonnes 15.32.7    Tank 8 Ammonia degrees C    0 Degrees C 15.32.7.1
   Specify other cargo    15.32.8    Tank 8 “other” Tonnes    0 Tonnes 15.32.9
   Tank 8 “other” degrees C    0 Degrees C 15.32.10    Tank 8 “other” Tonnes   
0 Tonnes 15.32.11    Tank 8 “other” degrees C    0 Degrees C 15.33    Total
Capacity of all tanks (100%)    0 Cu Meters 15.34    Total Capacity of all
Butane tanks Tonnes    0 Tonnes 15.35    Total Capacity of all Propane tanks
Tonnes    0 Tonnes 15.36    Total Capacity of all Ammonia tanks Tonnes    0
Tonnes 15.37    Total Capacity of all “other” tanks Tonnes    0 Tonnes 15.38   
Total Capacity of all “other” tanks Tonnes    0 Tonnes 6    LOADING RATES   
15.39    From Refrigerated Storage    15.39.1    Butane - Rate (tonnes/hr) with
vapor return    0 Tonnes/Hour 15.39.2    Butane - Rate (tonnes/hr) without vapor
return    0 Tonnes/Hour 15.39.3    Propane - Rate (tonnes/hr) with vapor return
   0 Tonnes/Hour 15.39.4    Propane - Rate (tonnes/hr) without vapor return    0
Tonnes/Hour 15.39.5    Ammonia - Rate (tonnes/hr) with vapor return    0
Tonnes/Hour 15.39.6    Ammonia - Rate (tonnes/hr) without vapor return    0
Tonnes/Hour 15.39.7    “other” - Rate (tonnes/hr) with vapor return    0
Tonnes/Hour 15.39.7.1    Specify other cargo   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.39.8    “other” - Rate (tonnes/hr) without vapor return    0 Tonnes/Hour
15.39.9    “other” - Rate (tonnes/hr) with vapor return    0 Tonnes/Hour
15.39.10    “other” - Rate (tonnes/hr) without vapor return    0 Tonnes/Hour
15.40    From Pressure Storage    15.40.1    Butane 0-30deg C - Rate (tonnes/hr)
with vapor return    0 Tonnes/Hour 15.40.2    Butane 0-30deg C - Rate
(tonnes/hr) without vapor return    0 Tonnes/Hour 15.40.3    Propane 0 deg C -
Rate (tonnes/hr) with vapor return    0 Tonnes/Hour 15.40.4    Propane 0 deg C -
Rate (tonnes/hr) without vapor return    0 Tonnes/Hour 15.40.5    Propane 10 deg
C - Rate (tonnes/hr) with vapor return    0 Tonnes/Hour 15.40.6    Propane 10
deg C - Rate (tonnes/hr) without vapor return    0 Tonnes/Hour 15.40.7   
Propane 20 deg C - Rate (tonnes/hr) with vapor return    0 Tonnes/Hour 15.40.8
   Propane 20 deg C - Rate (tonnes/hr) without vapor return    0 Tonnes/Hour
15.40.9    Propane 30 deg C - Rate (tonnes/hr) with vapor return    0
Tonnes/Hour 15.40.10    Propane 30 deg C - Rate (tonnes/hr) without vapor return
   0 Tonnes/Hour 15.41    Special remarks    7                     DISCHARGING -
GENERAL    15.42    Cargo Pumps    15.42.1    Type of Cargo Pumps    15.42.2   
Number of pumps per tank    0 15.42.3    Rate per Pump m3/hr    0 Cu Meter/Hour
15.42.4    At Delivery Head mlc    0 Meters liquid column 15.42.5    Maximum
density kg/m3    0 KG/Cu Meter 15.43    Booster Pump    15.43.1    Type of
Booster Pumps    15.43.2    Number of pumps per tank    0 15.43.3    Rate per
Pump m3/hr    0 Cu Meter/Hour 15.43.4    At Delivery Head mlc    0 Meters liquid
column



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.43.5    Maximum density kg/m3    0 KG/Cu Meter 8                    
DISCHARGE PERFORMANCE    15.44    Full Cargo Discharge Times (using all main
pumps)    15.44.1    Fully Refrigerated    15.44.1.1    Hours (Back Press 1
kP/cm2) with vapor return    0 Hours 15.44.1.2    Hours (Back Press 1 kP/cm2)
without vapor return    0 Hours 15.44.1.3    Hours (Back Press 5 kP/cm2) with
vapor return    0 Hours 15.44.1.4    Hours (Back Press 5 kP/cm2) without vapor
return    0 Hours 15.44.1.5    Hours (Back Press 10 kP/cm2) with vapor return   
0 Hours 15.44.1.6    Hours (Back Press 10 kP/cm2) without vapor return    0
Hours 15.44.2    Pressurized    15.44.2.1    Hours (Back Press 1 kP/cm2) with
vapor return    0 Hours 15.44.2.2    Hours (Back Press 1 kP/cm2) without vapor
return    0 Hours 15.44.2.3    Hours (Back Press 5 kP/cm2) with vapor return   
0 Hours 15.44.2.4    Hours (Back Press 5 kP/cm2) without vapor return    0 Hours
15.44.2.5    Hours (Back Press 10 kP/cm2) with vapor return    0 Hours 15.44.2.6
   Hours (Back Press 10 kP/cm2) without vapor return    0 Hours
9                     UNPUMPABLES    15.45    Tank 1 (m3)    0 Cu Meters 15.46
   Tank 2 (m3)    0 Cu Meters 15.47    Tank 3 (m3)    0 Cu Meters 15.48    Tank
4 (m3)    0 Cu Meters 15.49    Tank 5 (m3)    0 Cu Meters 15.50    Tank 6 (m3)
   0 Cu Meters 15.51    Tank 7 (m3)    0 Cu Meters 15.52    Tank 8 (m3)    0 Cu
Meters 15.53    Total    0 Cu Meters 10                  VAPORIZING UNPUMPABLES
   15.54    Process used    15.55    Time to vaporize liquid unpumpables
remaining after full cargo discharge - Propane    0 Hours 15.56    Time to
vaporize liquid unpumpables remaining after full cargo discharge - Butane    0
Hours



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.57    Time to vaporize liquid unpumpables remaining after full cargo
discharge - Ammonia    0 Hours 15.58    Specify other cargo    15.58.1    Time
to vaporize liquid unpumpables remaining after full cargo discharge - Other    0
Hours 15.59    Specify other cargo    15.59.1    Time to vaporize liquid
unpumpables remaining after full cargo discharge - Other    0 Hours 15.60   
Specify other cargo    15.60.1    Time to vaporize liquid unpumpables remaining
after full cargo discharge - Other    0 Hours 11    RELIQUEFACTION PLANT   
15.61    Plant Design Conditions - air temperature degrees C    0 Degrees C
15.61.1    Plant Design Conditions - sea temperature degrees C    0 Degrees C
15.62    Is the plant single stage/direct?    15.62.1    Is the plant two
stage/direct?    15.62.2    Is the plant simple cascade?    15.63    Coolant
type    15.64    Compressor type    15.64.1    Compressor makers name    15.64.2
   Number of compressors    0 15.64.3    Capacity per unit    0 Cu Meter/Hour
15.64.4    Are they Oil Free?    12    COOLING CAPACITY    15.65.1    State
Cooling capacity for Propane @ -42 degrees C    0 KCaI/Hour 15.65.2    State
Cooling capacity for Propane @ -20 degrees C    0 KCaI/Hour 15.65.3    State
Cooling capacity for Propane @ -5 degrees C    0 KCaI/Hour 15.66.1    State
Cooling capacity for Butane @ -42 degrees C    0 KCaI/Hour 15.66.2    State
Cooling capacity for Butane @ -20 degrees C    0 KCaI/Hour 15.66.3    State
Cooling capacity for Butane @ -5 degrees C    0 KCaI/Hour 13    CARGO
TEMPERATURE LOWERING CAPABILITY 15.67    Time taken to lower the temperature of:
   15.67.1.1    Propane from … degrees C to - 42 degrees C    0 Hours 15.67.1.2
   Hours    0 Hours



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.67.1.3    Propane from -5 degrees C to - 42 degrees C    0 Hours 15.67.1.4   
Propane from -38 degrees C to - 42 degrees C    0 Hours 15.67.1.5    Propane
from +20 degrees C to - 0.5 degrees C    0 Hours 15.67.1.6    Propane from +10
degrees C to - 0.5 degrees C    0 Hours 15.67.2.1    Butane from +20 degrees C
to - 0.5 degrees C    0 Hours 15.67.2.2    Butane from +10 degrees C to - 0.5
degrees C    0 Hours 15.67.2.3    Butane from +10 degrees C to - 0.5 degrees C
   0 Hours 15.67.3.1    Cargo    15.67.3.2    From    0 Degrees C 15.67.3.3   
To    0 Degrees C 15.67.3.4    Hours    0 Hours 15.67.4.1    Cargo    15.67.4.2
   From    0 Degrees C 15.67.4.3    To    0 Degrees C 15.67.4.4    Hours    0
Hours 15.67.5.1    Cargo    15.67.5.2    From    0 Degrees C 15.67.5.3    To   
0 Degrees C 15.67.5.4    Hours    0 Hours 15.67.6.1    Cargo    15.67.6.2   
From    0 Degrees C 15.67.6.3    To    0 Degrees C 15.67.6.4    Hours    0 Hours
15.68    Is there an emergency discharge method available?    15.68.1    If yes,
the method is:    15.69    Sample points are provided for vapour    15.69.1   
Sample points are provided for liquid    14    DECK TANK CAPACITIES    15.70   
Are Deck pressure tanks fitted ?    15.71    Propane Capacity    0 Cu Meters
15.72    Butane Capacity    0 Cu Meters 15.73    Ammonia Capacity    0 Cu Meters
15.74    Maximum allowable relief valve setting    0 Bar guage 15.75    Material
of tank   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15    PRE-LOADING COOLDOWN    15.76.1    Propane - Quantity of Coolant Required
   0 Cu Meters 15.76.2    Propane - Time required to cooldown cargo tanks from
ambient temperature with vapour return line    0 Hours 15.76.3    Propane - Time
required to cooldown cargo tanks from ambient temperature without vapour return
line    0 Hours 15.77.1    Butane - Quantity of Coolant Required    0 Cu Meters
15.77.2    Butane - Time required to cooldown cargo tanks from ambient
temperature with vapour return line    0 Hours 15.77.3    Butane - Time required
to cooldown cargo tanks from ambient temperature without vapour return line    0
Hours 15.78.1    Ammonia - Quantity of Coolant Required    0 Cu Meters 15.78.2
   Ammonia - Time required to cooldown cargo tanks from ambient temperature with
vapour return line    0 Hours 15.78.3    Ammonia - Time required to cooldown
cargo tanks from ambient temperature without vapour return line    0 Hours
15.79.1    VCM - Quantity of Coolant Required    0 Cu Meters 15.79.2    VCM -
Time required to cooldown cargo tanks from ambient temperature without vapour
return line    0 Hours 15.79.3    VCM - Time required to cooldown cargo tanks
from ambient temperature with vapour return line    0 Hours 16    VAPORISER   
15.80    Type of Vaporiser    15.81    Number of Vaporisers fitted    0 15.82.1
   Capacity per unit - Propane    0 Cu Meter/Hour vapour 15.82.2    Liquid
Supply Rate    0 Cu Meter/Hour liquid 15.82.3    Delivery Temperature    0
Degrees C 15.83.1    Capacity per unit - Ammonia    0 Cu Meter/Hour vapour
15.83.2    Liquid Supply Rate    0 Cu Meter/Hour liquid 15.83.3    Delivery
Temperature    0 Degrees C 15.84.1    Capacity per unit - Nitrogen    0 Cu
Meter/Hour vapour 15.84.2    Liquid Supply Rate    0 Cu Meter/Hour liquid
15.84.3    Delivery Temperature    0 Degrees C



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

17    BLOWER    15.85    Type of Blower    15.85.1    Rated Capacity    0 Cu
Meter/Hour 15.85.2    Delivery Pressure    0 KP/CM2 18    CARGO RE-HEATER   
15.86    Type of Re-Heater    15.86.1    Number fitted    0 15.86.2    Heating
Medium    15.87.1    Discharge rates with sea water at 15 degrees C to raise
product temperature of Propane from -42 degrees C to -5 degrees C    0 Cu
Meter/Hour 15.87.2    Discharge rates with sea water at 15 degrees C to raise
product temperature of Ammonia from -42 degrees C to -5 degrees C    0 Cu
Meter/Hour 19    HYDRATE CONTROL    15.88    What is the type of Depressant?   
15.89    What is the freezing point temperature?    0 Degrees C 15.90    What is
the Quantity of Depressant Carried?    0 Litres 15.91    What is the means of
injection?    15.92    Name any other system used    15.93    Is there an
Additional pressure relief system fitted?    15.94    Is Emergency cargo
jettison provided?    15.95    If yes, can Emergency cargo jettisoning be
isolated from the cargo system when not in use?    20    CARGO MEASUREMENT   
15.96    Level Gauges    15.96.1    Are level gauges local or remote?    15.96.2
   Name of manufacture    15.96.3    Type    15.96.4    Rated Accuracy    0
Percent 15.96.5    Certifying Authority    15.96.6    Are slip tubes installed?
   15.97    Temperature Gauges   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.97.1    Name of manufacture    15.97.2    Type    15.97.3    Rated Accuracy
   0 Percent 15.97.4    Certifying Authority    15.98    Pressure Gauges   
15.98.1    Name of manufacture    15.98.2    Type    15.98.3    Rated Accuracy
   0 Percent 15.98.4    Certifying Authority    15.99    Oxygen Analyser   
15.99.1    Name of manufacture    15.99.2    Type    15.99.3    What is the
lowest level measurable?    0 Percent 15.100    Fixed Gas Analyser    15.100.1
   Name of manufacture    15.100.2    Type    15.101    Are Cargo tank
calibration tables available?    15.101.1    Name of Measuring Company   
15.101.2    Name of Certifying Authority    15.102.1    Calibration calculated
to cm?    15.102.2    Calibration calculated to 1/2 cm?    15.103.1    Tables
established to cm?    15.103.2    Tables established to mm?    15.103.3   
Tables established to “other”    15.104    Are trim and list corrections
available?    15.105    Are temperature corrections available?    15.106    Are
float gauge tape corrections available?    21    CARGO SAMPLING    15.107   
Indicate whether cargo samples may be obtained from the levels specified:   
15.107.1.1    Tank 1 top    1 15.107.1.2    Tank 1 middle    2 15.107.1.3   
Tank bottom    3 15.107.2.1    Tank 2 top    1



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.107.2.2    Tank 2 middle    2 15.107.2.3    Tank 2 bottom    3 15.107.3.1   
Tank 3 top    1 15.107.3.2    Tank 3 middle    2 15.107.3.3    Tank 3 bottom   
3 15.107.4.1    Tank 4 top    1 15.107.4.2    Tank 4 middle    2 15.107.4.3   
Tank 4 bottom    3 15.107.5.1    Tank 5 top    1 15.107.5.2    Tank 5 middle   
2 15.107.5.3    Tank 5 bottom    3 15.107.6.1    Tank 6 top    1 15.107.6.2   
Tank 6 middle    2 15.107.6.3    Tank 6 bottom    3 15.107.7.1    Tank 7 top   
1 15.107.7.2    Tank 7 middle    2 15.107.7.3    Tank 7 bottom    3 15.107.8.1
   Tank 8 top    1 15.107.8.2    Tank 8 middle    2 15.107.8.3    Tank 8 bottom
   3 15.108    Can samples be drawn from tank vapour outlet?    15.109    Can
samples be drawn from manifold liquid line?    15.110    Can samples be drawn
from manifold vapour line?    15.111    Can samples be drawn from pump discharge
line?    15.112    State sample connection type    15.112.1    State sample
connection size    0 Millimeters 15.113    Number of ESD actuation points    0
22    CONNECTIONS TO SHORE FOR ESD AND COMMUNICATIONS SYSTEMS 15.114    Is ESD
connection to shore available?    15.114.1    If yes, is the system pneumatic?
   15.114.2    If yes, is the system electrical?    15.114.3    If yes, is the
system fiber optic?    15.115    What is the type of plug used?    15.116    Are
ESD hoses or cables available on board?   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.116.1    If yes, length of pneumatic    0 Millimeters 15.116.2    If yes,
length of electrical    0 Millimeters 15.116.3    If yes, length of fiber optic
   0 Millimeters 15.117    Is there a connection available for a telephone line?
   15.118    Are ESD connections available on both sides of vessel?    15.118.1
   Are ESD Fusible plugs fitted at tank domes?    15.118.2    Are ESD Fusible
plugs fitted at manifolds?    15.119    Is the link compatible with the SIGTTO
guidelines?    15.120    Type of manifold valve    15.120.1    Closing time in
seconds    0 Seconds 15.120.2    Is closing time adjustable?    15.121    Is
Independent high level shut down system fitted (overflow control)?    15.121.1
   If yes, does the independent high level shutdown system also switch off
running cargo pumps?    15.122    Shut down level %    0 Percent 23    INERT GAS
   15.123    Main IG Plant    15.123.1    Type of system    15.123.2    Capacity
   0 Cu Meter/Hour 15.123.3    Type of fuel used    15.123.4    Composition of
IG - oxygen    0 Percent 15.123.5    Composition of IG - CO2    0 Percent
15.123.6    Composition of IG - Nox    0 Percent 15.123.7    Composition of IG -
N2    0 Percent 15.123.8    Lowest dewpoint achievable    0 Degrees C 15.123.9
   Used for    15.124    Auxiliary IG or Nitrogen plant    15.124.1    Type of
System    15.124.2    Capacity    0 Cu Meter/Hour 15.124.3    Composition of IG
- oxygen    0 Percent 15.124.4    Composition of IG - CO2    0 Percent 15.124.5
   Composition of IG - Nox    0 Percent



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.124.6    Composition of IG - N2    0 Percent 15.124.7    Lowest dewpoint
achievable    0 Percent 15.124.8    Used for    0 Degrees C 15.125    Nitrogen
   15.125.1    Liquid storage capacity    0 Cu Meters 15.125.2    Daily boil-off
loss    0 Cu Meters 15.125.3    Maximum supply pressure    0 KP/CM3 15.125.4   
Supply capacity    0 Cu Meter/Hour 15.125.5    Used for    24    CARGO TANK
INERTING/DE-INERTING    15.126    What is the time taken to inert from fresh air
to under 5% 02 at -25 degree C?    0 Hours 15.127    What is the time taken to
inert from cargo vapour to fully inert at -25 degrees dewpoint when IG density
is less than product?    0 Hours 15.128    What is the time taken to inert from
cargo vapour to fully inert at -25 degrees dewpoint when IG density is greater
than product?    0 Hours 15.129    Do relief valves discharging liquid cargo
from the cargo piping system, discharge to the cargo vent mast?    15.129.1   
If yes, is the vent mast equipped with liquid sensor and alarm?    15.129.2   
If yes, does the alarm activate the pump stop?    15.130    Is there one ESD
valve per manifold?    15.130.1    If no, the arrangement is:    15.131    Is a
hand operated valve fitted outboard of the manifold ESD valve?    15.132    Does
inert gas piping pass through accommodation spaces, service spaces or control
stations?    15.133    Can the Inert Gas System be fully segregated from the
cargo system?    15.134    Are liquid drains fitted in cargo piping?    15.135
   Are purge points fitted?    15.136    Are local pressure gauges fitted
outboard of the manifold valves?    15.137    Is a temperature sensor fitted at
or near the manifold?   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.138    Is a cargo compressor room fitted?    15.140    Is protective
equipment for the protection of crew members available on board?    15.140.1   
When required by the Gas Code, is respiratory and eye protection for every
person on board available for emergency escape purposes?    15.140.2    Are two
additional sets of respiratory and eye protection available on the navigating
bridge?    15.141    Is there a permanently installed system of gas detection
fitted?    15.141.1    Is the gas detection system fitted with high and low
sampling heads/sensors?    25    GAS FREEING TO FRESH AIR    15.142    Plant
used    15.143    What is the time taken from fully inert condition to fully
breathable fresh air?    0 Hours 26    CHANGING CARGO GRADES    15.144   
Indicate number of hours needed to change grades from the removal of pumpables
to tanks fit to load and the quantity of inert gas consumed during the operation
   15.144.1.1    From propane to butane    0 Hours 15.144.1.2    From propane to
butane    0 Cu Meters 15.144.1.3    From propane to ammonia    0 Hours
15.144.1.4    From propane to ammonia    0 Cu Meters 15.144.1.5    From propane
to VCM    0 Hours 15.144.1.6    From propane to VCM    0 Cu Meters 15.144.2.1   
From butane to propane    0 Hours 15.144.2.2    From butane to propane    0 Cu
Meters 15.144.2.3    From butane to ammonia    0 Hours 15.144.2.4    From butane
to ammonia    0 Cu Meters 15.144.2.5    From butane to VCM    0 Hours 15.144.2.6
   From butane to VCM    0 Cu Meters 15.144.3.1    From ammonia to propane    0
Hours 15.144.3.2    From ammonia to propane    0 Cu Meters 15.144.3.3    From
ammonia to butane    0 Hours 15.144.3.4    From ammonia to butane    0 Cu Meters



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.144.3.5    From ammonia to VCM    0 Hours 15.144.3.6    From ammonia to VCM
   0 Cu Meters 15.144.4    Restrictions    15.144.5.1    From VCM to propane   
0 Hours 15.144.5.2    From VCM to propane    0 Cu Meters 15.144.5.3    From VCM
to butane    0 Hours 15.144.5.4    From VCM to butane    0 Cu Meters 15.144.5.5
   From VCM to ammonia    0 Hours 15.144.5.6    From VCM to ammonia    0 Cu
Meters 15.144.6    Note any operations that cannot be carried out at sea    27
   CARGO MANIFOLD    15.145    Center of manifold to bow    0 Meters 15.146   
Center of manifold to stern    0 Meters 15.147.1    Dimension A    0 Millimeters
15.147.2    Dimension B    0 Millimeters 15.147.3    Dimension C    0
Millimeters 15.147.4    Dimension D    0 Millimeters 15.147.5    Dimension E   
0 Millimeters 15.147.6    Dimension F    0 Millimeters 15.147.7    Dimension G
   0 Millimeters 15.147.8    Dimension H    0 Millimeters 15.148.1    Pipe
Flange A - duty    15.148.2    Pipe Flange A - rating    0 Bar 15.148.3    Pipe
Flange A - size    0 Millimeters 15.148.4    Pipe Flange A raised or flat face
   15.149.1    Pipe Flange B - duty    15.149.2    Pipe Flange B - rating    0
Bar 15.149.3    Pipe Flange B - size    0 Millimeters 15.149.4    Pipe Flange B
raised or flat face    15.150.1    Pipe Flange C - duty    15.150.2    Pipe
Flange C - rating    0 Bar 15.150.3    Pipe Flange C - size    0 Millimeters
15.150.4    Pipe Flange C raised or flat face    15.151.1    Pipe Flange D -
duty   



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.151.2    Pipe Flange D - rating    0 Bar 15.151.3    Pipe Flange D - size   
0 Millimeters 15.151.4    Pipe Flange D raised or flat face    15.152.1    Pipe
Flange E - duty    15.152.2    Pipe Flange E - rating    0 Bar 15.152.3    Pipe
Flange E - size    0 Millimeters 15.152.4    Pipe Flange E raised or flat face
   15.153.1    Pipe Flange F - duty    15.153.2    Pipe Flange F - rating    0
Bar 15.153.3    Pipe Flange F - size    0 Millimeters 15.153.4    Pipe Flange F
raised or flat face    15.154.1    Pipe Flange G - duty    15.154.2    Pipe
Flange G - rating    0 Bar 15.154.3    Pipe Flange G - size    0 Millimeters
15.154.4    Pipe Flange G raised or flat face    15.155.1    Pipe Flange H -
duty    15.155.2    Pipe Flange H - rating    0 Bar 15.155.3    Pipe Flange H -
size    0 Millimeters 15.155.4    Pipe Flange H raised or flat face    15.156   
Height above uppermost continuous deck    0 Millimeters 15.157    Distance from
ship side    0 Millimeters 15.158    Height above load waterline    0
Millimeters 15.159    Height above light waterline    0 Millimeters 28   
MANIFOLD ARRANGEMENT LOCATED ON TOP OF COMPRESSOR 15.160    Distance from rail
of compressor room/platform to presentation flanges    0 Millimeters 15.161   
Distance from deck of compressor room/platform/try to centre of manifold    0
Millimeters 29    CARGO MANIFOLD REDUCERS    15.162.1    Number of ANSI Class
300 reducers carried onboard    0 15.162.2    Flange rating of ANSI Class 300
reducer    0 Bar 15.162.3    Size of ANSI Class 300 reducer    0 Millimeters
15.162.4    Length of ANSI Class 300 reducer    0 Millimeters 15.163.1    Number
of ANSI Class 300 to Class 150 reducers carried onboard    0



--------------------------------------------------------------------------------

Vessel Particulars Questionnaire for Pelican StateIMO: 9408102

 

 

15.163.2    Flange rating of ANSI Class 300 to Class 150 reducer    0 Bar
15.163.3    Size of ANSI Class 300 to Class 150 reducer    0 Millimeters
15.163.4    Length of ANSI Class 300 to Class 150 reducer    0 Millimeters
15.164.1    Number of ANSI Class 150 reducers carried onboard    0 15.164.2   
Flange rating of Class 150 reducer    0 Bar 15.164.3    Size of ANSI Class 150
reducer    0 Millimeters 15.164.4    Length of ANSI Class 150 reducer   
0 Millimeters

CHAPTER 16 CHAPTER 16

   1    OBO / OO /COB CARRIERS    16.1    State design of hatches    16.2   
State type of hatches    16.3    State if hatches fitted with single or double
seals in hatch coaming    16.4    Last date cargo holds/tanks were tested to
normal working pressure (min.500mm wg) to prove gas tightness of hatches    16.5
   Were the hatches proven to be gas tight?   



--------------------------------------------------------------------------------

Appendix B

SHELLTIME 4

 

Shell Safety and Environmental

Monthly Reporting Template

  

Return to: Shell Trading HSE & Shipping Standards

Charterers marked for the attention of: Jerome R. Cooks - OTS/6

Phone:     713.230.1876

Email:      Jerry.Crooks@shell.com

 

Time Chartered Vessel Name      Management Company      Month     

 

OIL SPILL INCIDENTS

(Any amount entering the water)

Approximate volume in barrels and brief    

details

 

 

    

ANY OTHER INCIDENTS

resulting in or having potential for

injury, damage or loss

 

 

    

FOR DEFINITIONS OF INCIDENT CLASSIFICATION AND EXPOSURE HOURS PLEASE SEE OIL
COMPANIES

INTERNATIONAL MARINE FORUM (OCIMF) BOOKLET “Marine Injury Reporting Guidelines”
(February 1997) or

any subsequent version, amendment, or variation to them

 

A. No. Of crew:      B. Days in month / period:      EXPOSURE HOURS (A x B x
24):     

 

LOST TIME INJURIES (LTI’S) including brief details / any treatments           

 

TOTAL RECORDABLE CASE INJURIES (TRC’S) including brief details / any treatments
          

 

  PLEASE CONFIRM YOUR RETURN CONTACT DETAILS: Name:                 Phone:
                Fax:                 Email:                

Return for each calendar month – by 10th of following month.



--------------------------------------------------------------------------------

Contingent Time Charter

CONFIDENTIAL

 

 

 

Shell Safety and Environmental

Monthly Reporting Template

  

Return to: Shell Trading HSE & Shipping Standards

Charterers marked for the attention of: Jerome R. Cooks - OTS/6

Phone:     713.230.1876

Email:      Jerry.Crooks@shell.com           

   Time Chartered Vessel Name      Management Company      Month     

 

Notes :   

Please enter zero i.e. “0” where any amount is nil (rather than entering “Nil”
or N/A”)

Please do not enter a % sign in the entry boxes for Fuel Sulphur content i.e. if
it is 3% then just enter “3”.

Cargo loaded for LNG vessels should also be reported as tons and not as m3.

If not possible to measure your refrigerants accurately by weighing, please use
best estimate.

 

Monthly Consumption – Fuel Oil mt

 

    

Sulphur content of Fuel Oil (percentage weight)

 

    

Monthly Consumption – Diesel and/or Gas Oil mt

 

    

Monthly Consumption (LNG ships only)

– Fuel Gases mt

    

 

Monthly Distance Steamed

 

    

Monthly Cargo Loaded – mt

 

       

Halon Release – (ltrs)

 

    

Refrigerant Gas – Type

 

    

Refrigerant Gas – ROB carried fwd from end last month (kgs)    

 

    

Refrigerant Gas – Received (kgs)

 

    

Refrigerant Gas Consumption – (kgs)

 

    

Refrigerant Gas – ROB end of this month (kgs)

 

       

Garbage Disposal m3 – At Sea

 

    

Garbage Disposal m3 – Incinerated on Board

 

    

Garbage Disposal m3 – Sent Ashore

 

       

OIL SPILL INCIDENTS

 

(Other than those entering the water)

Approx. volume & brief details

    

Return for each calendar month – by 10th of following month.



--------------------------------------------------------------------------------

Contingent Time Charter

CONFIDENTIAL

 

Additional Clauses 49 – 63 to the Time Charter Party dated [insert date], at
Houston, Texas, between American Petroleum Tankers LLC, Owners of the M/V
Pelican State, and Shell Trading (U.S.) Company (“STUSCO”), Charterers:

49. General Average

General average shall be adjusted, stated, and settled according to the
York/Antwerp Rules 1994, as amended from time to time (“Rules”), and as to
matters not provided for by those Rules, according to the laws and usages at the
port of New York, provided that when there is an actual or threatened discharge,
escape or release of oil or pollutant substances from the vessel (irrespective
of vessel location, the cost of any measures, continued or undertaken on that
account to prevent or minimize pollution or environmental damage (as defined in
Article 1 6 (a) of the 1992 Protocol to the International Convention on Civil
Liability for Oil Pollution Damage and/or the Oil Pollution Act of 1990, as
applicable) shall also not be allowable in General Average. It is understood and
agreed, however, that the cost of measures to prevent pollution or environmental
damage, undertaken in respect of oil or pollutant substances which have not
escaped or been released from the vessel, shall be included in General Average
to the extent permitted by the Rules. If a General Average statement is
required, it shall be prepared at such port by an adjuster from the port of New
York appointed by the Owners and approved by Charterers of the vessel. Such
adjuster shall attend to the settlement and the collection of General Average,
subject to customary charges. General Average agreements and/or security shall
be furnished by Charterers, and/or Owners, and/or consignee of cargo, if
requested. Any cash deposit being made as security to pay General Average and/or
salvage shall be remitted to the average adjuster and shall be held by the
adjuster at the adjuster’s risk in a special account in a duly authorized and
licensed bank at the place where the General Average statement is prepared.

50. Indemnity

 

  (A) Owners shall release, defend, indemnify, and hold harmless Charterers and
their affiliates, and each of Charterers’ and their affiliates’ respective
officers, directors, shareholders, agents, employees, joint-venturers,
contractors (except Owners), successors-in-interest and assignees (collectively
the “Charterer Group”), from and against any and all claims, judgments, causes
of action or other legal liabilities of any nature whatsoever, for any and all
elements of recovery or relief recognized by law, arising out of or in any way
related to Owners’ performance or obligations hereunder this Charter, including
but not limited to, the condition, maintenance, management, operation,
navigation, and/or movement of the vessel. THE RELEASE, DEFENSE, INDEMNITY, AND
HOLD HARMLESS RIGHTS AFFORDED UNDER THIS CLAUSE 50(A) SHALL PROTECT AND
INDEMNIFY THE CHARTERER GROUP AGAINST THE CONSEQUENCES OF THEIR SOLE, JOINT, OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER BREACH OF LEGAL DUTY OR THE
UNSEAWORTHINESS OF ANY VESSEL.

 

  (B)

Charterers shall release, defend, indemnify, and hold harmless Owners and their
affiliates, and each of Owners and their affiliates’ respective officers,
directors, shareholders, agents, employees, joint-venturers, contractors,
successors-in-interest and assignees (collectively the “Owner Group”), from and
against any and all claims, judgments, causes of action or other legal
liabilities of any nature whatsoever, for any and all elements of recovery or
relief recognized by law, arising out of or in any way related to Charterers’
duties hereunder. THE



--------------------------------------------------------------------------------

Contingent Time Charter

CONFIDENTIAL

 

  RELEASE, DEFENSE, INDEMNITY, AND HOLD HARMLESS RIGHTS AFFORDED UNDER THIS
CLAUSE 50(B) SHALL PROTECT AND INDEMNIFY THE OWNER GROUP AGAINST THE
CONSEQUENCES OF THEIR SOLE, JOINT, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY,
OR OTHER BREACH OF LEGAL DUTY OR THE UNSEAWORTHINESS OF ANY VESSEL.

51. Mooring and Hose Clause

Owners shall, unless otherwise notified by Charterers or their agents, supply at
Owners’ expense, all hands, equipment, and facilities required on board mooring,
unmooring, connecting and disconnecting hoses for loading and discharging.

52. Bunker Emissions Clause

 

  (a) Should Charterers trade the vessel into a Sox Emission Control Area
(“SECA”) as defined in Annex VI of the International Convention for the
Prevention of Pollution from Ships (“MARPOL”), or as designated by the U.S.
Environmental Protection Agency or otherwise, then the Charterers shall supply
fuels:

 

  (i) of such specifications and grades that will comply with the maximum
sulphur content requirements of the SECA; and

 

  (ii) from bunker suppliers who comply with Regulations 14 and 18 of MARPOL
Annex VI, including the Guidelines in respect of sampling and the provision of
bunker delivery notes.

Owners warrant, in the event the vessel trades in a SECA, that the vessel:

 

  (i) complies with Regulation 14 and 18 of MARPOL Annex VI and with the
requirements of the SECA;

 

  (ii) is able to consume fuels of the required sulphur content when ordered by
the Charterers to trade within the SECA; and

 

  (iii) will provide segregated storage for this fuel.

 

  (b) Subject to having supplied the vessel with fuels in accordance with this
clause, the Charterers shall not be liable for any loss, delay, fines, costs or
expenses arising or resulting from the vessel’s non-compliance with Regulations
14 and 18 of MARPOL Annex VI.

53. Inert Gas Clause

Owners warrant that the vessel has a properly working inert gas system and her
officers and crew are experienced in the operation of the system. Owners further
warrant that the vessel will arrive at load and discharge ports with cargo tanks
positively inerted and that such tanks will remain positively inerted throughout
voyage and during ballast and cargo operations, Charterers shall have the right
to request the Master to reduce the inert gas system pressure for the purpose of
gauging, sampling, temperature determination, and/or determining the quantity of
cargo on board. The Master shall comply with these requests consistent with the
safe operation of the vessel. Any delay as a result of non-compliance with this
Clause shall count as off-hire.



--------------------------------------------------------------------------------

Contingent Time Charter

CONFIDENTIAL

 

54. Pumping Clause

Owners warrant that the vessel will discharge the entire homogeneous cargo
within twenty-four (24) hours or maintain 100 psi at the vessel’s manifold,
except during stripping and/or COW operations and provided shore facilities
permit. If the vessel fails to perform in accordance with the warranty stated in
this Clause, the vessel shall be off-hire for any pumping time in excess of
twenty-four (24) hours.

55. Vapor Control Clause

Owners warrant that (a) the vessel has a U.S. Coast Guard approved operable
Vapor Recovery System and (b) the vessel’s Vapor Recovery System meets OCIMF
standards.

56. Cargo Advisors’ Clause

Charterers have the option, at their expense, to place onboard the vessel a
cargo advisor to observe cargo operations, including IGS and COW operations, and
safety and pollution hazards. Such cargo advisor shall be only an advisor to the
vessel Master and officers, who shall remain fully and solely responsible for
the cargo operations and all other operations and management of the vessel. The
Owners, at their expense, shall provide the cargo advisor an onboard cabin.

57. Reports Clause

ETA/Position Reports: Unless the vessel is in port at the time, the Master shall
give Charterers and the vessel’s agent 72/48/24 hours advance notice of ETA
(estimated time of arrival) at next port. Within twenty-four (24) hours of
reported ETA, the Master shall give Charterers or the vessel’s agent notice of
any change in ETA exceeding two (2) hours. All of the aforesaid notices of ETA
and changes of ETA shall be accompanied by the vessel’s current position
(latitude and longitude) and speed. In addition to the aforesaid reports, during
any sea passage, the vessel shall provide daily noon position reports with
latitude, longitude, speed, bunker quantities and updated ETA.

58. Independent Contractor Clause

It is agreed that: (a) Owners are retained and have contracted with Charterers
only to the extent and for the purposes set forth in this Charter; (b) Owners
shall perform all services as an independent contractor; (c) Owners’
relationship with Charterers is that of an independent contractor; and (d) under
no circumstances shall Owners or Owners’ employees, agents, or subcontractors be
considered an employee, agent, or servant of Charterers.

59. Emergency Notification Clause

Owners or Owners’ representative will, as soon as practical, notify Charterers
if the vessel is involved in a pollution incident, grounding, collision, has any
vessel systems failure relating to safety, or any other casualty causing delay
or risk to the vessel, crew, cargo, or the environment by calling the 24-HOUR
INCIDENT HOTLINE (713) 241-2532. This notification in no way relieves the Master
and/or Owners of their responsibilities to make all notifications required by
law. A written incident investigation report for each noticed event shall be
issued by Owners to Charterers within seventy-two (72) hours of such notice.



--------------------------------------------------------------------------------

Contingent Time Charter

CONFIDENTIAL

 

60. Shell Time Charter Assurance Clause

This time charterparty is SUBJECT to both the vessel and its technical
management passing the Shell Ship Quality Assurance (“SSQA”) time charter
assurance review part of which may include either (a) a vessel
loading/discharging vessel; and/or (b) review of the vessel’s technical
management (“Shell Time Charter Assurance Review”). If the outcome of the Shell
Time Charter Assurance Review is not satisfactory, the vessel will be rejected
and this time charterparty will be void, with no liability incurred by either
party.

61. Slops Disposal Clause

Charterers shall be responsible for the time and cost to dispose of all cargo
residues generated from cargo tank preparation under this Charter during on-hire
periods. Wastes generated while the vessel is off-hire shall be for Owners’
account.

62. Marine Letter of Indemnity

Further to this Charter, the vessel may be required to carry out other such
cargo operations as Charterers may reasonably require, including but not limited
to one or more of the following:

 

  (a) to commingle different grades of cargo providing such grades fall within
the cargo description set out in this Charter;

 

  (b) to breach vessel’s natural segregation;

 

  (c) to dope the cargo with additive supplied by Charterers;*

 

  (d) to add dye supplied by Charterer to the cargo;*

 

  (e) to blend cargo on board;*

 

  (f) to carry additives/dye supplied at loading port in drums on deck; and/or

 

  (g) to load and discharge freshwater or seawater shore line flush/line plug
before, during or after a cargo loading operation.

 

* These operations shall be carried out or supervised by an inspector appointed
by the Charterers.

Upon receipt of Charterers’ written instructions in respect of the foregoing, a
Letter of Indemnity in the following form will be deemed to have been provided
by Charterers.

In consideration of Owners complying with Charterers’ above request,
Charterers hereby agree as follows:

 

  1. To indemnify Owners, Owners’ servants and agents, and to hold all of them
harmless in respect of any liability, loss, damage or expense of whatsoever
nature and which they may sustain in connection with complying with Charterers’
request, including loss or damage caused by an inspector appointed by
Charterers, except to the extent that such liability, loss, damage or
expense could have been avoided by the exercise of due diligence by Owners.



--------------------------------------------------------------------------------

Contingent Time Charter

CONFIDENTIAL

 

 

  2. In the event of any proceedings being commenced against Owners or any of
Owners’ servants or agents in connection with complying with Charterers’ request
as aforesaid, to provide them on demand with sufficient funds to defend the
same, provided however that Charterers shall be consulted in the preparation of
defense of any such proceedings.

 

  3. If, in connection with complying with Charterers’ request as aforesaid, the
vessel, or any other vessel or property in the same or associated ownership,
management or control, should be arrested or detained or should the arrest or
detention thereof be threatened, or should there be any interference in the use
or trading of the vessel (whether by virtue of a caveat being entered on the
ship’s registry or otherwise howsoever), to provide on demand such bail or other
security as may be required to prevent such arrest or detention or to secure the
release of such vessel or property or to remove such interference and to
indemnify Owners in respect of any liability, loss, damage or expense caused by
such arrest or detention or threatened arrest or detention or such interference,
whether or not such arrest or detention or threatened arrest or detention or
such interference may be justified subject to Charterers’ involvement in any
negotiations in the provision of such bail or security.

 

  4. The liability of each and every person under this indemnity shall be joint
and several and shall not be conditional upon Owners proceeding first against
any person, whether or not such person is party to or liable under this
indemnity.

 

  5. This indemnity shall be limited in value to two hundred percent (200%) of
the CIF value of the total cargo onboard and shall terminate at twenty-four
(24) hours on the day that is thirty-six (36) calendar months after the date of
discharge unless before that time Charterers have received from Owners written
notice of a claim pursuant to this indemnity.

63. Insolvency Clause

If a receiver, liquidator or trustee shall be appointed for the Owners or any
of their property; or if the Owners shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, the Owners, or any
proceeding for the dissolution or liquidation of the Owners shall be instituted,
then Charterer shall be entitled to terminate this Charter Party effective
immediately upon written notice to Owners.

[ Remainder of page intentionally left blank ]